 

Exhibit 10.1

 



 



 

[tv495188_ex10-1img1.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

May 25, 2018

 

among

 

FRANCESCA’S HOLDINGS CORPORATION

and its Subsidiaries Party Hereto,

 

the Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 



 



 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 



 



 

ASSET BASED LENDING

 

 

 

 

Table of Contents

 

    Page ARTICLE 1 Definitions 1 Section 1.01 Defined Terms 1 Section 1.02
Classification of Loans and Borrowings 36 Section 1.03 Terms Generally 36
Section 1.04 Accounting Terms; GAAP 37 Section 1.05 Status of Obligations 37    
  ARTICLE 2 The Credits 37 Section 2.01 Commitments 37 Section 2.02 Loans and
Borrowings 38 Section 2.03 Requests for Borrowings 39 Section 2.04 Protective
Advances 39 Section 2.05 Swingline Loans and Overadvances 40 Section 2.06
Letters of Credit 42 Section 2.07 Funding of Borrowings 48 Section 2.08 Interest
Elections 49 Section 2.09 Termination and Reduction of Commitments; Increase in
Revolving Commitments 50 Section 2.10 Repayment and Amortization of Loans;
Evidence of Debt 52 Section 2.11 Prepayment of Loans 53 Section 2.12 Fees 54
Section 2.13 Interest 55 Section 2.14 Alternate Rate of Interest; Illegality 56
Section 2.15 Increased Costs 58 Section 2.16 Break Funding Payments 60 Section
2.17 Withholding of Taxes; Gross-Up 60 Section 2.18 Payments Generally;
Allocation of Proceeds; Sharing of Set-offs 64 Section 2.19 Mitigation
Obligations; Replacement of Lenders 67 Section 2.20 Defaulting Lenders 68
Section 2.21 Returned Payments 70 Section 2.22 Banking Services and Swap
Agreements 71       ARTICLE 3 Representations and Warranties 71 Section 3.01
Organization; Powers 71 Section 3.02 Authorization; Enforceability 71 Section
3.03 Governmental Approvals; No Conflicts 71 Section 3.04 Financial Condition;
No Material Adverse Change 72 Section 3.05 Properties 72 Section 3.06 Litigation
and Environmental Matters 72 Section 3.07 Compliance with Laws and Agreements;
No Default 73 Section 3.08 Investment Company Status 73 Section 3.09 Taxes 73

 

Credit Agreement – Page i

 

 

Section 3.10 ERISA 74 Section 3.11 Disclosure 74 Section 3.12 Material
Agreements 74 Section 3.13 Solvency 74 Section 3.14 Insurance 75 Section 3.15
Capitalization and Subsidiaries 75 Section 3.16 Security Interest in Collateral
75 Section 3.17 Employment Matters 76 Section 3.18 Federal Reserve Regulations
76 Section 3.19 Use of Proceeds 76 Section 3.20 No Burdensome Restrictions 76
Section 3.21 Anti-Corruption Laws and Sanctions 76 Section 3.22 Common
Enterprise 76 Section 3.23 EEA Financial Institutions 77       ARTICLE 4
Conditions 77 Section 4.01 Effective Date 77 Section 4.02 Each Credit Event 80  
    ARTICLE 5 Affirmative Covenants 81 Section 5.01 Financial Statements;
Borrowing Base and Other Information 81 Section 5.02 Notices of Material Events
86 Section 5.03 Existence; Conduct of Business 87 Section 5.04 Payment of
Obligations 87 Section 5.05 Maintenance of Properties 87 Section 5.06 Books and
Records; Inspection Rights 88 Section 5.07 Compliance with Laws and Material
Contractual Obligations 88 Section 5.08 Use of Proceeds 89 Section 5.09 Accuracy
of Information 89 Section 5.10 Insurance 90 Section 5.11 Casualty and
Condemnation 90 Section 5.12 Appraisals 90 Section 5.13 Depository Banks 91
Section 5.14 Additional Collateral; Further Assurances 91       ARTICLE 6
Negative Covenants 92 Section 6.01 Indebtedness 92 Section 6.02 Liens 94 Section
6.03 Fundamental Changes 96 Section 6.04 Investments, Loans, Advances,
Guarantees, and Acquisitions 97 Section 6.05 Asset Sales 98 Section 6.06 Sale
and Leaseback Transactions 100 Section 6.07 Swap Agreements 100 Section 6.08
Restricted Payments; Certain Payments of Indebtedness 100 Section 6.09
Transactions with Affiliates 101 Section 6.10 Restrictive Agreements 102 Section
6.11 Amendment of Material Documents 103 Section 6.12 Reserved 103

 

Credit Agreement – Page ii

 

 

Section 6.13 Financial Covenants 103       ARTICLE 7 Events of Default 103      
ARTICLE 8 The Administrative Agent 107 Section 8.01 Appointment 107 Section 8.02
Rights as a Lender 107 Section 8.03 Duties and Obligations 108 Section 8.04
Reliance 108 Section 8.05 Actions through Sub-Agents 108 Section 8.06
Resignation 109 Section 8.07 Non-Reliance 110 Section 8.08 Reserved 111 Section
8.09 Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties 111 Section 8.10 Flood Laws 111       ARTICLE 9 Miscellaneous
112 Section 9.01 Notices 112 Section 9.02 Waivers; Amendments 114 Section 9.03
Expenses; Indemnity; Damage Waiver 117 Section 9.04 Successors and Assigns 120
Section 9.05 Survival 124 Section 9.06 Counterparts; Integration; Effectiveness;
Electronic Execution 124 Section 9.07 Severability 125 Section 9.08 Right of
Setoff 125 Section 9.09 Governing Law; Jurisdiction; Consent to Service of
Process 126 Section 9.10 Waiver of Jury Trial 126 Section 9.11 Headings 127
Section 9.12 Confidentiality 127 Section 9.13 Several Obligations; Nonreliance;
Violation of Law 128 Section 9.14 USA PATRIOT Act 128 Section 9.15 Disclosure
128 Section 9.16 Appointment for Perfection 129 Section 9.17 Interest Rate
Limitation 129 Section 9.18 Marketing Consent 129 Section 9.19 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 130 Section 9.20 No
Fiduciary Duty, Etc. 130       ARTICLE 10 Loan Guaranty 131 Section 10.01
Guaranty 131 Section 10.02 Guaranty of Payment 131 Section 10.03 No Discharge or
Diminishment of Loan Guaranty 132 Section 10.04 Defenses Waived 133 Section
10.05 Rights of Subrogation 133 Section 10.06 Reinstatement; Stay of
Acceleration 133 Section 10.07 Information 133

 

Credit Agreement – Page iii

 

 

Section 10.08 Termination 134 Section 10.09 Taxes 134 Section 10.10 Maximum
Liability 134 Section 10.11 Contribution 134 Section 10.12 Liability Cumulative
135 Section 10.13 Keepwell 136       ARTICLE 11 The Borrower Representative 136
Section 11.01 Appointment; Nature of Relationship 136 Section 11.02 Powers 136
Section 11.03 Employment of Agents 136 Section 11.04 Notices 137 Section 11.05
Successor Borrower Representative 137 Section 11.06 Execution of Loan Documents;
Borrowing Base Certificate 137 Section 11.07 Reporting 137

 

SCHEDULES:

 

Commitment Schedule Schedule 3.05 – Properties Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Insurance Schedule 3.15 – Capitalization and Subsidiaries
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule
6.04 – Existing Investments Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Written
Borrowing Request Exhibit C – Form of Borrowing Base Certificate Exhibit D –
Form of Compliance Certificate Exhibit E – Joinder Agreement Exhibit F-1 – U.S.
Tax Certificate (For Foreign Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit F-2 – U.S. Tax Certificate (For Foreign
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit F-4 – U.S. Tax
Certificate (For Foreign that are Partnerships for U.S. Federal Income Tax
Purposes)

 

Credit Agreement – Page iv

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of May 25, 2018 (as it may be amended or
otherwise modified from time to time, this “Agreement”), is among Francesca’s
Holdings Corporation, a Delaware corporation, the other Loan Parties party
hereto, the Lenders party hereto, and JPMorgan Chase Bank, N.A., as the
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1

Definitions





Section 1.01      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement, and
includes any Credit Card Account.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any business (including a business unit or all, or substantially all, of a
business unit of a Person) or all or substantially all of the assets of any
Person, whether through purchase of assets, merger, or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person that have ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period, multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its successors
and assigns), in its capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Credit Agreement – Page 1

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $50,000,000.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day, plus ½ of 1.00%, and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus 1.00%, provided that, for the purpose
of this definition, the Adjusted LIBO Rate for any day will be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate, or the Adjusted LIBO Rate will be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate,
or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14, then the
Alternate Base Rate will be the greater of clause (a) and clause (b) preceding
and will be determined without reference to clause (c) preceding. For the
avoidance of doubt, if the Alternate Base Rate is less than zero, such rate will
be deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to FHC, any Borrower, or any of their Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, at any time and with respect to any Lender,
(a) with respect to Revolving Loans, LC Exposure, Overadvances, or Swingline
Loans, a percentage equal to a fraction the numerator of which is such Lender’s
Revolving Commitment at such time and the denominator of which is the Aggregate
Revolving Commitment at such time, provided that, if the Revolving Commitments
have terminated or expired, the Applicable Percentages will be determined based
upon such Lender’s share of the Aggregate Revolving Exposure at that time) and
(b) with respect to Protective Advances or with respect to the Aggregate Credit
Exposure, a percentage based upon its share of the Aggregate Credit Exposure and
the unused Commitments; provided that, in accordance with Section 2.20, so long
as any Lender is a Defaulting Lender, such Defaulting Lender’s Commitment will
be disregarded in the calculations under clause (a) and clause (b) preceding.

 

Credit Agreement – Page 2

 

 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolver ABR Spread”,
“Revolver Eurodollar Spread”, or “Commitment Fee Rate”, as the case may be,
based upon the Fixed Charge Coverage Ratio as of the most recent determination
date, provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of FHC’s consolidated financial information for its Fiscal Quarter
ending November 3, 2018, the “Applicable Rate” will be the applicable rates per
annum set forth below in Category 1:

  

Fixed Charge Coverage Ratio  Revolver ABR
Spread   Revolver
Eurodollar
Spread   Commitment
Fee Rate  Category 1:                Greater than 1.75 to 1.00   –0.50%   1.25% 
 0.20% Category 2:                Less than or equal to 1.75 to 1.00, but
greater than 1.25 to 1.00   –0.25%   1.50%   0.20% Category 3:               
Less than or equal to 1.25 to 1.00   0.00%   1.75%   0.20%

 

For purposes of the foregoing, (a) the Applicable Rate will be determined as of
the end of each Fiscal Quarter of FHC based upon FHC’s annual or quarterly
consolidated financial statements delivered pursuant to Section 5.01 and
(b) each change in the Applicable Rate resulting from a change in the Fixed
Charge Coverage Ratio will be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that the Fixed
Charge Coverage Ratio will be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver the annual or quarterly consolidated financial statements
required to be delivered by it pursuant to Section 5.01, during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements are delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment or (ii) the Borrowing Base, minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings), minus, (c) without duplication, Reserves.

 

Credit Agreement – Page 3

 

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment, minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by JPMCB or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts,
and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced, or acquired (including all renewals, extensions, and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors, or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event will not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality), to reject, repudiate, disavow, or disaffirm any contracts
or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

Credit Agreement – Page 4

 

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” or “Borrowers” means, individually or collectively, FCI, FSC, FWS,
any other Person a party hereto as a Borrower, and their respective successors
and assigns.

 

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted, or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Loans of the same Type, made,
converted, or continued on the same date and, in the case of Eurodollar Loans,
as to which a single Interest Period is in effect, (c) a Swingline Loan, (d) a
Protective Advance, and (e) an Overadvance.

 

“Borrowing Base” means, at any time, the sum of (a) 90.0% of the face amount of
the Borrowers’ Eligible Credit Card Accounts at such time, plus (b) the lesser
of (i) 85.0% of the Borrowers’ Eligible Inventory, at such time, valued at the
lower of cost or market value, determined on a first-in-first-out basis or
(ii) the product of 90.0%, multiplied by the Net Orderly Liquidation Value
percentage by category identified in the most recent inventory appraisal ordered
by the Administrative Agent, multiplied by the Borrowers’ Eligible Inventory,
valued at the lower of cost or market value, determined on a first-in-first-out
basis, plus (c) 90.0% of the Eligible Acquired Asset Amount that constitutes
Credit Card Accounts of a Borrower at such time, plus (d) the lesser of
(i) 85.0% of the Eligible Acquired Asset Amount that constitutes Inventory of a
Borrower at such time or (ii) the product of 90.0% of the Eligible Acquired
Asset Amount that constitutes Inventory of a Borrower at such time, plus (e) the
aggregate amount of cash held by the Administrative Agent in a deposit account
subject to a control agreement (in form and substance satisfactory to the
Administrative Agent), minus (f) Reserves, multiplied by the Net Orderly
Liquidation Value percentage by category (or for categories of Inventory that do
not exist in such appraisal the most for comparable Inventory category in such
appraisal) identified in the most recent inventory appraisal ordered by the
Administrative Agent. The Administrative Agent may, in its Permitted Discretion,
reduce the advance rates set forth above, adjust Reserves or reduce one or more
of the other elements used in computing the Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form that is acceptable to the
Administrative Agent in its sole discretion.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in Section 6.10(a)or Section 6.10(b).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” excludes any day on which banks are not open for general
business in London.

 

Credit Agreement – Page 5

 

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset that would be
classified as a fixed or capital asset on a consolidated balance sheet of FHC
and its Subsidiaries prepared in accordance with GAAP, excluding the purchase
price of equipment purchased during such period to the extent the consideration
therefor consists of any combination of (a) used, obsolete, worn out, or surplus
equipment traded in at the time of such purchase and (b) the proceeds of a sale
of used, obsolete, worn out, or surplus equipment, in each case, in the ordinary
course of business.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35.0% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of FHC on a fully diluted basis, (b) the
acquisition of direct or indirect Control of FHC by any Person or group, or
(c) FHC ceases to own, free and clear of all Liens or other encumbrances, at
least 100% of the outstanding voting Equity Interests of the Borrowers on a
fully diluted basis.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation, or treaty; (b) any change in any law, rule,
regulation, or treaty or in the administration, interpretation, or application
thereof by any Governmental Authority; or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline, requirement, or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(y) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements, or directives thereunder or issued in
connection therewith or in the implementation thereof and (z) all requests,
rules, guidelines, requirements, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, will in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued, or
implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances, or Overadvances.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

Credit Agreement – Page 6

 

 

“Collateral” means any and all property owned, leased, or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become, or
be intended to be, subject to a Lien in favor of the Administrative Agent, on
behalf of itself, the Lenders, and the other Secured Parties, to secure the
Secured Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, and any
other agreements, instruments, and documents executed in connection with this
Agreement that are intended to create, perfect, or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of trust, loan agreements,
notes, guarantees, subordination agreements, pledges, powers of attorney,
consents, assignments, contracts, fee letters, notices, leases, financing
statements, and all other written matter whether heretofore, now, or hereafter
executed by any Loan Party and delivered to the Administrative Agent.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit, plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time will be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.

 

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender has assumed its
Commitment, as applicable.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

Credit Agreement – Page 7

 

 

“Credit Card Account” means an Account or any “payment intangible” (as defined
in the UCC) together with all income, payments, and proceeds thereof, owed by a
major credit or debit card issuer (including Visa, MasterCard, American Express,
and such other issuers approved by the Administrative Agent) to a Borrower
resulting from charges by a customer of such Borrower on credit or debit cards
issued by such issuer in connection with the sale of goods by such Borrower, or
services performed by such Borrower, in each case in the ordinary course of its
business.

 

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender, or any other Lender.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time, or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans, or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) preceding, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular Default, if any)
has not been satisfied, (b) has notified any Borrower or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender will cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits, proceedings, and environmental
matters disclosed in Schedule 3.06.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of any state
of the U.S., including the District of Columbia.

 

Credit Agreement – Page 8

 

 

“Dominion Event Date” means (a) the date of the occurrence of any Event of
Default or (b) any date on which Availability is less than $6,000,000.

 

“Dominion Period” means any period of time beginning on a Dominion Event Date
and continuing through a Dominion Termination Date, if any.

 

“Dominion Termination Date” means, the first day after any period of one full
fiscal month of the Borrowers occurring after a Dominion Event Date, during
which (a) no Event of Default exists and (b) the Availability on each day during
such period exceeds $6,000,000.

 

“EBITDAR” means, for any period, Net Income for such period, plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) Rentals, (v) any other non-cash charges for such
period (but excluding any non-cash charge in respect of an item that was
included in Net Income in a prior period), (vi) to the extent not in excess of
5.0% of the amount determined for any period of Net Income, plus the amounts
specified in clause (i) through clause (v) preceding, (A) any extraordinary,
unusual or non-recurring charges, expenses, and losses for such period, (B) cash
expenses, costs, and charges incurred in connection with closure of retail
locations, (C) the cash amount of any fees, expenses, and charges related to the
documentation and closing of this Agreement or any other debt or equity issuance
or offering, (D) the cash amount of any fees, expenses, and charges related to
the documentation and closing of any Permitted Acquisition (but excluding any
payment of the purchase price or other amount that constitutes any consideration
paid in connection therewith) whether or not consummated, and (E) business
optimization expenses and other restructuring charges and reserves, minus
(b) without duplication and to the extent included in Net Income, any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Loan Parties on a consolidated basis in accordance with GAAP.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or clause (b) of this definition and is
subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Credit Agreement – Page 9

 

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate, or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak,
and any other Internet or extranet-based site, whether such electronic system is
owned, operated, or hosted by the Administrative Agent or any Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

 

“Eligible Acquired Asset Amount” means 66⅔% of the Eligible Acquired Asset
Collateral that constitutes Credit Card Accounts and Inventory (valued at the
lower of cost or market value, determined on a first-in-first-out basis) as set
forth in the consolidated balance sheets of the relevant acquired entities (or,
in the case of an asset acquisition, the seller’s balance sheet) as of the date
with respect to which the most recent Borrowing Base Certificate has been
delivered, and applying eligibility and reserve criteria consistent with those
applied to Eligible Credit Accounts and Eligible Inventory.

 

“Eligible Acquired Asset Collateral” means any Credit Card Accounts or Inventory
(valued at the lower of cost or market value, determined on a first-in-first-out
basis) acquired by any Loan Party in a Permitted Acquisition that is not
Eligible Credit Card Accounts or Eligible Inventory, as applicable, solely
because the Administrative Agent has not conducted a field examination or has
not received an Inventory appraisal with respect thereto. In the event any such
Credit Card Accounts or Inventory are not the subject of a field examination or
Inventory appraisal within 90 days of the acquisition thereof, such Credit Card
Accounts and Inventory will, unless the Administrative Agent agrees otherwise,
cease to be Eligible Acquired Asset Collateral.



 

Credit Agreement – Page 10

 

 

“Eligible Credit Card Account” means at the time of any determination thereof,
any Credit Card Account that satisfies the following criteria at the time of
creation and continues to meet such criteria at the time of such determination:
such Credit Card Account (i) is owned by a Borrower; (ii) has been earned by
performance and represents the bona fide amount due to the applicable Borrower
from a credit card issuer or credit card processor, and in each case originated
in the ordinary course of business of the applicable Borrower; (iii) unless owed
by Visa, MasterCard, American Express Company, or Discover, is acceptable to the
Administrative Agent in its Permitted Discretion; and (iv) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clause (a)
through clause (m) following. Without limiting the foregoing, to qualify as an
Eligible Credit Card Account, a Credit Card Account must indicate no Person
other than a Borrower as payee or remittance party. In determining the amount to
be so included, the face amount of a Credit Card Account will be reduced by,
without duplication, to the extent not reflected in such face amount or
otherwise excluded below, (y) the amount of all accrued and actual discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges, or other allowances (including any amount that the
applicable Borrower may be obligated to rebate to a customer, a credit card
issuer or a credit card processor pursuant to the terms of any agreement or
understanding (written or oral)) and (z) the aggregate amount of all cash
received in respect of such Credit Card Account but not yet applied by the
applicable Borrower to reduce the amount of such Credit Card Account. Except as
otherwise agreed by the Administrative Agent in its Permitted Discretion, a
Credit Card Account will not be and Eligible Credit Card Account if:

 

(a)       such Credit Card Account does not constitute an Account or “payment
intangible” (as defined in the UCC);

 

(b)       such Credit Card Account has been outstanding for more than five
Business Days from the date of the applicable sale to a customer of a Borrower;

 

(c)       a Borrower does not have good, valid, and marketable title, free and
clear of any Lien to such Credit Card Account;

 

(d)       such Credit Card Account is not subject to a first priority perfected
Lien in favor of the Administrative Agent, for the benefit of the Lenders (it
being the intent that chargebacks in the ordinary course by such processors will
not be deemed a violation of this clause (b));

 

(e)       such Credit Card Account is disputed, is with recourse, or is subject
to a claim, counterclaim, offset, or chargeback that has been asserted (to the
extent of such claim, counterclaim, offset, or chargeback);

 

(f)       the credit card issuer or the credit card processor with respect to
such Credit Card Account has the right under certain circumstances to require
the applicable Borrower to repurchase such Credit Card Account from such credit
card issuer or credit card processor;

 

(g)       such Credit Card Account is due from a credit card issuer or credit
card processor that has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, or liquidator of its assets,
(ii) had possession of all or a material part of its property taken by any
receiver, custodian, trustee, or liquidator, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any state or federal bankruptcy laws, (iv)  admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, (vi) ceased operation of its business, or (vii) taken
any corporate action, legal proceedings, or other procedure or step is taken in
relation to (A) the suspension of payments, a moratorium of any indebtedness,
winding up, dissolution, administration, or reorganization (by way of voluntary
arrangements, scheme of arrangement, or otherwise), (B) a composition,
compromise, assignment, or arrangement with any creditor, (C) the appointment of
a liquidator, receiver, administrative receiver, administrator, compulsory
manager, or other similar officer in respect of such Account Debtor or any of
their assets, or (D) enforcement of any Lien over any assets of such Account
Debtor, or any analogous procedure or step is taken in any jurisdiction;

 

(h)       such Credit Card Account is not a valid, legally enforceable
obligation of the applicable credit card issuer or credit card processor with
respect thereto;

 

Credit Agreement – Page 11

 

 

(i)       such Credit Card Account does not conform to all representations,
warranties, or other provisions in the Loan Documents relating to Credit Card
Accounts;

 

(j)       such Credit Card Account is due from a credit card issuer or credit
card processor that is not located in the U.S.;

 

(k)       is owed in any currency other than U.S. dollars;

 

(l)       such Credit Card Account is evidenced by “chattel paper” (as defined
in the UCC) or an “instrument” (as defined in the UCC) of any kind unless such
chattel paper or instrument is in the possession of the Administrative Agent,
and to the extent necessary or appropriate, endorsed to the Administrative
Agent;

 

(m)       the Administrative Agent determines, in its Permitted Discretion, and
provides three days prior written notice to the Borrower Representative that,
such Credit Card Account is uncertain of collection or is otherwise unacceptable
for inclusion as an Eligible Credit Card Account.

 

In the event that a Credit Card Account of a Borrower that was previously an
Eligible Credit Card Account ceases to be an Eligible Credit Card Account, the
applicable Borrower or the Borrower Representative will notify the
Administrative Agent thereof on and at the time of submission of the next
Borrowing Base Certificate.

 

“Eligible Inventory” means, at any time, the Inventory of a Borrower other than
Inventory:

 

(a)       that is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 

(b)       that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance that does not have
priority over the Lien in favor of the Administrative Agent;

 

(c)       that is, in the Administrative Agent’s opinion in its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business, or unacceptable due to age, type, category,
and/or quantity;

 

(d)       with respect to which any covenant, representation, or warranty
relating to such Inventory contained in this Agreement or in the Security
Agreement has been breached or is not true and that does not conform to all
applicable standards imposed by any Governmental Authority;

 

(e)       in which any Person other than a Borrower (i) has any direct or
indirect ownership, interest, or title or (ii) is indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;

 

(f)       that is not finished goods or that constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods that are not of a type held for sale in the ordinary
course of business;

 

Credit Agreement – Page 12

 

 

(g)       that is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;

 

(h)       that is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement,
(ii) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent, or
(iii) the Administrative Agent has determined in its Permitted Discretion that a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility is not warranted at such time;

 

(i)       that is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(j)       that is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

 

(k)       that is a discontinued product or component thereof;

 

(l)        that is the subject of a consignment by a Borrower as consignor;

 

(m)       that is perishable;

 

(n)       that contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the then-current licensing agreement;

 

(o)       that is not reflected in a current perpetual inventory report of such
Borrower;

 

(p)       for which reclamation rights have been asserted by the seller;

 

(q)       that has been acquired from a Sanctioned Person; or

 

(r)       that the Administrative Agent determines in its Permitted Discretion,
and provides three days prior written notice to the Borrower Representative, is
unacceptable for inclusion as Eligible Inventory.

 

Credit Agreement – Page 13

 

 

In the event that Inventory of a Borrower that was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, such Borrower or the Borrower
Representative will notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation, or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material, or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment, or disposal of
any Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment,
or (e) any contract, agreement, or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust, or other equity ownership interests in a Person, and any warrants,
options, or other rights entitling the holder thereof to purchase or acquire any
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan, (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan, or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status, or in reorganization, within the meaning of Title
IV of ERISA.

 

Credit Agreement – Page 14

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article 7.

 

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary and (b) any Domestic Subsidiary all of whose assets consist
of Capital Stock of one or more “controlled foreign corporations” within the
meaning of Section 957 of the Code.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion will apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit, or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit, or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit, or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any withholding
Taxes imposed under FATCA.

 

“F-LLC” means Francesca’s LLC, a Delaware limited liability company, and its
successors and assigns.

 

Credit Agreement – Page 15

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rule, or convention among Governmental Authorities implementing
such sections of the Code.

 

“FCI” means Francesca’s Collections, Inc., a Texas corporation, and its
successors and assigns.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB sets forth on its public website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the federal funds effective rate, provided that, if the Federal Funds Effective
Rate is less than zero, such rate will be deemed to be zero for the purposes of
this Agreement.

 

“FHC” means Francesca’s Holdings Corporation, a Delaware corporation, and its
successors and assigns.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, or controller of a Borrower.

 

“Financial Statement Reporting Frequency Change Period” means any period
occurring between (a) the date of the earlier to occur of (i) any Event of
Default or (ii) Availability being less than $10,000,000 and (b) the date that
for a period of 30 consecutive days Availability has been equal to or greater
than the $10,000,000 and no Event of Default has been in existence.

 

“Fiscal Quarter” means each three fiscal month period of FHC based on the 4-5-4
retail fiscal calendar and ending on or about April 30, July 31, October 31, or
the Saturday closest to January 31 of each calendar year.

 

“Fiscal Year” means the twelve fiscal month period of FHC ending on the Saturday
closest to January 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDAR,
minus Unfinanced Capital Expenditures, divided by (b) Fixed Charges, all
calculated for the period of twelve consecutive fiscal months ended on such date
(or, if such date is not the last day of a fiscal month, ended on the last day
of the fiscal month most recently ended prior to such date).

 

“Fixed Charges” means, for any period, without duplication, the sum of cash
Interest Expense, plus Rentals paid in cash, plus prepayments and scheduled
principal payments on Indebtedness (excluding the Revolving Loans) actually made
in cash, plus expenses for taxes paid in cash, plus Restricted Payments paid in
cash, plus Capital Lease Obligation payments, all calculated for the Loan
Parties on a consolidated basis in accordance with GAAP.

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

Credit Agreement – Page 16

 

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if a Borrower is not
a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FSC” means Francesca’s Services Corporation, a Texas corporation, and its
successors and assigns.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“FWS” means francescas.com, Inc., a Texas corporation, and its successors and
assigns.

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank, or other
entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities, or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital, or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee does not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantors” means all Loan Guarantors and any non-Loan Parties who have
delivered an Obligation Guaranty (if any), and the term “Guarantor” means each
or any one of them individually.

 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

Credit Agreement – Page 17

 

 

“Immaterial Subsidiary” means, at any time, a Subsidiary of Loan Party that has
(a) total assets that are, together with the total assets of all other
Immaterial Subsidiaries and Excluded Subsidiaries in the aggregate, less than
5.0% of consolidated total assets of FHC and its Subsidiaries and (b) total
EBITDAR that is, together with the EBITDAR of all other Immaterial Subsidiaries
and Excluded Subsidiaries in the aggregate, less than 5.0% of consolidated total
EBITDAR of FHC and its Subsidiaries.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) liquidated obligations under any earn-out (which for all purposes of this
Agreement will be valued at the maximum potential amount payable with respect to
such earn-out), (l) any other Off-Balance Sheet Liability, and (m) obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced, or acquired (including all renewals, extensions, and modifications
thereof and substitutions therefor), under (i) any and all Swap Agreements and
(ii) any and all cancellations, buy backs, reversals, terminations, or
assignments of any Swap Agreement transaction. The Indebtedness of any Person
includes the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

Credit Agreement – Page 18

 

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Loan Parties for such period
with respect to all outstanding Indebtedness of the Loan Parties (including all
commissions, discounts, and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the Loan
Parties for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months duration after the first day of such Interest Period) and the
Maturity Date, and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three, or
six months thereafter, as the Borrower Representative may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period will be extended to the next succeeding Business Day unless,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period will end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) will end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially will be the date on which such Borrowing is made
and thereafter will be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination will be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
rate is less than zero, such rate will be deemed to be zero for purposes of this
Agreement.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

Credit Agreement – Page 19

 

 

“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Revolving
Lender from time to time designated by the Borrower Representative as an Issuing
Bank, with the consent of such Revolving Lender and the Administrative Agent,
and their respective successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
will include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank will, or will cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank will mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

 

“Issuing Bank Sublimits” means, as of the Effective Date, (i) $10,000,000, in
the case of JPMCB and (ii) such amount as is designated to the Administrative
Agent and the Borrower Representative in writing by any other Issuing Bank;
provided that any Issuing Bank will be permitted at any time to increase or
reduce its Issuing Bank Sublimit upon providing five days prior written notice
thereof to the Administrative Agent and the Borrower Representative.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time. The LC Exposure of any Revolving Lender at any
time will be its Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that has become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate is not available at such
time for such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate will be the Interpolated Rate, subject to Section 2.14 in the event that
the Administrative Agent concludes that it is not possible to determine such
Interpolated Rate (which conclusion will be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate will
be determined as modified by the definition of Alternate Base Rate.

 

Credit Agreement – Page 20

 

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period or for any ABR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
Dollars) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate is less than
zero, such rate will be deemed to be zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call, or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, each Obligation Guaranty (if any), and
all other agreements, instruments, documents, and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements, letter of credit
applications, and any agreements between the Borrower Representative and the
Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between a Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit. Any reference in this
Agreement or any other Loan Document to a Loan Document will include all
appendices, exhibits, or schedules thereto, and all amendments, restatements,
supplements, or other modifications thereto, and will refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Guarantor” means (a) each Borrower at any time party hereto with respect
to the Secured Obligations of the other Borrowers, (b) FHC, (c) F-LLC, and
(d) any other Loan Party at any time party hereto that is not a Borrower.

 

“Loan Guaranty” means Article 10 of this Agreement.

 

“Loan Parties” means, collectively, the Borrowers, the Loan Guarantors, any
other Person that becomes a party to this Agreement pursuant to a Joinder
Agreement, and their respective successors and assigns, and the term “Loan
Party” means any one of them or all of them individually, as the context may
require.

 

Credit Agreement – Page 21

 

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances, and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the validity or enforceability of the Administrative Agent’s Liens (on behalf
of itself and other Secured Parties) on the Collateral, or the priority of such
Liens, or (d) the rights of or remedies available to the Administrative Agent,
the Issuing Bank, or the Lenders under any of the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Loan Parties in respect of any Swap Agreement at any time
will be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means May 25, 2023 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Loan Parties, determined on a consolidated basis in accordance with GAAP;
provided that the following will be excluded from the determination of Net
Income (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with any Loan Party,
(b) the income (or deficit) of any Person (other than a Subsidiary) in which any
Loan Party has an ownership interest, except to the extent that any such income
is actually received by a Loan Party in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by an appraiser acceptable
to the Administrative Agent in its Permitted Discretion, net of all costs of
liquidation thereof.

 

Credit Agreement – Page 22

 

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
by any Loan Party in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer,
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by the
Administrative Agent; provided, further, that if any of the aforesaid rates are
less than zero, such rate will be deemed to be zero for purposes of this
Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities, and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership, or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank, or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law, or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

 

Credit Agreement – Page 23

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability, or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability, or obligation arising with respect to any other
transaction that is the functional equivalent of or takes the place of borrowing
but that does not constitute a liability on the balance sheet of such Person
(other than operating leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate are
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB commences to publish
such composite rate).

 

“Paid in Full” or “Payment in Full” means, (a) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (b) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 105% of the LC Exposure as of the date of such payment),
(c) the indefeasible payment in full in cash of the accrued and unpaid fees,
including the applicable Prepayment Fee, if any, (d) the indefeasible payment in
full in cash of all reimbursable expenses and other Secured Obligations (other
than Unliquidated Obligations for which no claim has been made and other
obligations expressly stated to survive such payment and termination of this
Agreement), together with accrued and unpaid interest thereon, (e) the
termination of all Commitments, and (f) the termination of the Swap Agreement
Obligations and the Banking Services Obligations or entering into other
arrangements satisfactory to the Secured Parties’ counterparties thereto.

 

Credit Agreement – Page 24

 

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Payment Condition” is deemed to be satisfied in connection with a Restricted
Payment, Permitted Investment, or Permitted Acquisition if:

 

(a)       no Event of Default has occurred and is continuing or would result
immediately after giving effect to such Restricted Payment, Permitted
Investment, or Permitted Acquisition;

 

(b)       immediately after giving effect to and at all times during the 30-day
period immediately prior to such Restricted Payment, Permitted Investment, or
Permitted Acquisition, and after giving effect to payment of all amounts due
(other than Equity Interests of the applicable Loan Party delivered to the
seller(s) in any such Permitted Acquisition) in connection with such Restricted
Payment, Permitted Investment, or Permitted Acquisition as having been paid in
cash at the time of making such Restricted Payment, Permitted Investment, or
Permitted Acquisition (other than Equity Interests of the applicable Loan Party
delivered to the seller(s) in any such Permitted Acquisition) the Borrowers have
(i) (A) Availability calculated on a pro forma basis after giving effect to such
Restricted Payment, Permitted Investment, or Permitted Acquisition of not less
than $10,000,000 and (B) a Fixed Charge Coverage Ratio for the most recently
completed Fiscal Quarter calculated on a pro forma basis after giving effect to
such Restricted Payment, Permitted Investment, or Permitted Acquisition of not
less than 1.00 to 1.00 or (ii) Availability of greater than $20,000,000; and

 

(c)       the Borrower Representative has delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in clause (a) and
clause (b) preceding and attaching calculations in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders for clause (b), as
applicable.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)       such Acquisition is not a hostile or contested acquisition;

 

(b)       the business acquired in connection with such Acquisition is
(i) located in the U.S., (ii) organized under applicable U.S. and state laws,
and (iii) not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Effective Date
and any business activities that are substantially similar, related, or
incidental thereto;

 

Credit Agreement – Page 25

 

 

(c)       both before and after giving effect to such Acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty that relates to a specified prior date
and (ii) to the extent the Lenders have been notified in writing by the Loan
Parties that any representation or warranty is not correct and the Lenders have
explicitly waived in writing compliance with such representation or warranty)
and no Default exists, will exist, or would result therefrom;

 

(d)       as soon as available, but not less than 10 days prior to such
Acquisition, the Borrower Representative has provided the Administrative Agent
(i) notice of such Acquisition and (ii) a copy of all business and financial
information reasonably requested by the Administrative Agent, including pro
forma financial statements, statements of cash flow, and Availability
projections;

 

(e)       [reserved]

 

(f)       if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person becomes a
Wholly-Owned Subsidiary of a Borrower and a Loan Party pursuant to the terms of
this Agreement;

 

(g)       if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Borrower acquires such assets;

 

(h)       if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(i)       if such Acquisition involves a merger or a consolidation involving a
Borrower or any other Loan Party or newly created Subsidiary thereof, such
Borrower, Loan Party, or newly created Subsidiary, as applicable, is the
surviving entity;

 

(j)       no Loan Party, as a result of or in connection with any such
Acquisition, assumes or incurs any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(k)       in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person are terminated unless the
Administrative Agent and the Lenders in their sole discretion consent otherwise,
and in connection with an Acquisition of the assets of any Person, all Liens on
such assets are terminated;

 

(l)       all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of a Loan Party required under Section 5.14 have
been taken;

 

(m)      the Payment Conditions must have been satisfied; and

 

(n)       the Borrower Representative has delivered to the Administrative Agent
the final executed material documentation relating to such Acquisition within 15
Business Days following the consummation thereof.

 

Credit Agreement – Page 26

 

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article 7;

 

(f)       Liens arising solely by virtue of any statutory or common law
provision relating to a banker’s liens, rights of set-off, or similar rights,
including Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC or any similar Requirement of Law of any
foreign jurisdiction, and Liens representing contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to pooled
deposit or sweep accounts of any Loan Party to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any Loan
Party;

 

(g)       Liens consisting of leases, licenses, or subleases granted by a Loan
Party on its real property (in each case other than any lease required to be
accounted for in accordance with GAAP as a capital lease) do not, in the
aggregate, materially impair the value of such real property or materially
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

 

(h)       Liens on real property arising by reason of servicing agreements,
development agreements, site plan agreements, and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of a Borrower or any
Subsidiary;

 

(i)        Liens of landlords (i) arising by statute or, except with respect to
Inventory, under any lease or related contractual obligation entered into in the
ordinary course of business, (ii) on fixtures and other movable tangible
property (excluding Inventory) located on the real property leased or subleased
from such landlord;

 

Credit Agreement – Page 27

 

 

(j)       Liens on real property disclosed by the title insurance policies with
respect thereto, including easements, zoning restrictions, rights-of-way, and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business, and any replacement, extension, or renewal of any such Lien;
provided that such replacement, extension, or renewal Lien does not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension, or renewal; and provided, further, that such Liens do
not secure any Indebtedness, do not materially detract from the value of the
affected property, are of a minor nature and, in the aggregate, do not
materially interfere with the ordinary conduct of the business of any Loan
Party;

 

(k)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(l)       Liens solely on any cash earnest money deposits made by any Loan Party
in connection with any letter of intent or purchase agreement permitted
hereunder; and

 

(m)     Liens arising from precautionary UCC financing statement filings
regarding operating leases;

 

provided that the term “Permitted Encumbrances” does not include any Lien
securing Indebtedness, except with respect to clause (e) preceding.

 

“Permitted Investments” means:

 

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

 

(b)       investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)       investments in certificates of deposit, bankers’ acceptances, and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) preceding and entered into
with a financial institution satisfying the criteria described in clause (c)
preceding; and

 

Credit Agreement – Page 28

 

 

(e)       money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Permitted Payment Restriction” means any consensual encumbrance or restriction
(each, a “restriction”) on the ability of any Subsidiary that is not a Loan
Party (the “subject Subsidiary”) to pay dividends or make any other
distributions on its equity interest to FHC or any Subsidiary, which restriction
satisfies all of the following conditions: (a) such restriction becomes
effective only upon the occurrence of (i) specified events under subject
Subsidiary’s certificate of incorporation, bylaws, other governing documents or
any joint venture or similar agreements or (ii) an “event of default” with
respect to “Indebtedness” (as defined in the agreement governing such
Indebtedness) that was incurred by the subject Subsidiary in compliance with
Section 6.01 and (b) such restriction would not materially impair the Borrowers’
ability to make scheduled payments of interest and principal payments on the
Loans, as determined in good faith by the Board of Directors of FHC, provided
that the Borrower Representative will reasonably promptly notify the
Administrative Agent from time to time after any such determination is made.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, or a substantially similar
electronic transmission system.

 

“Prepayment Event” means:

 

(a)       any sale, transfer, or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party, other
than dispositions described in Section 6.05(a);

 

(b)       any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $1,000,000;

 

(c)       the issuance by FHC of any Equity Interests, or the receipt by FHC of
any capital contribution; and

 

(d)       the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate will be effective from and including
the date such change is publicly announced as being effective.

 

Credit Agreement – Page 29

 

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Protective Advance” has the meaning assigned to such term in Section 2.04.

 

“Purchase Money Indebtedness” means Indebtedness for the purchase price or cost
of construction, repair, or improvement of any property.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the Loan Guaranty
or grant of the relevant security interest becomes or would become effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
and (c) any Issuing Bank, or any combination thereof (as the context requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives, and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

 

“Rentals” means, for any period, the aggregate fixed amounts payable by the Loan
Parties under any operating leases, calculated on a consolidated basis for the
Loan Parties for such period in accordance with GAAP.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations, or audits pertaining to
the assets of the Borrowers from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Commitments representing at least 66.67% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, as long as there are fewer than three Lenders, Required Lenders
will mean all Lenders.

 

Credit Agreement – Page 30

 

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation, and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction, or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserves” means any and all reserves that the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including an availability
reserve, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, reserves for rent at locations leased by any Loan
Party (provided that any such reserve for rent for any retail location will be
limited to (a) except for the retail locations described in clause (b)
following, the amount of rent and other amounts then past due and owing under
the applicable lease, excluding any amounts being disputed by a Borrower in good
faith, and (b) with respect to any retail location that is in a state that has
applicable law that provides the landlord with a Lien on any Collateral that has
priority over the Lien in favor of the Administrative Agent in such Collateral,
the greater of (i) the book value of the Inventory at such location or (ii) an
amount equal to three months of rent and other charges due or to become due
under the applicable lease), reserves for consignee’s, warehousemen’s, and
bailee’s charges, reserves with respect to gift cards issued, reserves for
dilution of Credit Card Accounts, reserves for deposits received from customers,
reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for amounts due with
respect to royalties due on any Inventory sold, reserves for Swap Agreement
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities, or other property) with respect to any Equity Interests in FHC or
any Subsidiary that is not a Wholly-Owned Subsidiary (including any stock
repurchases), or any payment (whether in cash, securities, or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation, or termination of any such
Equity Interests in FHC or any Subsidiary that is not a Wholly-Owned Subsidiary
or any option, warrant, or other right to acquire any such Equity Interests in
FHC or any Subsidiary that is not a Wholly-Owned Subsidiary.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances, and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender has assumed its Revolving Commitment or
assigned a portion of its Revolving Commitment, as applicable.

 

Credit Agreement – Page 31

 

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure, and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sanctioned Country” means, at any time, a country, region, or territory that is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized, or resident in a Sanctioned Country,
or (c) any Person owned or controlled by any such Person or Persons described in
clause (a) or clause (b) preceding.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered, or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided that the definition of “Secured
Obligations” will not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

Credit Agreement – Page 32

 

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

 

“Settlement” has the meaning assigned to such term in Section 2.05(d).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time, plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time will be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.

 

“Statements” has the meaning assigned to such term in Section 2.18(g).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), (a) the
numerator of which is the number one and (b) the denominator of which is the
number one, minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency, or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages include
those imposed pursuant to such Regulation D of the Board. Eurodollar Loans will
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions, or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation. The Statutory Reserve Rate will be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations
pursuant to a subordination agreement or other written agreement in form and
substance satisfactory to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association, or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association, or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled, or held or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

Credit Agreement – Page 33

 

 

“Subsidiary” means any direct or indirect subsidiary of FHC or a Loan Party, as
applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default, or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value, or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees, or
consultants of the Borrowers or the Subsidiaries will be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced, or acquired (including all renewals, extensions, and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder with a Lender or an Affiliate of a Lender and (b) any and
all cancellations, buy backs, reversals, terminations, or assignments of any
such Swap Agreement transaction.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

“Swingline Commitment” means the amount set forth opposite JPMCB’s name on the
Commitment Schedule as Swingline Commitment.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time will be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
will be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank will be deemed
given by JPMCB in its capacity as Swingline Lender.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees, or other
charges imposed by any Governmental Authority, including any interest, additions
to tax, or penalties applicable thereto.

 

Credit Agreement – Page 34

 

 

“Transactions” means the execution, delivery, and performance by the Borrowers
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period that are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures will be deemed Unfinanced Capital Expenditures);
provided that expenditures that are accounted for as capital expenditures and
that are actually paid for by a third party (excluding any Loan Party or
Subsidiary) and for which neither any Loan Party nor any Subsidiary has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before during or
after such period), including expenditures funded through tenants’ improvement
allowances will not be included in Unfinanced Capital Expenditures for purposes
of determining the Fixed Charge Coverage Ratio for any period.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it, (b) any other
obligation (including any guarantee) that is contingent in nature at such time,
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Wholly-Owned Subsidiary” means, with respect to any Person (the “applicable
Person”), a subsidiary of the applicable Person, all of the outstanding Equity
Interests of which (other than director’s qualifying or other similar shares
required pursuant to any Requirement of Law) are owned by the applicable Person
or another wholly owned (using the same guidelines as herein required)
subsidiary of the applicable Person.

 

Credit Agreement – Page 35

 

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Written Borrowing Request” means a written request by the Borrower
Representative for a Revolving Borrowing in accordance with Section 2.03, in the
form of Exhibit B or any other form approved by the Administrative Agent in its
sole discretion.

 

Section 1.02      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurodollar Loan”), or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”), by Type (e.g., a “Eurodollar
Borrowing”), or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03      Terms Generally. The definitions of terms herein will apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun includes the corresponding masculine, feminine,
and neuter forms. The words “include”, “includes” and “including” will be deemed
to be followed by the phrase “without limitation”. The word “law” will be
construed as referring to all statutes, rules, regulations, codes, and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply) and all judgments,
orders, and decrees of all Governmental Authorities. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument, or
other document herein will be construed as referring to such agreement,
instrument, or other document as from time to time amended, restated,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements, or modifications set forth herein),
(b) any definition of or reference to any statute, rule, or regulation will be
construed as referring thereto as from time to time amended, supplemented, or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person will be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that has succeeded to any or all functions thereof,
(d) the words “herein”, “hereof”, and “hereunder”, and words of similar import,
will be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) all references herein to Articles, Sections,
Exhibits, and Schedules will be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (f) any reference in any
definition to the phrase “at any time” or “for any period” will refer to the
same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” will be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.

 

Credit Agreement – Page 36

 

 

Section 1.04      Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature will be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
will be interpreted on the basis of GAAP as in effect and applied immediately
before such change has become effective until such notice has been withdrawn or
such provision amended in accordance herewith.

 

Section 1.05      Status of Obligations. In the event that any Borrower or any
other Loan Party at any time issues or has outstanding any Subordinated
Indebtedness, such Borrower will take or cause such other Loan Party to take all
such actions as are necessary to cause the Secured Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Administrative Agent and the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as are required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

 

ARTICLE 2


 

The Credits

 

Section 2.01      Commitments. Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (b) the
Aggregate Revolving Exposure exceeding the lesser of (y) the Aggregate Revolving
Commitment or (z) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.04 and Section 2.05, by making immediately
available funds available to the Administrative Agent’s designated account, not
later than 10:00 a.m., Chicago time. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay, and
reborrow Revolving Loans.

 



Credit Agreement – Page 37

 

  

Section 2.02      Loans and Borrowings.

 

(a)       Each Loan (other than a Swingline Loan) will be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it will not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender will be responsible for any
other Lender’s failure to make Loans as required. Any Protective Advance, any
Overadvance, and any Swingline Loan will be made in accordance with the
procedures set forth in Section 2.04 and Section 2.05.

 

(b)       Subject to Section 2.14, each Revolving Borrowing will be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan will
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Section 2.14,
Section 2.15, Section 2.16, and Section 2.17 will apply to such Affiliate to the
same extent as to such Lender); provided that any exercise of such option will
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement.

 

(c)       At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing must be in an aggregate amount that is an integral
multiple of $500,000 and not less than $500,000. ABR Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there will not at any time be more than a total of six
Eurodollar Borrowings outstanding.

 

(d)       Notwithstanding any other provision of this Agreement, the Borrower
Representative will not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.



 

Credit Agreement – Page 38

 

 

Section 2.03      Requests for Borrowings. To request a Borrowing, the Borrower
Representative must notify the Administrative Agent of such request either in
writing by delivery of an executed Written Borrowing Request (delivered by hand
or facsimile), by telephone, or through Electronic System (if arrangements for
doing so have been approved by the Administrative Agent), not later than (y) in
the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time, three Business
Days before the date of the proposed Borrowing or (z) in the case of an ABR
Borrowing, 12:00 noon, Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Chicago time, on the date of such proposed
Borrowing. Each telephonic Borrowing Request will be irrevocable and must be
confirmed promptly by hand delivery, facsimile, or a communication through
Electronic System to the Administrative Agent of a Written Borrowing Request
executed by the Borrower Representative. Each Borrowing Request must specify the
following information in compliance with Section 2.02:

 

(a)       the name of the applicable Borrower(s);

 

(b)       the aggregate amount of the requested Borrowing;

 

(c)       the date of such Borrowing, which must be a Business Day;

 

(d)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(e)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which must be a period contemplated by the definition of
the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing will be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower(s)
will be deemed to have selected an Interest Period of one month duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent will advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.04      Protective Advances.

 

(a)       Subject to the limitations set forth below, the Administrative Agent
is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but will have absolutely no obligation),
to make Loans to the Borrowers, on behalf of all Lenders, that the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that
the aggregate amount of Protective Advances outstanding at any time will not at
any time exceed $2,500,000; provided, further, that the Aggregate Revolving
Exposure after giving effect to the Protective Advances being made will not
exceed the Aggregate Revolving Commitment. Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied.
The Protective Advances will be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and will constitute Obligations
hereunder. All Protective Advances will be ABR Borrowings. The making of a
Protective Advance on any one occasion will not obligate the Administrative
Agent to make any Protective Advance on any other occasion. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and will become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

 

Credit Agreement – Page 39

 

 

(b)       Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender will be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to such Lender’s Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent will promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

 

Section 2.05      Swingline Loans and Overadvances.

 

(a)       The Administrative Agent, the Swingline Lender, and the Revolving
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Revolving Lenders and in the amount requested, same day funds to the
Borrowers, on the date of the applicable Borrowing to the Funding Account(s)
(each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d). Each Swingline Loan will be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Revolving Lenders, except that all payments thereon will be payable to the
Swingline Lender solely for its own account. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender may, subject to the
terms and conditions set forth herein (but without any further written notice
required), not later than 1:00 p.m., Chicago time, on each Business Day, make
available to the Borrowers by means of a credit to the Funding Account(s), the
proceeds of a Swingline Loan to the extent necessary to pay items to be drawn
that Business Day on the Borrowers’ Deposit Account ending in #4644; provided
that, if on any Business Day there is insufficient borrowing capacity to permit
the Swingline Lender to make available to the Borrowers a Swingline Loan in the
amount necessary to pay all items to be so drawn on such Deposit Account on such
Business Day, then the Borrowers will be deemed to have requested an ABR
Borrowing pursuant to Section 2.03 in the amount of such deficiency to be made
on such Business Day. The aggregate amount of Swingline Loans outstanding at any
time will not exceed $5,000,000. The Swingline Lender will not make any
Swingline Loan if the requested Swingline Loan exceeds Availability (before or
after giving effect to such Swingline Loan). All Swingline Loans will be ABR
Borrowings.

 

Credit Agreement – Page 40

 

 

(b)       Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but with absolutely no obligation) on behalf of the Revolving
Lenders, (y) make Revolving Loans to the Borrowers in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”) or (z) deem the amount of Revolving Loans
outstanding to the Borrowers that are in excess of Availability to be
Overadvances; provided that no Overadvance will result in a Default due to the
Borrowers’ failure to comply with Section 2.01 for so long as such Overadvance
remains outstanding in accordance with the terms of this clause (b), but solely
with respect to the amount of such Overadvance. In addition, Overadvances may be
made even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Overadvances will constitute ABR Borrowings. The making of an
Overadvance on any one occasion will not obligate the Administrative Agent to
make any Overadvance on any other occasion. The authority of the Administrative
Agent to make Overadvances is limited to an aggregate amount not to exceed
$1,000,000 at any time, no Overadvance may remain outstanding for more than 30
days, and no Overadvance will cause any Revolving Lender’s Revolving Exposure to
exceed its Revolving Commitment; provided that, the Required Lenders may at any
time revoke the Administrative Agent’s authorization to make Overadvances. Any
such revocation must be in writing and will become effective prospectively upon
the Administrative Agent’s receipt thereof.

 

(c)       Upon the making of a Swingline Loan or an Overadvance (whether before
or after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender will be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent will
promptly distribute to such Lender, such Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Swingline Loan or Overadvance.

 

(d)       The Administrative Agent, on behalf of the Swingline Lender, will
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) will transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
will be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with the Swingline Lender’s Applicable Percentage of such
Swingline Loan, will constitute Revolving Loans of such Revolving Lenders,
respectively. If any such amount is not transferred to the Administrative Agent
by any Revolving Lender on such Settlement Date, the Swingline Lender will be
entitled to recover from such Lender on demand such amount, together with
interest thereon, as specified in Section 2.07.

 

Credit Agreement – Page 41

 

 

Section 2.06      Letters of Credit.

 

(a)       General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Borrower denominated in dollars as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers to, or entered into by the Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement will control. Each Borrower unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the support of
any Subsidiary’s obligations as provided in the first sentence of this
paragraph, such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (such
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank will have no
obligation hereunder to issue, and will not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment, or decree of any Governmental Authority
or arbitrator by its terms purports to enjoin or restrain the Issuing Bank from
issuing such Letter of Credit, or any Requirement of Law relating to the Issuing
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Bank prohibits, or
requests that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or imposes upon the Issuing
Bank with respect to such Letter of Credit any restriction, reserve, or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or imposes upon the Issuing Bank any
unreimbursed loss, cost, or expense that was not applicable on the Effective
Date and that the Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements, or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements, or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, will in each case be deemed not to be in effect on the
Effective Date for purposes of clause (ii) preceding, regardless of the date
enacted, adopted, issued, or implemented.

 

Credit Agreement – Page 42

 

 

(b)       Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal, or
extension of an outstanding Letter of Credit), the Borrower Representative must
deliver by hand or facsimile (or transmit through Electronic Systems, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of, but in any event no
less than three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed, or extended,
and specifying the date of issuance, amendment, renewal, or extension (which
must be a Business Day), the date on which such Letter of Credit is to expire
(which must comply with Section 2.06(c)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, and such other information as
is necessary to prepare, amend, renew, or extend such Letter of Credit. If
requested by the Issuing Bank, the applicable Borrower will also submit a letter
of credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit will be issued, amended,
renewed, or extended only if (and upon issuance, amendment, renewal, or
extension of each Letter of Credit the Borrowers will be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal, or
extension (i) the aggregate LC Exposure does not exceed $10,000,000, (ii) the
aggregate Standby LC Exposure does not exceed $10,000,000, (iii) the aggregate
Commercial LC Exposure does not exceed $10,000,000, (iv) no Revolving Lender’s
Revolving Exposure exceeds its Revolving Commitment, and (v) the Aggregate
Revolving Exposure does not exceed the lesser of (A) the Aggregate Revolving
Commitment or (B) the Borrowing Base. Notwithstanding the foregoing or anything
to the contrary contained herein, no Issuing Bank will be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower Representative
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith. Any Letter of Credit so issued by an Issuing Bank in excess of its
individual Issuing Bank Sublimit then in effect will nonetheless constitute a
Letter of Credit for all purposes of the Credit Agreement, and will not affect
the Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations
on the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).

 

Credit Agreement – Page 43

 

 

(c)       Expiration Date. Each Letter of Credit will expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) or (ii) the date
that is five Business Days prior to the Maturity Date.

 

(d)       Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Revolving Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in
Section 2.06(e), or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this clause (d) in respect of
Letters of Credit is absolute and unconditional and will not be affected by any
circumstance whatsoever, including any amendment, renewal, or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment will be made without
any offset, abatement, withholding, or reduction whatsoever.

 

(e)       Reimbursement. If the Issuing Bank makes any LC Disbursement in
respect of a Letter of Credit, the Borrowers will reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower Representative has received notice of such
LC Disbursement prior to 9:00 a.m., Chicago time, on such date or, (ii) if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 11:00 a.m., Chicago time, on (A) the Business
Day that the Borrower Representative receives such notice, if such notice is
received prior to 9:00 a.m., Chicago time, on the day of receipt, or (B) the
Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, the Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment will be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrowers fail
to make such payment when due, the Administrative Agent will notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof, and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender will
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 will apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent will promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
clause (e), the Administrative Agent will distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this clause (e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this clause (e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) will not constitute a Loan and will not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

Credit Agreement – Page 44

 

 

(f)       Obligations Absolute. Other than as specifically provided in this
clause (f), the Borrowers’ joint and several obligation to reimburse LC
Disbursements as provided in Section 2.06(e) will be absolute, unconditional,
and irrevocable, and will be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent, or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Revolving Lenders, the Issuing Bank, or any of
their Related Parties, will have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss, or delay in transmission or delivery of any draft, notice,
or other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that, the foregoing will not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to special, indirect, consequential, or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank will be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

Credit Agreement – Page 45

 



 

(g)          Disbursement Procedures. The Issuing Bank will, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank will promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice will not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

 

(h)          Interim Interest. If the Issuing Bank makes any LC Disbursement,
then, unless the Borrowers reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof will bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest will be
payable on the date when such reimbursement is due; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
Section 2.06(e), then Section 2.13(d) will apply. Interest accrued pursuant to
this clause will be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.06(e) to reimburse the Issuing Bank will be for the account of such
Lender to the extent of such payment.

 

(i)          Replacement of the Issuing Bank.

 

(i)          The Issuing Bank may be replaced at any time by written agreement
among the Borrower Representative, the Administrative Agent, the replaced
Issuing Bank, and the successor Issuing Bank. The Administrative Agent will
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement becomes effective, the Borrowers will pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank will have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” will be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context requires. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank will remain a party
hereto and will continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but will not be required to issue
additional Letters of Credit.

 

Credit Agreement – Page 46

 

 

(ii)         Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as an Issuing Bank at any time upon 30 days
prior written notice to the Administrative Agent, the Borrower Representative,
and the Lenders, in which case, such Issuing Bank will be replaced in accordance
with this Section.

 

(j)          Cash Collateralization. If any Event of Default occurs and is
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50.0% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers will deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date, plus
accrued and unpaid interest thereon; provided that, the obligation to deposit
such cash collateral will become effective immediately, and such deposit will
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or clause (i) of Article 7; and provided, further, that
any such notice received by the Borrower Representative after 2:00 p.m. (Chicago
time) will be deemed to have been received on the next succeeding Business Day.
Such deposit will be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
will have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and the Borrowers hereby grant the
Administrative Agent a security interest in the LC Collateral Account and all
money or other assets on deposit therein or credited thereto. Other than any
interest earned on the investment of such deposits, which investments will be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits will not bear interest. Interest or
profits, if any, on such investments will accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account will be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, will be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50.0% of the aggregate LC Exposure), be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) will be returned to the
Borrowers within three Business Days after such Event of Default has been waived
as confirmed in writing by the Administrative Agent.

 

Credit Agreement – Page 47

 

 

(k)          Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank will, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as may be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments, and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews, or extends any Letter of Credit, the date
of such issuance, amendment, renewal, or extension, and the stated amount of the
Letters of Credit issued, amended, renewed, or extended by it and outstanding
after giving effect to such issuance, amendment, renewal, or extension (and
whether the amounts thereof have changed), (iii) on each Business Day on which
such Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent may
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

(l)          LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof will be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

Section 2.07         Funding of Borrowings.

 

(a)          Each Lender will make each Loan to be made by such Lender hereunder
on the proposed date thereof solely by wire transfer of immediately available
funds by 1:00 p.m., Chicago time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders in an
amount equal to such Lender’s Applicable Percentage; provided that, Swingline
Loans will be made as provided in Section 2.05. The Administrative Agent will
make such Loans available to the Borrower Representative by promptly crediting
the funds so received in the aforesaid account of the Administrative Agent to
the Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) will be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance will be retained by the Administrative Agent.

 

Credit Agreement – Page 48

 

 

(b)          Unless the Administrative Agent has received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.07(a) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount will constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.08         Interest Elections.

 

(a)          Each Borrowing initially will be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, will
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower Representative may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
will be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion will be considered a
separate Borrowing. This Section will not apply to Swingline Borrowings,
Overadvances, or Protective Advances, which may not be converted or continued.

 

(b)          To make an election pursuant to this Section, the Borrower
Representative must notify the Administrative Agent of such election by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request will be irrevocable and
must be confirmed promptly by hand delivery, Electronic System, or facsimile to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.

 

(c)          Each telephonic and written Interest Election Request (including
requests submitted through Electronic System) will specify the following
information in compliance with Section 2.02:

 

(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clause (iii) and clause (iv) following will be specified for each
resulting Borrowing);

 

Credit Agreement – Page 49

 

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which must be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which must
a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers will be deemed to have
selected an Interest Period of one month duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent will advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing will be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing will be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

Section 2.09         Termination and Reduction of Commitments; Increase in
Revolving Commitments.

 

(a)          Unless previously terminated, the Revolving Commitments will
terminate on the Maturity Date.

 

(b)          The Borrowers may at any time terminate the Revolving Commitments
upon Payment in Full of the Secured Obligations.

 

(c)          The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments will
be in an amount that is an integral multiple of $1,000,000 and (ii) the
Borrowers will not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the Aggregate Revolving Exposure would exceed the lesser of
(A) the Aggregate Revolving Commitment or (B) the Borrowing Base.

 

Credit Agreement – Page 50

 

 

(d)          The Borrower Representative will notify the Administrative Agent of
any election to terminate or reduce the Commitments under Section 2.09(b) or
Section 2.09(c) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent will
advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section will be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments will be permanent. Each reduction of
the Commitments will be made ratably among the Lenders in accordance with their
respective Commitments.

 

(e)          The Borrowers will have the right to increase the Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase must be in a minimum amount of $5,000,000, (ii) after
giving effect thereto, the sum of the total of the additional Commitments does
not exceed $25,000,000, (iii) the Administrative Agent and the Issuing Bank have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedures described in
Section 2.09(f) have been satisfied. Nothing contained in this Section 2.09
constitutes, or may otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.

 

(f)          Any amendment hereto for such an increase or addition must be in
form and substance satisfactory to the Administrative Agent and will only
require the written signatures of the Administrative Agent, the Borrowers, and
each Lender being added or increasing its Commitment, subject only to the
approval of all Lenders if any such increase or addition would cause the
Aggregate Revolving Commitment to exceed $75,000,000. As a condition precedent
to such an increase or addition, the Borrowers must deliver to the
Administrative Agent (i) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article 3 and the other Loan Documents are true and correct, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
(2) no Default exists, and (3) the Borrowers are in compliance (on a pro forma
basis) with the covenants contained in Section 6.13 and (ii) legal opinions and
other customary closing documents consistent with those delivered on the
Effective Date, to the extent requested by the Administrative Agent.

 

Credit Agreement – Page 51

 

 

(g)          On the effective date of any such increase or addition, (i) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Revolving Commitment will make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent determines,
for the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase or addition and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its revised Applicable Percentage of
such outstanding Revolving Loans, and the Administrative Agent will make such
other adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees, and other
amounts paid or payable with respect thereto as are necessary, in the opinion of
the Administrative Agent, in order to effect such reallocation and (ii)  the
Borrowers will be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase (or addition) in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower
Representative, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence must
be accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, will be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent will, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and will distribute
such revised Commitment Schedule to each of the Lenders and the Borrower
Representative, whereupon such revised Commitment Schedule will replace the
previous Commitment Schedule and become part of this Agreement.

 

Section 2.10         Repayment and Amortization of Loans; Evidence of Debt.

 

(a)          The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date or demand by the Administrative Agent, and (iii) to
the Administrative Agent the then unpaid principal amount of each Overadvance on
the earlier of the Maturity Date or demand by the Administrative Agent.

 

(b)          At all times during a Dominion Period, on each Business Day, the
Administrative Agent will apply all funds credited to the Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first, to
prepay any Protective Advances and Overadvances that may be outstanding and
second, to prepay the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure. Notwithstanding the foregoing, to the
extent any funds credited to the Collection Account constitute Net Proceeds, the
application of such Net Proceeds will be subject to Section 2.11(c).

 

Credit Agreement – Page 52

 

 

(c)          Each Lender will maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(d)          The Administrative Agent will maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof,
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(e)          The entries made in the accounts maintained pursuant to
Section 2.10(c) or Section 2.10(d) will be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that, the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein will not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers will prepare, execute, and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon will at all times (including after assignment pursuant
to Section 9.04) be represented by one or more promissory notes in such form.

 

Section 2.11         Prepayment of Loans.

 

(a)          The Borrowers will have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with Section 2.11(f) of this Section and, if applicable, payment of
any break funding expenses under Section 2.16.

 

(b)          Except for Overadvances permitted under Section 2.05, in the event
and on such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(i) the Aggregate Revolving Commitment or (ii) the Borrowing Base, the Borrowers
will prepay the Revolving Loans, LC Exposure, and/or Swingline Loans or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate amount equal to such excess.

 

Credit Agreement – Page 53

 

 

(c)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
if such Prepayment Event occurs during the existence of a Dominion Period, the
Borrowers will, immediately after such Net Proceeds are received by such Loan
Party, prepay the Obligations and cash collateralize the LC Exposure as set
forth in Section 2.11(e) below in an aggregate amount equal to 100% of such Net
Proceeds.

 

(d)          [reserved]

 

(e)          All amounts required to be prepaid pursuant to Section 2.11(c) will
be applied, first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) without a corresponding reduction in the Revolving Commitments
and to cash collateralize outstanding LC Exposure.

 

(f)          The Borrower Representative must notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than 10:00 a.m., Chicago time, (i) in the case of prepayment
of a Eurodollar Revolving Borrowing, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Revolving Borrowing, one
Business Day before the date of prepayment. Each such notice will be irrevocable
and must specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent will advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing must be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing will be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments must be accompanied by (y) accrued interest
to the extent required by Section 2.13 and (z) break funding payments pursuant
to Section 2.16.

 

Section 2.12         Fees.

 

(a)          The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, that will accrue at the Applicable Rate
on the average daily amount of the Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Revolving Commitments terminate. Accrued commitment fees will
be payable in arrears on the first day of each calendar month and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees will be computed on the basis
of a year of 360 days and will be payable for the actual number of days elapsed,
(including the first day but excluding the last day).

 

Credit Agreement – Page 54

 

 

(b)          The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, that will accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure and (ii) to the Issuing Bank a fronting
fee, that will accrue at the rate or rates per annum separately agreed upon
between the Borrowers and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal, or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar month will be
payable on the first day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees will be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate will be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this Section 2.12(b) will be payable
within ten days after demand. All participation fees and fronting fees will be
computed on the basis of a year of 360 days and will be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)          The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

(d)          [reserved]

 

(e)          All fees payable hereunder must be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid will not be
refundable under any circumstances.

 

Section 2.13         Interest.

 

(a)          The Loans comprising ABR Borrowings (including Swingline Loans)
will bear interest at the Alternate Base Rate, plus the Applicable Rate, the sum
of which will in no event be less than 1.50% per annum.

 

Credit Agreement – Page 55

 

 

(b)          The Loans comprising each Eurodollar Borrowing will bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing,
plus the Applicable Rate.

 

(c)          Each Protective Advance and each Overadvance will bear interest at
the Alternate Base Rate, plus the Applicable Rate for Revolving Loans, plus
2.00% per annum.

 

(d)          Notwithstanding the foregoing, during the existence of an Event of
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower Representative (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans will bear interest at 2.00% per
annum, plus the rate otherwise applicable to such Loans as provided in this
Section or (ii) in the case of any other amount outstanding hereunder, such
amount will accrue at 2.00% per annum, plus the rate applicable to such fee or
other obligation as provided hereunder.

 

(e)          Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) will be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that, (i) interest accrued pursuant to Section 2.13(d) will be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid will be
payable on the date of such repayment or prepayment, and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan will be payable on the effective
date of such conversion.

 

(f)          All interest hereunder will be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
will be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case will be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, or LIBO Rate will be determined by the
Administrative Agent, and such determination will be conclusive absent manifest
error.

 

Section 2.14         Alternate Rate of Interest; Illegality.

 

(a)          If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)          the Administrative Agent determines (which determination will be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including by means of an Interpolated Rate or because the LIBO
Screen Rate is not available or published on a current basis) for such Interest
Period; or

 

Credit Agreement – Page 56

 

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent will give notice thereof to the Borrowers and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (y) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
will be ineffective and any such Eurodollar Borrowing must be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (z) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing will be made as an ABR Borrowing.

 

(b)          If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund, or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligations
of such Lender to make, maintain, fund, or continue Eurodollar Loans or to
convert ABR Borrowings to Eurodollar Borrowings will be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either convert or prepay all Eurodollar Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such conversion or prepayment, the Borrowers
will also pay accrued interest on the amount so converted or prepaid.

 

Credit Agreement – Page 57

 

 

(c)          If at any time the Administrative Agent determines (which
determination will be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.14(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
Section 2.14(a)(i) have not arisen but the supervisor for the administrator of
the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate will no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers will endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the U.S. at such time, and will enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 9.02, such amendment will become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent has not received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest is determined in
accordance with this Section 2.14(c) (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 2.14(c), only to
the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (y) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing will be ineffective and (z) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing will be made
as an ABR Borrowing; provided that, if such alternate rate of interest is less
than zero, such rate will be deemed to be zero for the purposes of this
Agreement.

 

Section 2.15         Increased Costs.

 

(a)          If any Change in Law:

 

(i)          imposes, modifies, or deems applicable any reserve, special
deposit, liquidity, or similar requirement (including any compulsory loan
requirement, insurance charge, or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)         imposes on any Lender or the Issuing Bank or the London interbank
market any other condition, cost, or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)        subjects any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clause (b) through clause (d) of the definition of
Excluded Taxes, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities, or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, continuing, converting into, or maintaining any
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender, the Issuing Bank, or such other Recipient of participating
in, issuing, or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest, or otherwise), then the
Borrowers will pay to such Lender, the Issuing Bank, or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank, or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

Credit Agreement – Page 58

 

 

(b)          If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 2.15(a) or
Section 2.15(b) will be delivered to the Borrower Representative and will be
conclusive absent manifest error. The Borrowers will pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section will not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that, the Borrowers will not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above will be extended to
include the period of retroactive effect thereof.

 

Credit Agreement – Page 59

 

  

Section 2.16         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue, or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19 or
Section 9.02(d), then, in any such event, the Borrowers will compensate each
Lender for the loss, cost, and expense attributable to such event. In the case
of a Eurodollar Loan, such loss, cost, or expense to any Lender will be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), minus (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section will be delivered to the Borrower Representative and
will be conclusive absent manifest error. The Borrowers will pay such Lender the
amount shown as due on any such certificate within ten days after receipt
thereof.

 

Section 2.17         Withholding of Taxes; Gross-Up.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document will be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent will
be entitled to make such deduction or withholding and will timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party will be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrowers. The Loan Parties will
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)          Evidence of Payment. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party will deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

Credit Agreement – Page 60

 

 

(d)          Indemnification by the Loan Parties. The Loan Parties will jointly
and severally indemnify each Recipient, within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis for and the amount of such payment
or liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, will be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender will severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent will be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document will
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, will deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution, and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), Section 2.17(f)(ii)(B), and
Section 2.17(f)(ii)(D)) will not be required if in the Lender’s reasonable
judgment such completion, execution, or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

Credit Agreement – Page 61

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person will deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

 

(B)         any Foreign Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as are requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)         in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed IRS Form
W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (y) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(z) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

Credit Agreement – Page 62

 

 

(4)         to the extent a Foreign Lender is not the Beneficial Owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender will, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as are requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender will deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA” will
include any amendments made to FATCA after the date of this Agreement.

 

Credit Agreement – Page 63

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it will update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it will pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party related to the receipt of such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, will repay to such indemnified party the amount paid over
pursuant to this Section 2.17(g) (plus any penalties, interest, or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld, or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) will not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.17 will
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document (including the Payment in Full of the Secured
Obligations).

 

(i)          Defined Terms. For purposes of this Section 2.17, the term
“applicable law” includes FATCA.

 

Section 2.18         Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

 

(a)          The Borrowers will make each payment required to be made by them
hereunder (whether of principal, interest, fees, or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16,
Section 2.17, or otherwise) prior to 2:00 p.m., Chicago time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
will be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.15, Section 2.16, Section 2.17, and Section 9.03
must be made directly to the Persons entitled thereto. The Administrative Agent
will distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder is due on a day that is not a Business Day, the date for
payment will be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon will be payable for the
period of such extension. All payments hereunder will be made in dollars.

 

Credit Agreement – Page 64

 

 

(b)          Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees,
or other sum payable under the Loan Documents (that will be applied as specified
by the Borrowers), (B) a mandatory prepayment (that will be applied in
accordance with Section 2.11) or (C) amounts to be applied from the Collection
Account during a Dominion Period (that will be applied in accordance with
Section 2.10(b)) or (ii) during the existence of an Event of Default if the
Administrative Agent so elects or the Required Lenders so direct, will be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
then due to the Administrative Agent and the Issuing Bank from the Borrowers
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), second, to pay any fees, indemnities, or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
ratably, seventh, to pay an amount to the Administrative Agent equal to 105% of
the aggregate LC Exposure, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing in respect of Banking Services
Obligations and Swap Agreement Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22, and
ninth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender by the Borrowers. Notwithstanding the foregoing, amounts
received from any Loan Party will not be applied to any Excluded Swap Obligation
of such Loan Party. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Administrative Agent nor any Lender will
apply any payment that it receives to any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable thereto or (b) in
the event, and only to the extent, that there are no outstanding ABR Loans of
the same Class and, in any such event, the Borrowers will pay the break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders will have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

 

Credit Agreement – Page 65

 

 

(c)          At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including all reimbursement for fees, costs, and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest, and fees as it becomes
due hereunder or any other amount due under the Loan Documents and agrees that
all such amounts charged will constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees, and expenses as described in Section 9.03) and
that all such Borrowings will be deemed to have been requested pursuant to
Section 2.03, Section 2.04, or Section 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of any Borrower maintained
with the Administrative Agent for each payment of principal, interest, and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

 

(d)          If, except as otherwise expressly provided herein, any Lender, by
exercising any right of set-off or counterclaim or otherwise, obtains payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion will purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments will be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations will be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 2.18(d) will not be construed to apply to
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 2.18(d) will apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

Credit Agreement – Page 66

 

 

(e)          Unless the Administrative Agent has received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)          If any Lender fails to make any payment required to be made by it
under this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder. Application of amounts pursuant to
clause (i) and clause (ii) preceding will be made in any order determined by the
Administrative Agent in its discretion.

 

(g)          The Administrative Agent will from time to time provide the
Borrower Representative with account statements or invoices with respect to the
Loans, Letters of Credit, and any interest or fees with respect thereto (each a
“Statement”); provided that any failure of the Administrative Agent to provide
any Statement to the Borrower Representative will not have any effect on any
Loan Party’s obligation with respect thereto or any Obligation hereunder and
will not constitute a default by the Administrative Agent under this Agreement.
The Administrative Agent is under no duty or obligation to provide Statements,
that, if provided, will be solely for the Borrowers’ convenience. Statements may
contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees, or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers will not be in default of payment
with respect to the billing period indicated on such Statement; provided that,
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the total amount actually due at that time (including any past
due amounts) will not constitute a waiver of the Administrative Agent’s or the
Lenders’ right to receive payment in full at another time.

 

Section 2.19         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender will use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches, or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Credit Agreement – Page 67

 

 

(b)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17), and obligations under this
Agreement and other Loan Documents to an assignee that will assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers will have received the prior
written consent of the Administrative Agent (and in circumstances where its
consent would be required under Section 9.04, the Issuing Bank and the Swingline
Lender), which consent will not unreasonably be withheld, (ii) such Lender will
have received payment of an amount equal to the outstanding principal of its
Loans, funded participations in LC Disbursements, and Swingline Loans, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal, accrued
interest, and fees) or the Borrowers (in the case of all other amounts), and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender will not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

Section 2.20         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions will apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees will cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)          such Defaulting Lender will not have the right to vote on any issue
on which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender will not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver, or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
Section 2.20(b) will not apply to the vote of a Defaulting Lender in the case of
an amendment, waiver, or other modification requiring the consent of such Lender
or each Lender directly affected thereby;

 

Credit Agreement – Page 68

 

 

(c)          if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)          all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender will be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (y) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative has otherwise
notified the Administrative Agent at such time, the Borrowers will be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (z) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure and to exceed its
Revolving Commitment;

 

(ii)         if the reallocation described in clause (i) preceding cannot, or
can only partially, be effected, the Borrowers will within one Business Day
following notice by the Administrative Agent (y) first, prepay such Swingline
Exposure and (z) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
preceding) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)        if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) preceding, the Borrowers will not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) preceding, then the fees payable to the Lenders pursuant
to Sections 2.12(a) and Section 2.12(b) will be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
clause (ii) preceding, then, without prejudice to any rights or remedies of the
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure will
be payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

Credit Agreement – Page 69

 

 

(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
will not be required to fund any Swingline Loan and the Issuing Bank will not be
required to issue, amend, renew, extend, or increase any Letter of Credit,
unless it is satisfied that the related exposure and such Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and the Swingline Exposure related to any
such newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit will be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender will not
participate therein).

 

If (y) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender occurs following the date hereof and for so long as such event continues
or (z) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
will not be required to fund any Swingline Loan and the Issuing Bank will not be
required to issue, amend, or increase any Letter of Credit, unless the Swingline
Lender or the Issuing Bank, as the case may be, has entered into arrangements
with the Borrowers or such Lender, satisfactory to the Swingline Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

 

In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender, and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders will be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender will purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent determines may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

Section 2.21         Returned Payments. If after receipt of any payment that is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied will be revived and continued and this
Agreement will continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 will be and remain effective notwithstanding any contrary action
that may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 will survive the termination of this Agreement.

 

Credit Agreement – Page 70

 

  

Section 2.22         Banking Services and Swap Agreements. Each Lender or
Affiliate thereof providing Banking Services for, or having Swap Agreements
with, any Loan Party will deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent). In addition, each such Lender or
Affiliate thereof will deliver to the Administrative Agent, following the end of
each calendar month, a summary of the amounts due or to become due in respect of
such Banking Services Obligations and Swap Agreement Obligations. The most
recent information provided to the Administrative Agent will be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Agreement Obligations pursuant to Section 2.18(b).

 

ARTICLE 3

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.01         Organization; Powers. Each Loan Party and each Subsidiary
is duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

 

Section 3.02         Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid, and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
in any material respect violate any Requirement of Law applicable to any Loan
Party or any Subsidiary, (c) will not violate or result in a default under any
indenture, agreement, or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, except such as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any Subsidiary, except Liens created pursuant to the Loan Documents.

 

Credit Agreement – Page 71

 

 

Section 3.04         Financial Condition; No Material Adverse Change.

 

(a)          FHC has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity, and cash flows as
of and for the Fiscal Year ended February 3, 2018, reported on by Ernst & Young
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of FHC and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments (all of which, when taken as a whole, would not be materially
adverse) and the absence of footnotes in the case of the statements referred to
in clause (ii) above.

 

(b)          No event, change, or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since February 3,
2018.

 

Section 3.05         Properties.

 

(a)          As of the date of this Agreement, Schedule 3.05 sets forth the
address of each parcel of real property that is owned or leased by any Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no material default by any
party to any such lease or sublease exists except such as could not reasonably
be expected to result in a Material Adverse Effect. Each of the Loan Parties and
each of its Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property, free of all Liens other
than those permitted by Section 6.02.

 

(b)          Each Loan Party and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, and patents necessary to its business as
currently conducted, a correct and complete list of which, as of the date of
this Agreement, is set forth on Schedule 3.05, and the use thereof by each Loan
Party and each Subsidiary does not, other than such as could not reasonably be
expected to result in a Material Adverse Effect, infringe in any material
respect upon the rights of any other Person, and each Loan Party’s and each
Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.

 

Section 3.06         Litigation and Environmental Matters.

 

(a)          There are no actions, suits, or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting any Loan Party or any Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any Loan Document or the Transactions.

 

Credit Agreement – Page 72

 

 

(b)          Except for the Disclosed Matters (i) no Loan Party or any
Subsidiary has received notice of any claim with respect to any Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party or any Subsidiary (A) has failed to
comply with any Environmental Law or to obtain, maintain, or comply with any
permit, license, or other approval required under any Environmental Law, (B) has
become subject to any Environmental Liability, (C) has received notice of any
claim with respect to any Environmental Liability, or (D) knows of any basis for
any Environmental Liability.

 

(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 3.07         Compliance with Laws and Agreements; No Default. Except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Subsidiary is in compliance with (i) all Requirements of Law applicable
to it or its property and (ii) all indentures, agreements, and other instruments
binding upon it or its property. No Default has occurred and is continuing.

 

Section 3.08         Investment Company Status. No Loan Party nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.09         Taxes.

 

(a)          Each Loan Party and each Subsidiary has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not be
expected to result in a Material Adverse Effect. No tax liens have been filed
and no claims are being asserted with respect to any such taxes.

 

(b)          Neither this Agreement nor any other agreement, certificate,
document, or instrument executed or delivered in connection therewith by any
Loan Party or any other Person (other than the Lender), were executed or
delivered in the state of Florida, neither any Borrower nor any other Loan Party
is a Florida organization or has its executive offices or headquarters in
Florida, no officer or employee of any Loan Party has engaged in any execution,
delivery, negotiations, or other related activities with respect to this
Agreement while in the state of Florida, and there are no stamp, documentary,
mortgage, or intangibles taxes due in the state of Florida as a result of any
Loan Party entering into this Agreement.

 

Credit Agreement – Page 73

 

 

Section 3.10         ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

Section 3.11         Disclosure. None of the reports, financial statements,
certificates, or other information furnished by or on behalf of any Loan Party
or any Subsidiary to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), taken as a whole together with
FHC’s public filings, contains any material misstatement of fact or omits, as of
the date furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading in any material respect at such time; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

 

Section 3.12         Material Agreements. No Loan Party is in default in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in (a) any material agreement to which it is a party,
except where such default, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Indebtedness that would constitute an Event
of Default under clause (f) of Article 7 if such default became an event of
default under the applicable agreement or instrument.

 

Section 3.13         Solvency.

 

(a)          Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of the Loan Parties, taken
as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, taken as a whole, (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

 

Credit Agreement – Page 74

 

 

(b)          No Loan Party intends to, nor will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

Section 3.14         Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance have been paid. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

Section 3.15         Capitalization and Subsidiaries. Schedule 3.15 sets forth
(a) a correct and complete list of the name and relationship to FHC of each and
all of FHC’s Subsidiaries, (b) a true and complete listing (other than with
respect to FHC) of each class of each Loan Party’s authorized Equity Interests,
all of which issued Equity Interests are validly issued, outstanding, fully
paid, and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of FHC and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable. There are no outstanding commitments or other obligations of any
Loan Party to issue, and no options, warrants, or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Loan Party.

 

Section 3.16         Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except to the extent provided in this Agreement and the other
Loan Documents.

 

Credit Agreement – Page 75

 

  

Section 3.17         Employment Matters. The hours worked by and payments made
to employees of the Loan Parties and their Subsidiaries have not been in
material violation of the Fair Labor Standards Act or any other applicable
Federal, state, local, or foreign law dealing with such matters. All material,
in the aggregate and individually, payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary.

 

Section 3.18         Federal Reserve Regulations. No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U, and X.

 

Section 3.19         Use of Proceeds. The proceeds of the Loans have been used
and will be used, whether directly or indirectly as set forth in Section 5.08.

 

Section 3.20         No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

 

Section 3.21         Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees, and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries, and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or any of
their respective directors, officers, or employees or (b) to the knowledge of
any such Loan Party or Subsidiary, any agent of such Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds, Transaction, or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.

 

Section 3.22         Common Enterprise. The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

 

Credit Agreement – Page 76

 

 

Section 3.23         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

ARTICLE 4

 

Conditions

 

Section 4.01         Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder will not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)          Credit Agreement and Other Loan Documents. The Administrative Agent
(or its counsel) has received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (that may include facsimile or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (that may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document,
and (iii) such other certificates, documents, instruments, and agreements as the
Administrative Agent has reasonably requested in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank,
and the Lenders in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(b)          Financial Statements and Projections. The Lenders have received
audited consolidated financial statements of FHC for the Fiscal Years ended
January 30, 2017 and February 3, 2018 and (ii) satisfactory projections through
FHC’s Fiscal Year ending in January 2022.

 

Credit Agreement – Page 77

 

 

(c)          Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent has received (i) a certificate
of each Loan Party, dated the Effective Date and executed by an authorized
officer of such Loan Party, that (A) certifies the resolutions of its Board of
Directors, members, or other body authorizing the execution, delivery, and
performance of the Loan Documents to which it is a party, (B) identifies by name
and title and bears the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of each
Borrower, its Financial Officers, and (C) contains appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management, or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

 

(d)          No Default Certificate. The Administrative Agent has received a
certificate, signed by a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date, and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent.

 

(e)          Fees. The Lenders and the Administrative Agent have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel), on or before the Effective Date. All such amounts
will be paid by the Borrowers directly or with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.

 

(f)          Lien Searches. The Administrative Agent has received the results of
a recent lien search in the jurisdiction of organization of each Loan Party, and
such search reveals no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

 

(g)          Pay-Off Letter. The Administrative Agent has received satisfactory
pay-off letters for all existing Indebtedness required to be repaid from the
proceeds of the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness have been cash collateralized or supported by a Letter
of Credit.

 

(h)          Funding Account. The Administrative Agent has received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

 

(i)          Reserved.

 

(j)          Collateral Access and Control Agreements. The Administrative Agent
has received (i) each Collateral Access Agreement required to be provided on the
Effective Date pursuant to Section 4.13 of the Security Agreement and (ii) each
Deposit Account Control Agreement (as defined in the Security Agreement)
required to be provided on the Effective Date pursuant to Section 4.14 of the
Security Agreement.

 

Credit Agreement – Page 78

 

 

(k)          Solvency. The Administrative Agent has received a solvency
certificate signed by a Financial Officer dated the Effective Date.

 

(l)          Borrowing Base Certificate. The Administrative Agent has received a
Borrowing Base Certificate that calculates the Borrowing Base as of April 7,
2018.

 

(m)          Closing Availability. After giving effect to all Borrowings to be
made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date, and the payment of all fees and expenses due hereunder, and with
all of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Availability is not less than $20,000,000.

 

(n)          Pledged Equity Interests; Stock Powers; Pledged Notes. The
Administrative Agent has received (i) the certificates representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(o)          Filings, Registrations, and Recordings. Each document (including
any UCC financing statement) required by the Collateral Documents or under law
or reasonably requested by the Administrative Agent to be filed, registered, or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders, and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
must be in proper form for filing, registration, or recordation; provided that
until any such UCC financing statement required to be filed to perfect the
Administrative Agent’s Liens in the Collateral have been filed, the Borrowers
will not be permitted to request, and the Lenders will not be required to make,
any Revolving Loans under this Agreement.

 

(p)          Insurance. The Administrative Agent has received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement; provided that endorsements to
the applicable insurance policies required under Section 4.12 of the Security
Agreement may be provided within 60 days of the Effective Date (or such later
date as the Administrative Agent may agree in its sole discretion).

 

(q)          Letter of Credit Application. If a Letter of Credit is requested to
be issued on the Effective Date, the Administrative Agent has received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).

 

Credit Agreement – Page 79

 

 

(r)          Tax Withholding. The Administrative Agent has received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

(s)          Reserved.

 

(t)          Field Examination. The Administrative Agent or its designee has
conducted a field examination of the Borrowers’ Credit Card Accounts, Inventory,
and related working capital matters and of the Borrowers’ related data
processing and other systems, the results of which are satisfactory to the
Administrative Agent in its sole discretion.

 

(u)          Reserved.

 

(v)         Appraisal. The Administrative Agent has received an appraisal of the
Borrowers’ Inventory from one or more firms satisfactory to the Administrative
Agent, which appraisal is satisfactory to the Administrative Agent in its sole
discretion.

 

(w)          USA PATRIOT Act, Etc. The Administrative Agent and the Lenders have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.

 

(x)          Other Documents. The Administrative Agent has received such other
documents as the Administrative Agent, the Issuing Bank, any Lender, or their
respective counsel may have reasonably requested.

 

The Administrative Agent will notify the Borrowers, the Lenders, and the Issuing
Bank of the Effective Date, and such notice will be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder will not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on May 29,
2018.

 

Section 4.02         Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew, or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)          The representations and warranties of the Loan Parties set forth in
the Loan Documents must be true and correct in all material respects with the
same effect as though made on and as of the date of such Borrowing or the date
of issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
that by its terms is made as of a specified date will be required to be true and
correct in all material respects only as of such specified date, and that any
representation or warranty that is subject to any materiality qualifier will be
required to be true and correct in all respects).

 

Credit Agreement – Page 80

 

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal, or extension of such Letter of
Credit, as applicable, (i) no Default may have occurred and be continuing and
(ii) no Protective Advance may be outstanding.

 

(c)          After giving effect to any Borrowing or the issuance, amendment,
renewal, or extension of any Letter of Credit, Availability is not less than
zero ($0.00).

 

Each Borrowing and each issuance, amendment, renewal, or extension of a Letter
of Credit will be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in this Section.

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
Section 4.02(a) or Section 4.02(b), unless otherwise directed by the Required
Lenders, the Administrative Agent may, but will have no obligation to, continue
to make Loans and an Issuing Bank may, but will have no obligation to, issue,
amend, renew, or extend, or cause to be issued, amended, renewed, or extended,
any Letter of Credit for the ratable account and risk of the Lenders from time
to time if the Administrative Agent believes that making such Loans or issuing,
amending, renewing, or extending, or causing the issuance, amendment, renewal,
or extension of, any such Letter of Credit is in the best interests of the
Lenders.

 

ARTICLE 5

 

Affirmative Covenants

 

Until all of the Secured Obligations have been Paid in Full each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 5.01         Financial Statements; Borrowing Base and Other Information.
The Borrowers will furnish to the Administrative Agent and each Lender:

 

(a)          within 90 days after the end of each Fiscal Year of FHC, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of FHC and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
(provided that to the extent any such information is included in Form 10-K for
FHC and its consolidated subsidiaries, delivery of such Form 10-K will satisfy
the delivery requirement specified in this clause (a) with respect to such
information);

 

Credit Agreement – Page 81

 

 

(b)          within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of FHC, its consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of FHC and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (provided that to the extent any such information is included in Form
10-Q for FHC and its consolidated subsidiaries, delivery of such Form 10-Q will
satisfy the delivery requirement specified in this clause (b) with respect to
such information);

 

(c)          during any Financial Statement Reporting Frequency Change Period,
within 20 days after the end of each fiscal month of FHC, its consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity, and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of FHC and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(d)          concurrently with any delivery of financial statements under
Section 5.01(a), Section 5.01(b), or Section 5.01(c), a certificate of a
Financial Officer of the Borrower Representative in substantially the form of
Exhibit D (i) certifying, in the case of the financial statements delivered
under Section 5.01(b) or Section 5.01(c), as presenting fairly in all material
respects the financial condition and results of operations of FHC and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) if applicable, setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13, (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (v) specifying and quantifying any
fees, expenses, charges, and reserves under clause (vi) of the definition of
EBITDAR to be included for the period of the financial statements delivered
concurrently with such certificate;

 

(e)          concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines or the customary practices of such accounting firm consistently
applied);

 

Credit Agreement – Page 82

 

 

(f)          as soon as available but in any event no earlier than the end of,
and no later than 60 days following the end of, each Fiscal Year of FHC, a copy
of the plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement, and cash flow statement) of FHC for each Fiscal
Quarter of the upcoming Fiscal Year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;

 

(g)          at each of the times specified in the following table, and at such
other times as may be necessary to re-determine Availability, as of the period
then ended, a Borrowing Base Certificate and supporting information in
connection therewith, together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request:

 

 

Trigger Date/Event   Reporting
Requirement   Reset Date           the existence of any Event of Default  
promptly upon the request of the Administrative Agent and continuing thereafter
as requested   60 days after such Event of Default is waived and no additional
Event of Default has occurred           no Credit Exposure is outstanding and
the Borrower Representative or any Borrower requests any Revolving Loan or
issuance of any Letter of Credit   concurrently with such request for such
Revolving Loan or issuance of such Letter of Credit   not applicable          
any Credit Exposure is outstanding and Availability is less than $6,000,000   on
or before the third Business Day of each calendar week, as of the period then
ended   Availability is greater than or equal to $6,000,000 for a period of 60
consecutive days           any Credit Exposure is outstanding and Availability
is greater than or equal to $6,000,000   within 20 days of the end of each
fiscal month, as of the period then ended   no Credit Exposure outstanding for a
period of 60 consecutive days           At all other times   within 25 days of
the end of each Fiscal Quarter, as of the period then ended   The occurrence of
any other Trigger Date/Event

 

Credit Agreement – Page 83

 

 

(h)          concurrently with delivery of any Borrowing Base Certificate
pursuant to clause (g) preceding and at such other times as may be requested by
the Administrative Agent, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;

 

(i)          a detailed aging of the Borrowers’ Credit Card Accounts (including
a listing, as of the end of the applicable period, by credit card issuer and/or
credit card processor, of all outstanding Credit Card Accounts and all payments
and collections thereon, and a reconciliation of sales and collections with
respect thereto), prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name and balance
due for each Account Debtor (such Account Debtors being the applicable credit
card issuer or credit card processor) of any Credit Card Account, and, if
requested by the Administrative Agent, the address for each such Account Debtor;

 

(ii)         a schedule detailing the Borrowers’ Inventory, in form satisfactory
to the Administrative Agent, (A) by location (showing Inventory in transit (if
any, but excluding any Inventory in transit between locations of a Borrower) and
any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by product type, and by volume on hand,
which Inventory will be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (B) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Borrowers, and complaints
and claims made against the Borrowers);

 

(iii)        a worksheet of calculations prepared by the Borrowers to determine
Eligible Credit Card Accounts and Eligible Inventory, such worksheets detailing
the Credit Card Accounts and Inventory excluded from Eligible Credit Card
Accounts and Eligible Inventory and the reason for such exclusion;

 

(iv)        a reconciliation of the Borrowers’ Credit Card Accounts and
Inventory between (A) the amounts shown in the Borrowers’ general ledger and
financial statements and the reports delivered pursuant to clause (i) and
clause (ii) of this Section 5.01(h) and (B) the amounts and dates shown in the
reports delivered pursuant to clause (i) and clause (ii) of this Section 5.01(h)
and the Borrowing Base Certificate delivered pursuant to Section 5.01(g) as of
such date; and

 

(v)         a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement;

 

Credit Agreement – Page 84

 

 

(i)          as soon as available but in any event within 20 days of the end of
each fiscal month or Fiscal Quarter, as applicable, that the Borrowers are
required to deliver Borrowing Base certificates pursuant to clause (g) preceding
and at such other times as may be requested by the Administrative Agent, as of
the fiscal month or Fiscal Quarter then ended, a schedule and aging of the
Borrowers’ accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent;

 

(j)          [reserved]

 

(k)          promptly upon the Administrative Agent’s request:

 

(i)          copies of invoices or other similar statements issued by the
Borrowers to any credit card issuer or credit card processor in connection with
any Credit Card Accounts, credit memos, and other information related thereto;

 

(ii)         copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or equipment purchased by any Loan
Party; and

 

(iii)        a schedule detailing the balance of all intercompany accounts of
the Loan Parties;

 

(l)          promptly upon request from the Administrative Agent, as frequently
as may be reasonably requested, but in any event not more often than delivery of
any Borrowing Base Certificate, as of the period then ended, the Borrowers’
sales journal, cash receipts journal (identifying trade and non-trade cash
receipts) and debit memo/credit memo journal;

 

(m)          promptly upon request from the Administrative Agent, copies of all
tax returns filed by any Loan Party with the U.S. Internal Revenue Service;

 

(n)          concurrently with delivery of the financial statements required to
be delivered in accordance with Section 5.01(a) and, if otherwise requested by
the Administrative Agent, within ten Business Days of the first day of October
of any calendar year, a certificate of good standing or the substantive
equivalent available in the jurisdiction of incorporation, formation, or
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction;

 

(o)          concurrently with delivery of any financial statements required to
be delivered pursuant to clause (a), clause (b), or clause (c) preceding, a
detailed listing of all advances of proceeds of Loans requested by the Borrower
Representative for each Borrower during the immediately preceding calendar month
and a detailed listing of all intercompany loans made by the Borrowers during
such calendar month; and

 

(p)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, and other materials filed by any
Loan Party or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, as the case may be; provided that if any such report, proxy
statement, or other material is posted to FHC’s website, such delivery will be
deemed satisfied upon notice from the Borrower Representative to the
Administrative Agent of such posting.

 

Credit Agreement – Page 85

 

 

Section 5.02         Notices of Material Events. The Borrowers will furnish to
the Administrative Agent and each Lender prompt (but in any event within any
time period that may be specified below) written notice of the following:

 

(a)          the occurrence of any Event of Default;

 

(b)          receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of $5,000,000,
(ii) seeks injunctive relief, (iii) is asserted or instituted against any Plan,
its fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan
Party or any Subsidiary, (v) alleges the violation of, or seeks to impose
remedies under, any Environmental Law or related Requirement of Law, or seeks to
impose Environmental Liability, (vi) asserts liability on the part of any Loan
Party or any Subsidiary in excess of $5,000,000 in respect of any tax, fee,
assessment, or other governmental charge, or (vii) involves any product recall;

 

(c)          any Lien (other than Liens permitted under Section 6.02) or claim
made or asserted against any of the Collateral;

 

(d)          any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;

 

(e)          within ten Business Days of receipt thereof, any and all default
notices received by a Loan Party that (i) provide notice of any failure to make
a payment of any amount due under a lease agreement for any real property or
that constitute a threat of eviction or termination of the applicable lease
agreement and (ii)(A) any such notice is applicable to a single leased location
or public warehouse where Collateral with a book value of $200,000 or greater is
located or (B) all such notices are applicable to leased locations or public
warehouses where Collateral with an aggregate book value of $1,000,000 or
greater is located;

 

(f)          [reserved]

 

(g)          within five Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement or an amendment thereto, together with
copies of all agreements evidencing such Swap Agreement or amendment;

 

(h)          promptly upon an executive officer of the Borrower Representative
or FHC becoming aware of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Loan Parties and their Subsidiaries in an
aggregate amount exceeding $250,000; and

 

(i)          any other development that results, or could reasonably be expected
to result, in a Material Adverse Effect.

 

Credit Agreement – Page 86

 

 

Each notice delivered under this Section must be accompanied by a statement of a
Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Section 5.03         Existence; Conduct of Business. Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to (i) preserve, renew, and keep in full force and effect its legal existence
and the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses, and permits in each case
material to the conduct of its business, and (ii) maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except with respect to (A) any single location where less than
$250,000 of Inventory is located and (B) two or more locations where less than
$1,000,000 of Inventory in the aggregate is located, provided that, the
foregoing clause (a) will not prohibit any merger, consolidation, liquidation,
or dissolution permitted under Section 6.03 or Section 6.05 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and other fields of
enterprise reasonably related thereto.

 

Section 5.04         Payment of Obligations. Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations before the same become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) such Loan Party or Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment with respect thereto pending such
contest (i) would not result in aggregate liabilities in excess of $2,500,000
and none of the Collateral would become subject to forfeiture or loss as a
result of the contest or (ii) could not reasonably be expected to result in a
Material Adverse Effect; provided that, each Loan Party will, and will cause
each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

 

Section 5.05         Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

Credit Agreement – Page 87

 

  

Section 5.06         Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Subsidiary to, (y) keep proper books of record and account
in which full, true, and correct entries are made of all dealings and
transactions in relation to its business and activities and (z) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender, or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice and during business hours, to visit and
inspect its properties, to conduct at such Loan Party’s premises, and at the
times specified below, field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances, and condition with its
officers and independent accountants, all at such reasonable times and as often
(except with respect to field examinations as otherwise specified in this
Section) as reasonably requested. Each Loan Party acknowledges that the
Administrative Agent, after exercising its rights of inspection and examination,
may prepare and distribute to the Lenders certain Reports pertaining to such
Loan Party’s assets for internal use by the Administrative Agent and the
Lenders. Notwithstanding any of the foregoing, the Administrative Agent may, in
its Permitted Discretion, perform field examinations pursuant to this Section as
follows:

 

(a)          if any Event of Default is in existence, the Administrative Agent
may conduct, at the Borrowers’ expense, any field examinations requested by the
Administrative Agent at such time;

 

(b)          if Revolving Exposure outstanding at any time during the applicable
calendar year is greater than or equal to $5,000,000 and

 

(i)          Availability at all times during such calendar year is greater than
or equal to $12,000,000, the Administrative Agent may conduct one field
examination during such calendar year at the Borrowers’ expense, and

 

(ii)         Availability at any time during such calendar year is less than
$12,000,000, the Administrative Agent may conduct the field examination
described in clause (i) preceding and one additional field examination during
such calendar year at the Borrowers’ expense; and

 

(c)          if Revolving Exposure outstanding during the applicable calendar
year is at all times less than $5,000,000 and

 

(i)          Availability at all times during such calendar year is greater than
$12,000,000, the Administrative Agent may conduct one field examination during
such calendar year at the Lenders’ expense, and

 

(ii)         Availability at any time during such calendar year is less than
$12,000,000, the Administrative Agent may conduct the field examination
described in clause (i) preceding and one additional field examination during
such calendar year at the Lenders’ expense.

 

Section 5.07         Compliance with Laws and Material Contractual Obligations.
Each Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including Environmental
Laws) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and
(ii) perform in all material respects its obligations under material agreements
to which it is a party. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees, and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Credit Agreement – Page 88

 

 

Section 5.08         Use of Proceeds.

 

(a)          The proceeds of the Loans and the Letters of Credit will be used
only (i) for working capital and general corporate purposes in the ordinary
course of business of the Borrowers, (ii) to pay fees and expenses incurred by
the Loan Parties in connection with entering into the Transactions, and
(iii) for any other purpose not restricted or prohibited by this Agreement or
applicable law. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U,
and X or to make any Acquisition.

 

(b)          No Borrower will request any Borrowing or Letter of Credit, and no
Borrower will use, and each Borrower will provide that its Subsidiaries and its
and their respective directors, officers, employees, and agents will not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing, or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses, or
transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 5.09         Accuracy of Information. The Loan Parties will ensure that
any information, including financial statements or other documents, furnished to
the Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information will be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

Credit Agreement – Page 89

 

  

Section 5.10         Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including:
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

Section 5.11         Casualty and Condemnation. The Borrowers will (a) furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards,
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

Section 5.12         Appraisals. Each Borrower will provide the Administrative
Agent with appraisals or updates thereof of such Borrower’s Inventory, from an
appraiser selected and engaged by the Administrative Agent and prepared on a
basis satisfactory to the Administrative Agent, such appraisals and updates to
include information required by any applicable Requirement of Law.
Notwithstanding any of the foregoing, the Administrative Agent may, in its
Permitted Discretion, require an appraisal pursuant to this Section as follows:

 

(a)          if any Event of Default is in existence, the Administrative Agent
may require, at the Borrowers’ expense, any Inventory appraisals requested by
the Administrative Agent at such time;

 

(b)          if Revolving Exposure outstanding at any time during the applicable
calendar year is greater than or equal to $5,000,000 and

 

(i)          Availability at all times during such calendar year is greater than
or equal to $12,000,000, the Administrative Agent may require one Inventory
appraisal during such calendar year at the Borrowers’ expense, and

 

(ii)         Availability at any time during such calendar year is less than
$12,000,000, the Administrative Agent may require the Inventory appraisal
described in clause (i) preceding and one additional Inventory appraisal during
such calendar year at the Borrowers’ expense; and

 

(c)          if Revolving Exposure outstanding during the applicable calendar
year is at all times less than $5,000,000 and

 

(i)          Availability at all times during such calendar year is greater than
$12,000,000, the Administrative Agent may require one Inventory appraisal during
such calendar year at the Lenders’ expense, and

 

Credit Agreement – Page 90

 

 

(ii)         Availability at any time during such calendar year is less than
$12,000,000, the Administrative Agent may require the Inventory appraisal
described in clause (i) preceding and one Inventory appraisal during such
calendar year at the Lenders’ expense.

 

Section 5.13         Depository Banks. Each Loan Party will maintain the
Administrative Agent as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business, other than (a) any
bank accounts maintained at a depositary institution other than a Lender that
are subject to a sweep into the Collection Account (as defined in the Security
Agreement) for any amounts in excess of the amount specified in Section 4.14 of
the Security Agreement and (b) the Excluded Deposit Accounts (as defined in the
Security Agreement).

 

Section 5.14         Additional Collateral; Further Assurances.

 

(a)          Subject to applicable Requirements of Law, each Loan Party will
cause each Domestic Subsidiary that is a Wholly-Owned Subsidiary, but excluding
any Excluded Subsidiary and any Immaterial Subsidiary, formed or acquired after
the date of this Agreement to become a Loan Party by executing a Joinder
Agreement. Upon execution and delivery thereof, each such Person (i) will
automatically become a Loan Guarantor hereunder and thereupon will have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, in any property of
such Loan Party that constitutes Collateral.

 

(b)          Each Loan Party will cause (i) 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries, excluding any Excluded
Subsidiary, and (ii) 65.0% (or such greater percentage that, due to a change in
applicable law after the Effective Date, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s U.S. parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by such Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent may reasonably request.

 

Credit Agreement – Page 91

 

 

(c)          Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements, and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust, and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), that may be required by any
Requirement of Law or that the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.

 

(d)          If any material assets are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as are necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.14(c), all at the expense of the Loan Parties.

 

ARTICLE 6

 

Negative Covenants

 

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

 

Section 6.01         Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume, or suffer to exist any Indebtedness,
except:

 

(a)          the Secured Obligations;

 

(b)          Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals, refinancings, and replacements of any
such Indebtedness in accordance with clause (f) following;

 

(c)          Indebtedness of any Borrower to any Subsidiary and of any
Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or
any other Loan Party will be subject to Section 6.04 and (ii) Indebtedness of
any Loan Party to any Subsidiary that is not a Loan Party will be subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

Credit Agreement – Page 92

 

 

(d)          Guarantees by any Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party will be subject to Section 6.04, and
(iii) Guarantees permitted under this clause (d) will be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

 

(e)          Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction, or improvement of any fixed or capital assets
(whether or not constituting Purchase Money Indebtedness), including Capital
Lease Obligations (but excluding any Capital Lease Obligations that originally
were classified as obligations outstanding under an operating lease and that
were subsequently reclassified as Capital Lease Obligations because of a change
in GAAP), and any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals, and replacements of any such Indebtedness in
accordance with clause (f) following; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) following, does not
exceed $15,000,000 at any time outstanding;

 

(f)          Indebtedness that represents extensions, renewals, refinancings, or
replacements (such Indebtedness being so extended, renewed, refinanced, or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clause (b) and clause (e) preceding and clause (i),
clause (j), and clause (m) following (such Indebtedness being referred to herein
as the “Original Indebtedness”); provided that (i) such Refinance Indebtedness
does not increase the principal amount or interest rate of the Original
Indebtedness (except in an amount equal to any prepayment premiums, fees,
expenses, or similar amounts payable in respect thereof), (ii) any Liens
securing such Refinance Indebtedness are not extended to any additional property
of any Loan Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that
is not originally obligated with respect to repayment of such Original
Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, (v) the terms of
such Refinance Indebtedness (other than as to interest rate and fees) are not
materially less favorable to the obligor thereunder than the original terms of
such Original Indebtedness, and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;

 

(g)          Indebtedness owed to (including obligations in respect of letters
of credit, bank guarantees, and similar instruments for the benefit of) any
Person providing workers’ compensation, health, disability, or other employee
benefits or property, casualty, or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

 

Credit Agreement – Page 93

 

 

(h)          Indebtedness of any Loan Party in respect of performance bonds,
completion bonds, bid bonds, appeal bonds, surety bonds, and similar
obligations, in each case provided in the ordinary course of business;

 

(i)          Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (i), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) preceding, does not
exceed $5,000,000 at any time outstanding;

 

(j)          Indebtedness under Swap Contracts permitted under Section 6.07;

 

(k)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

 

(l)          Indebtedness arising from agreements of a Loan Party or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price, or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets, or a Subsidiary otherwise
permitted under this Agreement, other than guaranty obligations with respect to
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets, or a Subsidiary for the purpose of financing such acquisition;

 

(m)          unsecured Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business and not constituting an obligation
for money borrowed; and

 

(n)          other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000.

 

Section 6.02         Liens. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume, or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including Credit Card Accounts) or rights in respect of any
thereof, except:

 

(a)          Liens created pursuant to any Loan Document;

 

(b)          Permitted Encumbrances;

 

Credit Agreement – Page 94

 

 

(c)          any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien does not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien secures only
those obligations that it secures on the date hereof, and extensions, renewals,
and replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d)          Liens on fixed or capital assets acquired, constructed, or improved
by any Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.01(e), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing, or
improving such fixed or capital assets, and (iv) such Liens do not apply to any
other property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary;

 

(e)          any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Loan Party, and (iii) such Lien secures only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals, and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(f)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;

 

(g)          Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

 

(h)          any Lien on any property or asset of a Loan Party or Subsidiary
securing Indebtedness or Refinance Indebtedness, provided, that such Lien
(i) does not apply to (A) any Accounts or Inventory of the Loan Party or
subsidiary or (B) any other property or assets of the Loan Party or Subsidiary
not securing such Indebtedness at the date of the acquisition of such property
or asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after acquired property, it being understood that such requirement will not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition, and (iii) in the case
of a Lien securing Refinance Indebtedness, if the Indebtedness being refinanced
is, prior to such refinancing, secured by any Collateral (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Refinance
Indebtedness may be secured by such Collateral (including in respect of
Indebtedness of any Loan Party or Subsidiary) that is otherwise permitted under
this Agreement only, any Collateral owned by such Loan Party or Subsidiary
pursuant to after-acquired property clauses contained in the agreement governing
such Indebtedness being refinanced as in effect at the time of the incurrence of
such Indebtedness, to the extent any such Collateral secured such Indebtedness)
on terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced;

 

Credit Agreement – Page 95

 

 

(i)          Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(j)          Liens existing on any property or asset (other than Accounts and
Inventory) arising under a transaction that constituted an operating lease under
GAAP but that was subsequently reclassified as a capital lease because of a
change in GAAP requiring such reclassification; and

 

(k)          Liens on any property of a Loan Party or any of its Subsidiaries
securing any of their Indebtedness or their other liabilities; provided that
(i) such Liens do not attach to Accounts or Inventory, (ii) all property subject
to any such Liens does not have an aggregate value of more than $1,000,000 at
any time, (iii) the aggregate outstanding principal amount of all such
Indebtedness and other liabilities secured by any such Liens does not exceed
$1,000,000 at any time, and (iv) such Liens are subordinated to the Liens
securing the Secured Obligations on customary terms pursuant to an intercreditor
agreement satisfactory to the Administrative Agent in its Permitted Discretion.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Credit Card
Accounts, other than those permitted under clause (a) of the definition of
Permitted Encumbrances and clause (a) preceding and (2) Inventory, other than
those permitted under clause (a) and clause (b) of the definition of Permitted
Encumbrances and clause (a) preceding.

 

Section 6.03         Fundamental Changes.

 

(a)          No Loan Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default has
occurred and is continuing (i) any Subsidiary of any Borrower may merge into a
Borrower in a transaction in which such Borrower is the surviving entity,
(ii) any Loan Party (other than a Borrower) may merge into any other Loan Party
in a transaction in which the surviving entity is a Loan Party, and (iii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Loan Party
that owns (directly or indirectly) such Subsidiary determines in good faith that
such liquidation or dissolution is in the best interests of such Loan Party and
is not materially disadvantageous to the Lenders; provided that, any such merger
involving a Person that is not a Wholly-Owned Subsidiary immediately prior to
such merger will not be permitted unless also permitted by Section 6.04.

 

Credit Agreement – Page 96

 

 

(b)          No Loan Party will, nor will it permit any Subsidiary to, engage in
any business other than businesses of the type conducted by the Loan Parties on
the date hereof and businesses reasonably related thereto.

 

(c)          [reserved]

 

(d)          No Loan Party will, nor will it permit any Subsidiary to, change
its Fiscal Year from the basis in effect on the Effective Date unless such
change is necessary to conform the fiscal year of a Subsidiary to the Fiscal
Year of FHC.

 

(e)          No Loan Party will change the accounting basis upon which its
financial statements are prepared.

 

Section 6.04         Investments, Loans, Advances, Guarantees, and Acquisitions.
No Loan Party will, nor will it permit any Subsidiary to, form any subsidiary
after the Effective Date, or purchase, hold, or acquire (including pursuant to
any merger with any Person that was not a Loan Party and a Wholly-Owned
Subsidiary prior to such merger) any evidences of Indebtedness or Equity
Interests or other securities (including any option, warrant, or other right to
acquire any of the foregoing) of, make or permit to exist any loans or advances
to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger, or
otherwise), except:

 

(a)          Permitted Investments, subject, in the Administrative Agent’s
Permitted Discretion, to control agreements in favor of the Administrative Agent
for the benefit of the Secured Parties or otherwise subject to a perfected
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties;

 

(b)          investments in existence on the date hereof and described in
Schedule 6.04;

 

(c)          investments by FHC in the Borrowers and by the Borrowers and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(i) any such Equity Interests held by a Loan Party must be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in Section 5.14) and (ii) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (ii) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) do not exceed $10,000,000 at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

 

Credit Agreement – Page 97

 

 

(d)          loans or advances made by any Loan Party to any Subsidiary and made
by any Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party to a Subsidiary that is not a Loan
Party must be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (ii) to the proviso to Section 6.04(c) and outstanding
Guarantees permitted under the proviso to Section 6.04(e)) do not exceed
$5,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

 

(e)          Guarantees constituting Indebtedness permitted by Section 6.01,
provided that, the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (ii) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (ii)
to the proviso to Section 6.04(d)) do not exceed $5,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(f)          loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs, and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;

 

(g)          investments in the form of Swap Agreements permitted by
Section 6.07;

 

(h)          investments of any Person existing at the time such Person becomes
a Subsidiary of a Borrower or consolidates or merges with a Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

 

(i)          investments received in connection with the disposition of assets
permitted by Section 6.05;

 

(j)          investments constituting deposits described in clause (c) and
clause (d) of the definition of the term “Permitted Encumbrances”; and

 

(k)          Permitted Acquisitions.

 

Section 6.05         Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease, or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

 

(a)          sales, transfers, and dispositions of (i) Inventory in the ordinary
course of business and (ii) used, obsolete, worn out, or surplus equipment or
property in the ordinary course of business;

 

(b)          sales, transfers, and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers, or dispositions involving a
Subsidiary that is not a Loan Party must be made in compliance with
Section 6.09;

 

Credit Agreement – Page 98

 

 

(c)          sales, transfers, and dispositions of Accounts that are not Credit
Card Accounts in connection with the compromise, settlement, or collection
thereof;

 

(d)          sales, transfers, and dispositions of Permitted Investments and
other investments permitted by Section 6.04;

 

(e)          Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

 

(g)          sales, transfers, and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section, provided
that the aggregate fair market value of all assets sold, transferred, or
otherwise disposed of in reliance upon this clause (g) do not exceed $5,000,000
during any Fiscal Year of FHC;

 

(h)          licenses of Intellectual Property in the ordinary course of
business;

 

(i)          a true lease or sublease of real property that is no longer
necessary or desirable to the business of any Loan Party or any Subsidiary and
that does not interfere with the ordinary course of business of the Loan Parties
and their Subsidiaries;

 

(j)          (i) any sale or issuance by a Borrower of its own Equity Interests
to its parent, (ii) any sale or issuance by any Subsidiary of a Borrower of its
own Equity Interests to any Loan Party, provided that the proportion of such
Equity Interests and each class of such Equity Interests (both on an outstanding
and fully diluted basis) held by such Loan Party does not change as a result of
such sale or issuance, and (iii) to the extent necessary to satisfy any
Requirement of Law in the jurisdiction of incorporation of any Subsidiary, any
sale or issuance by such Subsidiary of its own Equity Interests constituting
directors’ qualifying shares or nominal holdings;

 

(k)          the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivable financing transaction; and

 

(l)          dispositions of assets that constitute Restricted Payments that are
permitted pursuant to Section 6.08;

 

provided that, all sales, transfers, leases, and other dispositions permitted
hereby (other than those permitted by clause (b) and clause (f) preceding) must
be made for fair value and for at least 75.0% cash consideration.

 

Credit Agreement – Page 99

 

  

Section 6.06         Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it sells or transfers any property, real or personal, used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by any Borrower or any Subsidiary that is made for
cash consideration in an amount not less than the fair value of such fixed or
capital asset and is consummated within 180 days after such Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

 

Section 6.07         Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any of its Subsidiaries) and (b) Swap Agreements entered into in order to
effectively cap, collar, or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

 

Section 6.08         Restricted Payments; Certain Payments of Indebtedness.

 

(a)          No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) each of the Loan Parties may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (iii) FHC may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Loan Parties, and
(iv) subject to the satisfaction of the Payment Conditions, FHC may make other
Restricted Payments.

 

(b)          No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities, or other property) of or in respect of principal
of or interest on any Indebtedness, or any payment or other distribution
(whether in cash, securities, or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation, or termination of any Indebtedness, except:

 

(i)          payment of Indebtedness created under the Loan Documents;

 

(ii)         payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted under Section 6.01, other
than payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

 

Credit Agreement – Page 100

 

 

(iii)        refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iv)        payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and

 

(v)         subject to the satisfaction of the Payment Conditions, payment of
other Indebtedness not otherwise permitted under this Section 6.08(b).

 

Section 6.09         Transactions with Affiliates. No Loan Party will, nor will
it permit any Subsidiary to, sell, lease, or otherwise transfer any property or
assets to, or purchase, lease, or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:

 

(a)          transactions that are at prices and on terms and conditions not
less favorable to such Loan Party or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties; provided that this
clause (a) will not limit the indemnification of directors of any Loan Party or
any Subsidiary in accordance with customary practice;

 

(b)          transactions between or among any Loan Parties not involving any
other Affiliate;

 

(c)          any investment permitted by Section 6.04(c) or Section 6.04(d) and
loans or advances to employees of any Loan Party or any of Subsidiary in
accordance with Section 6.04(f);

 

(d)          any Indebtedness permitted under Section 6.01(b) through
Section 6.01(d) and Section 6.01(l);

 

(e)          any Restricted Payment permitted by Section 6.08;

 

(f)          loans or advances to employees permitted under Section 6.04;

 

(g)          the payment of reasonable fees and indemnities to any direct or
indirect parent of a Loan Party and directors, officers, and employees of any
Loan Party or Subsidiary and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers, or
employees of the Loan Parties and their Subsidiaries in the ordinary course of
business;

 

(h)          any issuances of securities or other payments, awards, or grants in
cash, securities, or otherwise pursuant to, or the funding of, employment
agreements, stock options, and stock ownership plans approved by a Loan Party’s
board of directors;

 

Credit Agreement – Page 101

 

 

(i)          (A) employment agreements entered into by a Loan Party or any
Subsidiary in the ordinary course of business, (b) a subscription agreement or
similar agreement pertaining to the repurchase of Equity Interests pursuant to
put/call rights or similar rights with employees, officers, or directors
permitted under Section 6.08, and (c) any reasonable employee compensation,
benefit plan, or arrangement, any reasonable health, disability, or similar
insurance plan that covers employees, and any reasonable employment contract and
transactions pursuant thereto; and

 

(j)          any purchase by FHC or another Loan Party that is the parent of, or
contributions to, the equity capital of a Borrower; provided that any Equity
Interests of a Borrower purchased by such Loan Party are pledged to the
Administrative Agent pursuant to the Security Agreement.

 

Section 6.10         Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur, or permit
to exist any agreement or other arrangement that prohibits, restricts, or
imposes any condition upon:

 

(a)          the ability of such Loan Party or any Subsidiary to create, incur,
or permit to exist any Lien upon any of its property or assets; or

 

(b)          the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Borrower or any other Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Subsidiary;

 

provided that (i) the foregoing will not apply to (A) restrictions and
conditions imposed by any Requirement of Law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but will apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(C) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that, such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (D) any agreement in effect at the time any Subsidiary
becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, (E) Permitted Payment
Restrictions contained in any documents evidencing or governing Indebtedness
permitted hereunder of any Subsidiary of a Loan Party that is not a Loan Party
(provided that such restrictions are not applicable to any Loan Party or the
properties of any Loan Party), and (F) customary restrictions or encumbrances
under Indebtedness incurred pursuant to Section 6.01(i) to the extent not more
restrictive than the comparable restrictions or encumbrances contained under
this Agreement (ii) clause (a) preceding will not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets (excluding Accounts and Inventory) securing such Indebtedness,
(B) customary provisions in leases with respect to the leased property or
restricting the assignment of such lease, (C) customary provisions in licenses
of intellectual property with respect to such intellectual property,
(D) customary provisions in any other agreement entered into in the ordinary
course of business that restricts the assignment of such agreement,
(E) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale, (F) customary restrictions and conditions contained in the document
relating to any Lien, so long as (y) such Lien is permitted under Section 6.02
and such restrictions or conditions relate only to the specific asset subject to
such Lien and (z) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 6.10.

 

Credit Agreement – Page 102

 

 

Section 6.11         Amendment of Material Documents. No Loan Party will, nor
will it permit any Subsidiary to, amend, modify, or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness or (b) its
charter, articles, or certificate of incorporation or organization, by-laws,
operating, management or partnership agreement, or other organizational or
governing documents, in each case to the extent any such amendment,
modification, or waiver would materially and adversely affect the interests of
any Secured Party under the Loan Documents or in the Collateral.

 

Section 6.12         Reserved.

 

Section 6.13         Financial Covenants.

 

(a)          [reserved]

 

(b)          Fixed Charge Coverage Ratio. The Loan Parties will not permit the
Fixed Charge Coverage Ratio of the Loan Parties, as of the last day of any
fiscal month during any applicable testing period, to be less than 1.00 to 1.00.
As used in this Section 6.13(b), “applicable testing period” means the period
beginning on the last day of the fiscal month ended immediately prior to the
date that Availability is less than $6,000,000, and continuing through and
including the last day of the fiscal month following the date that Availability
has been greater than (or equal to) $6,000,000 for a period of 30 consecutive
days.

 

ARTICLE 7

 

Events of Default

 

If any of the following events (“Events of Default”) occur:

 

(a)          the Borrowers fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
becomes due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)          the Borrowers fail to (i) pay any interest on any Loan when and as
the same becomes due and payable or (ii) pay any fee or any other amount (other
than an amount referred to in clause (a) of this Article or clause (ii)
immediately preceding) payable under this Agreement or any other Loan Document
when and as the same becomes due and payable and such failure continues
unremedied for a period of three Business Days;

 

Credit Agreement – Page 103

 

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party in this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement, or other document furnished pursuant
to or in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
proves to have been materially incorrect when made or deemed made;

 

(d)          any Loan Party fails to observe or perform any covenant, condition,
or agreement contained in Section 5.02(a), Section 5.03 (with respect to a Loan
Party’s existence), or Section 5.08 or in Article 6;

 

(e)          (i) any Loan Party fails to observe or perform any covenant,
condition, or agreement contained in this Agreement (other than those that
constitute a default under another Section of this Article), and such failure
continues unremedied for a period of (A) ten days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01, Section 5.02 (other than
Section 5.02(a)), Section 5.03 through Section 5.07, Section 5.10, Section 5.11,
or Section 5.13 or (B) 30 days after the earlier of any Loan Party’s knowledge
of such breach or notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement or (ii) the occurrence of any
event of default, as defined in any Loan Document (other than this Agreement) or
the breach of any of the terms or provisions of any Loan Document (other than
this Agreement), which event of default or breach continues beyond any period of
grace therein provided;

 

(f)          any Loan Party or Subsidiary fails to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same becomes due and payable and after giving
effect to any applicable grace period with respect thereto;

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods, if any, having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption, or defeasance thereof, prior to its
scheduled maturity; provided that, this clause (g) will not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness to the extent such sale or
transfer is permitted by Section 6.05;

 

(h)          an involuntary proceeding is commenced or an involuntary petition
is filed seeking (i) liquidation, reorganization, or other relief in respect of
a Loan Party or Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state, or foreign bankruptcy, insolvency, receivership, or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, or similar official for any Loan
Party or Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition continues undismissed for 60 days or an order
or decree approving or ordering any of the foregoing is entered;

 

Credit Agreement – Page 104

 

 

(i)          any Loan Party or Subsidiary (i) voluntarily commences any
proceeding or files any petition seeking liquidation, reorganization, or other
relief under any Federal, state, or foreign bankruptcy, insolvency,
receivership, or similar law now or hereafter in effect, (ii) consent, to the
institution of, or fail, to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) applies
for or consents to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, or similar official for such Loan Party or Subsidiary
or for a substantial part of its assets, (iv) files an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) makes a general assignment for the benefit of creditors, or (vi) takes any
action for the purpose of effecting any of the foregoing;

 

(j)          any Loan Party or Subsidiary becomes unable, admits in writing its
inability, or publicly declares its intention not to, or fails generally to pay
its debts as they become due;

 

(k)          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 are rendered against any Loan Party, any
Subsidiary or any combination thereof and the same remain undischarged for a
period of 30 consecutive days during which execution is not effectively stayed,
or any action is legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party or Subsidiary to enforce any such judgment or (ii) any
Loan Party or Subsidiary fails within 30 days to discharge one or more
non-monetary judgments or orders that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

(l)          an ERISA Event occurs that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding (i) $1,000,000 in any year or (ii) $1,000,000 for all periods;

 

(m)          a Change in Control occurs;

 

(n)          [reserved]

 

(o)          the Loan Guaranty or any Obligation Guaranty fails to remain in
full force or effect or any action is taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Guarantor fails to comply with any of the terms or provisions of the Loan
Guaranty or any Obligation Guaranty to which it is a party, or any Guarantor
denies that it has any further liability under the Loan Guaranty or any
Obligation Guaranty to which it is a party, or gives notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 10.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;

 

Credit Agreement – Page 105

 

 

(p)          except as specifically permitted by the terms of this Agreement or
any Collateral Document, (i) any Collateral Document for any reason fails to
create a valid security interest in Accounts, Inventory, or any other material
portion of the other Collateral purported to be covered thereby or (ii) any Lien
securing any Secured Obligation ceases to be a perfected, first priority Lien;

 

(q)          any Collateral Document fails to remain in full force or effect or
any action is taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

 

(r)          any material provision of any Loan Document for any reason ceases
to be valid, binding, and enforceable in accordance with its terms (or any Loan
Party challenges the enforceability of any Loan Document or asserts in writing,
or engages in any action or inaction that evidences its assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding, and enforceable in accordance with its terms); or

 

(s)          any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of (i) any property
constituting Inventory or Credit Card Accounts of such Loan Party or (ii) any
other property of such Loan Party having a fair market value in excess of
$1,000,000;

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or clause (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders will, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments (including the Swingline
Commitment), whereupon the Commitments will terminate immediately; (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, but
ratably as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees (including any Prepayment Fees) and other obligations of
the Borrowers accrued hereunder, will become due and payable immediately, in
each case without presentment, demand, protest, or other notice of any kind, all
of which are hereby waived by the Borrowers; and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.06(j); and in the case of any
event with respect to the Borrowers described in clause (h) or clause (i) of
this Article, the Commitments (including the Swingline Commitment) will
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees (including any Prepayment Fees) and other obligations of the Borrowers
accrued hereunder, will automatically become due and payable, in each case
without presentment, demand, protest, or other notice of any kind, all of which
are hereby waived by the Borrowers. During the existence of an Event of Default,
the Administrative Agent may, and at the request of the Required Lenders will,
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

Credit Agreement – Page 106

 

 

ARTICLE 8

 

The Administrative Agent

 

Section 8.01         Appointment. Each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties, and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
the Loan Parties will not have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent alone is authorized to determine
whether any Credit Card Accounts or Inventory constitute Eligible Credit Card
Accounts or Eligible Inventory, whether to impose or release any Reserve, or
whether any conditions to funding or to issuance of a Letter of Credit have been
satisfied, which determinations and judgments if exercised in the Administrative
Agent’s Permitted Discretion will exonerate the Administrative Agent from
liability to any Lender or other Person for any error in judgment.

 

Section 8.02         Rights as a Lender. The bank serving as the Administrative
Agent hereunder will have the same rights and powers in its capacity as a Lender
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

Credit Agreement – Page 107

 

  

Section 8.03         Duties and Obligations. The Administrative Agent will not
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent will not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as is necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent will not have any duty to disclose, and will not be liable
for the failure to disclose, any information relating to any Loan Party or any
Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent will not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as is necessary under the circumstances as provided
in Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent will be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent will not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report,
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements, or
other terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness, or genuineness of any Loan Document or any other
agreement, instrument, or document, (v) the creation, perfection, or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

Section 8.04         Reliance. The Administrative Agent will be entitled to rely
upon, and will not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and will not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants,
and other experts selected by it, and will not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants,
or experts.

 

Section 8.05         Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding Sections will apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and will apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

Credit Agreement – Page 108

 

  

Section 8.06         Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this Section, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank, and the
Borrower Representative. Upon any such resignation, the Required Lenders will
have the right, in consultation with the Borrowers, to appoint a successor. If
no successor has been so appointed by the Required Lenders and has accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent that will
be a bank with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by its successor, such successor will succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring Administrative Agent, and
the retiring Administrative Agent will be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrowers to a successor Administrative Agent will be the same as those
payable to its predecessor, unless otherwise agreed by the Borrowers and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent has been so appointed and has accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Bank, and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent will be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent will continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, will continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent will have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest) and (b) the Required
Lenders will succeed to and become vested with all the rights, powers,
privileges, and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent will be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent will also directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d), and Section 9.03, as well as any exculpatory, reimbursement,
and indemnification provisions set forth in any other Loan Document, will
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents, and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent and in respect of the matters referred to in the proviso under clause (a)
above.

 

Credit Agreement – Page 109

 

  

Section 8.07         Non-Reliance.

 

(a)          Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring, or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility, or any amendment
thereto, or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire, or hold Loans hereunder. Each Lender will, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility, or
any amendment thereto, or any other Lender and their respective Related Parties
and based on such documents and information (that may contain material,
non-public information within the meaning of the U.S. securities laws concerning
the Borrowers and their Affiliates) as it from time to time deems appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement, or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests, and obligations hereunder.

 

(b)          Each Lender hereby agrees that: (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) will not be liable for any information contained in
any Report; (iii) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct, or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

Credit Agreement – Page 110

 

  

Section 8.08         Reserved.

 

Section 8.09         Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

 

(a)          The Lenders are not partners or co-venturers, and no Lender will be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent has the exclusive right on behalf of the Lenders to enforce
the payment of the principal of and interest on any Loan after the date such
principal or interest has become due and payable pursuant to the terms of this
Agreement.

 

(b)          In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) will have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

 

Section 8.10         Flood Laws. JPMCB has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Reform Act of 1994 and related legislation (the
“Flood Laws”). JPMCB, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

Credit Agreement – Page 111

 

  

ARTICLE 9

 

Miscellaneous

 

Section 9.01         Notices.

 

(a)          

 

(i)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject in each case to clause (b)
following), all notices and other communications provided for herein must be in
writing and be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or Electronic Systems, as
follows:

 

·if to any Loan Party, to the Borrower Representative at:

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Kelly Dilts

E-Mail: kelly.dilts@francescas.com

Facsimile No: (713) 863-0098

 

·if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank, or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

 

2200 Ross Avenue

Dallas, Texas 75201

Attention: Portfolio Manager – Francesca’s

Facsimile No: (214) 965-2594

 

·if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire;

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, will be deemed to have been
given when received, (B) sent by facsimile will be deemed to have been given
when sent, provided that, if not given during normal business hours of the
recipient, such notice or communication will be deemed to have been given at the
opening of business on the next Business Day of the recipient, or (C) delivered
through Electronic Systems will be effective as provided in clause (b)
following.

 

Credit Agreement – Page 112

 

  

(ii)         In connection with any notice from the Administrative Agent to the
Loan Parties with respect to the occurrence of an Event of Default, an exercise
of remedies by any Credit Party, or an assignment of the Obligations under
Section 9.04, the Administrative Agent will also endeavor to provide a copy of
such notice to:

 

Francesca’s Collections, Inc.

8760 Clay Road, Suite 100

Houston, Texas 77080

Attention: Marc G. Schuback

E-Mail: marc.schuback@francescas.com

Facsimile No: (713) 863-0098

 

and

 

O’Melveny & Myers LLP

7 Times Square

New York, New York 10036

Attention: Sung Pak

Email: spak@omm.com

Facsimile No: (212) 326-2061

 

provided that failure or delay in delivering a copy of any such notice to any
such Person will not adversely affect the effectiveness of such notice or
constitute a breach by the Administrative Agent of any provision of this
Agreement.

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing will not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications. Unless the
recipient otherwise proscribes, all notices and other communications (i) sent to
an e-mail address will be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail, or other written
acknowledgement), provided that, if not given during the normal business hours
of the recipient, such notice or communication will be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website will be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clause (i) and clause (ii) preceding, if such notice, e-mail, or other
communication is not sent during the normal business hours of the recipient,
such notice or communication will be deemed to have been sent at the opening of
business on the next Business Day of the recipient.

 

(c)          Any party hereto may change its address, facsimile number, or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.

 

Credit Agreement – Page 113

 

 

(d)          Electronic Systems.

 

(i)          Each Loan Party agrees that the Administrative Agent may, but will
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar, or a substantially similar Electronic System.

 

(ii)         Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event will the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank, or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental, or consequential damages, losses, or expenses (whether in tort,
contract, or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document, or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed by the Administrative Agent, any Lender, or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

Section 9.02         Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent, the Issuing Bank,
or any Lender in exercising any right or power hereunder or under any other Loan
Document will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank, and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom will in any
event be effective unless the same is permitted by Section 9.02(b), and then
such waiver or consent will be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit will not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

Credit Agreement – Page 114

 

 

(b)          Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase) and subject to Section 2.14(c), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, or modified except (x) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (y) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that, no such agreement will (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (provided that any amendment or
modification of the financial covenants in this Agreement (or any defined term
used therein) will not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii)), (iii) postpone any scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any date for the
payment of any interest, fees, or other Obligations payable hereunder, or reduce
the amount of, waive, or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iv) change Section 2.18(b) or Section 2.18(d) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Lender (other than any Defaulting Lender), (v) increase the advance rates
set forth in the definition of Borrowing Base or add new categories of eligible
assets, without the written consent of each Lender (other than any Defaulting
Lender), (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend, or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vii) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (viii) release
any Guarantor from its obligation under its Loan Guaranty or Obligation Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender), or
(ix) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender); provided,
further, that no such agreement will amend, modify, or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank, or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank, or the Swingline Lender, as the case may be (it being
understood that any amendment to Section 2.20 will require the consent of the
Administrative Agent, the Issuing Bank, and the Swingline Lender); provided,
further, that no such agreement will amend or modify the provisions of
Section 2.07 or any letter of credit application and any bilateral agreement
between the Borrower Representative and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
the Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04. Any amendment, waiver, or other modification of this Agreement or
any other Loan Document that by its terms affects the rights or duties under
this Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Loan Parties and the requisite number or percentage in interest of
each affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time.

 

Credit Agreement – Page 115

 

 

(c)          The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease that has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article 7.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$5,000,000 during any calendar year without the prior written authorization of
the Required Lenders(it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry). Any such release will
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which will continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release will be without recourse to or warranty by
the Administrative Agent.

 

Credit Agreement – Page 116

 

 

(d)          If, in connection with any proposed amendment, waiver, or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity that is reasonably satisfactory to the Borrowers, the
Administrative Agent, and the Issuing Bank agrees, as of such date, to purchase
for cash the Loans and other Obligations due to the Non-Consenting Lender
pursuant to an Assignment and Assumption and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Non-Consenting Lender
to be terminated as of such date and to comply with the requirements of
clause (b) of Section 9.04, and (ii) the Borrowers will pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees, and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrowers hereunder to and including the date of termination,
including payments due to such Non-Consenting Lender under Section 2.15 and
Section 2.17, and (2) an amount, if any, equal to the payment that would have
been due to such Lender on the day of such replacement under Section 2.16 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

 

(e)          Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify,
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect, or inconsistency.

 

Section 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)          The Loan Parties will, jointly and severally, pay all
(x) reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges,
and disbursements of one legal counsel (and one local counsel in each relevant
jurisdiction, or two in the case of any conflict preventing the use of only one
local counsel) for the Administrative Agent, in connection with the syndication
and distribution (including via the internet or through an Electronic System) of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications, or waivers of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby are consummated), (y) reasonable and documented out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal, or extension of any Letter of Credit or any demand for
payment thereunder, and (z) documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank, or any Lender, including the fees,
charges, and disbursements of any counsel for the Administrative Agent, the
Issuing Bank, or any Lender, in connection with the enforcement, collection, or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring, or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Loan Parties under this
Section include, without limiting the generality of the foregoing, fees, costs,
and expenses incurred in connection with:

 

(i)          appraisals and insurance reviews;

 

Credit Agreement – Page 117

 

 

(ii)         field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

 

(iii)        background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(iv)        Taxes, fees, and other charges for (A) lien and title searches and
title insurance and (B) filing financing statements and continuations, and
(C) other actions to perfect, protect, and continue the Administrative Agent’s
Liens;

 

(v)         sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(vi)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs, and expenses may be charged to the Borrowers
as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)          The Loan Parties will, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank, and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities, and related expenses,
including the fees, charges, and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation, or proceeding relating to any of the
foregoing, whether or not such claim, litigation, investigation, or proceeding
is brought by any Loan Party or their respective equity holders, Affiliates,
creditors, or any other third Person and whether based on contract, tort, or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity will not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, penalties, liabilities, or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE LOAN PARTIES AND THE EACH OF THE LOAN PARTIES AGREES THAT THE
FOREGOING INDEMNITIES WILL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES, AND RELATED EXPENSES (INCLUDING ALL
EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.
This Section 9.03(b) will not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.

 

Credit Agreement – Page 118

 

 

(c)          To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Swingline Lender or the Issuing Bank (or any Related Party of any of the
foregoing) under Section 9.03(a) or Section 9.03(b), each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lender, or the Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders will not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability, or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender, or the Issuing Bank in its capacity
as such.

 

(d)          To the extent permitted by applicable law, no party hereto will
assert, and each party hereto hereby waives, any claim against any other party,
including any claim against any Indemnitee, (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential, or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit, or the use of the
proceeds thereof; provided that, nothing in this Section 9.03(d) will relieve
any Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential, or punitive damages asserted against such
Indemnitee by a third party.

 

(e)          All amounts due under this Section will be payable promptly after
written demand therefor.

 

Credit Agreement – Page 119

 

 

 

Section 9.04         Successors and Assigns.

 

(a)          The provisions of this Agreement are binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent will
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, will be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 9.03(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank, and the Lenders) any legal or equitable
right, remedy, or claim under or by reason of this Agreement.

 

(b)          

 

(i)          Subject to the conditions set forth in Section 9.04(b)(ii), any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit, and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

(A)         the Borrower Representative, provided that the Borrower
Representative will be deemed to have consented to any such assignment unless it
objects thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof, and provided, further, that
no consent of the Borrower Representative will be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
exists, any other assignee;

 

(B)         the Administrative Agent;

 

(C)         the Issuing Bank; and

 

(D)         the Swingline Lender.

 

(ii)         Assignments will be subject to the following additional conditions:

 

(E)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) will not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consents, provided that no such consent of the Borrower
Representative will be required if an Event of Default exists;

 

Credit Agreement – Page 120

 

 

(F)         each partial assignment will be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(G)         the parties to each assignment will execute and deliver to the
Administrative Agent (y) an Assignment and Assumption or (z) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

 

(H)         the assignee, if it is not a Lender, will deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(that may contain material non-public information about FHC, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding, or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (x) a Lender, (y) an Affiliate of a Lender, or (z) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (v) natural person, (w) a Defaulting Lender or
its Parent, (x) holding company, investment vehicle, or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle, or trust will not
constitute an Ineligible Institution if it (1) has not been established for the
primary purpose of acquiring any Loans or Commitments, (2) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (3) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, (y) a Loan Party or
a Subsidiary or other Affiliate of a Loan Party, or (z) any competitor
(including any controlling Affiliate thereof) of a Loan Party; provided that any
such competitor (or controlling Affiliate thereof) will not constitute an
Ineligible Institution if at the time of any transfer or assignment under this
Section any Event of Default under clause (a), clause (b), or clause (h) through
clause (j) of Article 7 exists.

 

Credit Agreement – Page 121

 

 

(iii)        Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder will be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder will, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender will cease to
be a party hereto but will continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 will be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 9.04(c).

 

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, will maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
will be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank, and the Lenders will treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register will be
available for inspection by the Borrowers, the Issuing Bank, and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)         Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee is already a Lender
hereunder), the processing and recordation fee referred to in Section 9.04(b)
and any written consent to such assignment required by Section 9.04(b), the
Administrative Agent will accept such Assignment and Assumption and record the
information contained therein in the Register; provided that, if either the
assigning Lender or the assignee fails to make any payment required to be made
by it pursuant to Section 2.05, Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(d), or Section 9.03(c), the Administrative Agent
will have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment has been made
in full, together with all accrued interest thereon. No assignment will be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (v).

 

Credit Agreement – Page 122

 

 

(c)          Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank, or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that, (i) such Lender’s obligations under
this Agreement will remain unchanged; (ii) such Lender will remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank, and the
other Lenders will continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
will provide that such Lender will retain the sole right to enforce this
Agreement and to approve any amendment, modification, or waiver of any provision
of this Agreement; provided that, such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification, or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant will be entitled to the benefits of Section 2.15, Section 2.16, and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) and Section 2.17(g) (it being understood that
the documentation required under Section 2.17(f) will be delivered to the
participating Lender and the information and documentation required under
Section 2.17(g) will be delivered to the Borrowers and the Administrative
Agent)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 9.04(b); provided that, such Participant
(y) agrees to be subject to the provisions of Section 2.18 and Section 2.19 as
if it were an assignee under Section 9.04(b) and (z) will not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also will be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation will, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
will have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit, or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register will be conclusive absent manifest error, and such Lender
will treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) will have no responsibility for
maintaining a Participant Register.

 

Credit Agreement – Page 123

 

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section will not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest will release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05         Survival. All covenants, agreements, representations, and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document will be considered to have been relied
upon by the other parties hereto and will survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank, or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
will continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17, and Section 9.03 and Article 8 will
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments, or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.

 

Section 9.06         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which will constitute an
original, but all of which when taken together will constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and
(ii) increases or reductions of the Issuing Bank Sublimit of the Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement will become effective when it has been executed by
the Administrative Agent and when the Administrative Agent has received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Credit Agreement – Page 124

 

 

(b)          Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf., or any other electronic means that
reproduces an image of the actual executed signature page will be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby will be deemed to include Electronic
Signatures, deliveries, or the keeping of records in electronic form, each of
which will be of the same legal effect, validity, or enforceability as a
manually executed signature, physical delivery thereof, or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein will require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 9.07         Severability. Any provision of any Loan Document held to be
invalid, illegal, or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality, or
unenforceability without affecting the validity, legality, and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction will not invalidate such provision in any other
jurisdiction.

 

Section 9.08         Right of Setoff. If an Event of Default has occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender has made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Lender will notify
the Borrower Representative and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice will not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have.

 

Credit Agreement – Page 125

 

 

Section 9.09         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          The Loan Documents (other than those containing a contrary express
choice of law provision) will be governed by and construed in accordance with
the internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document will
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action, or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.09(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10         Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Credit Agreement – Page 126

 

 

Section 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and will not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12         Confidentiality. Each of the Administrative Agent, the
Issuing Bank, and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees, and agents, including
accountants, legal counsel, and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
claiming jurisdiction over the Administrative Agent, Issuing Bank, or such
Lender (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process (provided that
the Administrative Agent, the Issuing Bank, or such Lender, as applicable, will
endeavor to promptly notify the Borrower Representative in the event of any such
disclosure by such Person (other than any such disclosure requested by any
Governmental Authority claiming jurisdiction over the Administrative Agent,
Issuing Bank, or such Lender, as applicable) unless such notification is
prohibited by applicable law, rule, regulation, court order, or administrative
proceeding), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action, or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions at least as restrictive as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative, or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank, or any Lender on a non-confidential basis from a source other than the
Borrowers and other than as a result of a breach of this Section that the
Administrative Agent, Issuing Bank, or such Lender, as applicable, has knowledge
of. For the purposes of this Section, “Information” means all information
received from the Borrowers or any of their Affiliates relating to the
Borrowers, FHC, any of their subsidiaries, or their business, other than (y) any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrowers
and other than as a result of a breach of this Section that the Administrative
Agent, Issuing Bank, or such Lender, as applicable, has knowledge of and
(z) other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section will be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Credit Agreement – Page 127

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING FHC, ITS AFFILIATES, THE OTHER LOAN PARTIES, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT SUCH LENDER
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT FHC, THE LOAN PARTIES, AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT SUCH LENDER HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

Section 9.13         Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder will not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender will be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.

 

Section 9.14         USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify, and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

 

Section 9.15         Disclosure. Each Loan Party, each Lender, and the Issuing
Bank hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to, or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

Credit Agreement – Page 128

 

  

Section 9.16         Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the other Secured Parties, in assets
that, in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender will notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor will deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

Section 9.17         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges, and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received, or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, will be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section will be cumulated and the interest and Charges payable
to such Lender in respect of other Loans or periods will be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
will have been received by such Lender.

 

Section 9.18         Marketing Consent. The Borrowers hereby authorize JPMCB and
its affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by the Borrowers, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion. The foregoing authorization will
remain in effect unless and until the Borrower Representative notifies JPMCB in
writing that such authorization is revoked.

 

Credit Agreement – Page 129

 

 

Section 9.19         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.20         No Fiduciary Duty, Etc.. Each Borrower acknowledges and
agrees, and acknowledges its subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, any Borrower or any
other Person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory,
or any other matters in any jurisdiction. Each Borrower will consult with its
own advisors concerning such matters and will be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties will have no responsibility or liability to any Borrower
with respect thereto. Each Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Credit Party, together
with its affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold, or sell, for its own accounts and the accounts of
customers, equity, debt, and other securities and financial instruments
(including bank loans and other obligations) of, any Borrower and other
companies with which any Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, each Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital, or other services (including financial advisory services) to other
companies in respect of which a Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Borrower, confidential information
obtained from other companies.

 

Credit Agreement – Page 130

 

 

ARTICLE 10

 

Loan Guaranty

 

Section 10.01         Guaranty. Each Loan Guarantor (other than those, if any,
that have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally, and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Administrative Agent, the Issuing Bank, and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor, or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”; provided that, the definition of “Guaranteed Obligations” does not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

 

Section 10.02         Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank, or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

Credit Agreement – Page 131

 

 

Section 10.03         No Discharge or Diminishment of Loan Guaranty.

 

(a)          Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment, or termination for any reason (other than
Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure, or ownership
of any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff, or other rights that any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

 

(b)          The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)          Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank, or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank, or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure, or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission, or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than Payment in Full of the Guaranteed Obligations).

 

Credit Agreement – Page 132

 

  

Section 10.04         Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower, any
Loan Guarantor or any other Obligated Party, other than Payment in Full of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest, and, to the fullest extent permitted by law, any notice not provided
for herein, as well as any requirement that at any time any action be taken by
any Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and will not raise any such
law as a defense to its obligations hereunder. The Administrative Agent may, at
its election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been Paid in Full. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

 

Section 10.05         Rights of Subrogation. No Loan Guarantor will assert any
right, claim, or cause of action, including a claim of subrogation,
contribution, or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank, and the
Lenders.

 

Section 10.06         Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy, or reorganization of
any Borrower or otherwise (including pursuant to any settlement entered into by
a Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment will be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank, and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy, or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations will nonetheless be payable
by the Loan Guarantors forthwith on demand by the Administrative Agent.

 

Section 10.07         Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope, and extent of
the risks that each Loan Guarantor assumes and incurs under this Loan Guaranty,
and agrees that none of the Administrative Agent, the Issuing Bank, or any
Lender will have any duty to advise any Loan Guarantor of information known to
it regarding those circumstances or risks.

 

Credit Agreement – Page 133

 

  

Section 10.08         Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed, or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications,
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 will be deemed to
constitute a waiver of, or eliminate, limit, reduce, or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that exists under clause (o) of Article 7 as
a result of any such notice of termination.

 

Section 10.09         Taxes. Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and will timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor will be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender, or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

Section 10.10         Maximum Liability. Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder will
be limited to the extent, if any, required so that its obligations hereunder
will not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act, or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification,
or contribution that such Loan Guarantor may have under this Loan Guaranty, any
other agreement, or applicable law will be taken into account.

 

Section 10.11         Contribution.

 

(a)          To the extent that any Loan Guarantor makes a payment under this
Loan Guaranty (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount that otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor will be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

Credit Agreement – Page 134

 

 

(b)          As of any date of determination, the “Allocable Amount” of any Loan
Guarantor will be equal to the excess of the fair saleable value of the property
of such Loan Guarantor over the total liabilities of such Loan Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Loan Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)          This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or will impair the obligations of the Loan Guarantors, jointly and severally,
to pay any amounts as and when the same become due and payable in accordance
with the terms of this Loan Guaranty.

 

(d)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)          The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 will be exercisable upon Payment in Full and
the termination of this Agreement.

 

Section 10.12         Liability Cumulative. The liability of each Loan Party as
a Loan Guarantor under this Article 10 is in addition to, and is cumulative
with, all liabilities of each Loan Party to the Administrative Agent, the
Issuing Bank, and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

Credit Agreement – Page 135

 

  

Section 10.13         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided that, each Qualified ECP Guarantor will only be liable
under this Section 10.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 10.13 will remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 10.13 constitute, and this Section 10.13 will be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE 11

 

The Borrower Representative

 

Section 11.01         Appointment; Nature of Relationship. FSC is hereby
appointed by each Loan Party as its contractual representative (herein referred
to as the “Borrower Representative”) hereunder and under each other Loan
Document, and each Loan Party irrevocably authorizes the Borrower Representative
to act as the contractual representative of such Loan Party with the rights and
duties expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article 11. Additionally, each Borrower hereby
appoints the Borrower Representative as such Borrower’s agent to receive all of
the proceeds of the Loans in the Funding Account(s), at which time the Borrower
Representative will promptly disburse such Loans to the appropriate Borrower(s),
provided that, in the case of a Revolving Loan, such amount will not exceed
Availability. The Administrative Agent and the Lenders, and their respective
officers, directors, agents, or employees, will not be liable to the Borrower
Representative or any Loan Party for any action taken or omitted to be taken by
the Borrower Representative or the Loan Parties pursuant to this Section 11.01.

 

Section 11.02         Powers. The Borrower Representative will have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative will
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative. Without affecting in any
respect the joint and several nature of the liabilities of each Loan Party
hereunder and under the Loan Documents, the Borrower Representative will have
the right to designate one or more of the Borrowers as the “borrower” under the
Obligations solely for the purpose of the internal accounting and administrative
purposes of the Borrowers.

 

Section 11.03         Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

 

Credit Agreement – Page 136

 

  

Section 11.04         Notices. Each Borrower will immediately notify the
Borrower Representative of the occurrence of any Default or Unmatured Default
hereunder referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default”. In the event that
the Borrower Representative receives such a notice, the Borrower Representative
will give prompt notice thereof to the Administrative Agent and the Lenders. Any
notice provided to the Borrower Representative hereunder will constitute notice
to each Borrower on the date received by the Borrower Representative.

 

Section 11.05         Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent will give prompt written
notice of such resignation to the Lenders.

 

Section 11.06         Execution of Loan Documents; Borrowing Base Certificate.
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent and
the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as are necessary or appropriate to effect the purposes
of the Loan Documents, including the Compliance Certificates. Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
will be binding upon all of the Borrowers.

 

Section 11.07         Reporting. Each Borrower hereby agrees that such Borrower
will furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative will rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.

 

(Signature Pages Follow)

 

Credit Agreement – Page 137

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWERS:       FRANCESCA’S SERVICES CORPORATION   FRANCESCA’S COLLECTIONS,
INC.   FRANCESCAS.COM, INC.         By: /s/ Kelly Dilts     Kelly Dilts    
Executive Vice President and Chief
Financial Officer         OTHER LOAN PARTIES:       FRANCESCA’S HOLDINGS
CORPORATION   FRANCESCA’S LLC         By: /s/ Kelly Dilts     Kelly Dilts    
Executive Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

 

 

  JPMCB:       JPMORGAN CHASE BANK, N.A.,   as the Administrative Agent, the
Issuing Bank, the Swingline Lender, and a Lender         By: /s/ Bruce R.
Cohenour     Bruce R. Cohenour     Authorized Officer

 

Signature Page to Credit Agreement

 

 

COMMITMENTS

 

Revolving Commitments

 

Lender  Revolving
Commitment   Initial Borrowing
Base Allocation   Revolving
 Percentage  JPMorgan Chase Bank, N.A.  $50,000,000.00         100% Total 
$50,000,000   $     100.0%

 

 

 

 

SCHEDULE 3.05

 

PROPERTIES

 

Owned Real Property:

 

None.

 

Leased Real Property:

 

8760 Clay Road, Suite 100,

Houston, TX 77080

 

The other properties listed on Annex I of Schedule 3.05 attached hereto.

 

Trademarks:

 

Owner  Title  Application
Date  Registration
Date  Registration No. Francesca’s Services Corporation  Francesca’s Collections
(word mark) (stylized)  1/9/2008  12/9/2008  3542854 Francesca’s Collections,
Inc.  FRANCESCA’S and Hummingbird Design  8/4/2016  12/12/2017  5356015
Francesca’s Services Corporation  Francesca’s  4/11/2017  10/31/2017  5323324
Francesca’s Services Corporation  Francesca’s  8/22/2014  9/8/2015  4806853
Francesca’s Services Corporation  Francesca’s Collections  1/13/2011  2/14/2012 
4098090 Francesca’s Services Corporation  Francesca’s (stylized)  4/24/2012 
9/18/2012  4210187 Francesca’s Services Corporation  Francesca’s (United
Kingdom)  12/8/2017  N/A  1390561

 

Schedule 3.05 — Page 1

 

 

Francesca’s Services Corporation  Francesca’s (Turkey)  12/8/2017  N/A  1390561
Francesca’s Services Corporation  Francesca’s (Mexico)  12/8/2017  N/A  1390561
Francesca’s Services Corporation  Francesca’s (European Union (Community) 
12/8/2017  N/A  1390561 Francesca’s Services Corporation  Francesca’s (Madrid
Protocol)  12/8/2017  12/8/2017  1390561 Francesca’s Services Corporation 
Francesca’s Collections (European Union (Community)  1/19/2011  1/19/2011 
1066608 Francesca’s Services Corporation  Francesca’s Collections (Madrid
Protocol)  1/19/2011  1/19/2011  1066608 Francesca’s Services Corporation 
Francesca’s Collections (Canada)  1/24/2011  3/14/16  1512315 Francesca’s
Services Corporation  Francesca’s Collections (Mexico)  1/24/2011  8/17/2011 
1233359 Francesca’s Services Corporation.  Francesca’s Collections (Mexico) 
1/24/2011  2/14/2012  1267805 Francesca’s Services Corporation  Tuileries 
5/14/2012  2/25/2014  4489062 Francesca’s Services Corporation  JUN & IVY 
8/27/2013  6/21/2016  4980551 Francesca’s Services Corporation  Alya  8/4/2016 
3/20/2018  5425862 Francesca’s Services Corporation  Blue Rain  8/4/2016 
3/28/2017  5170201 Francesca’s Services Corporation  Dina Be  8/4/2016 
4/4/2016  5175486 Francesca’s Services Corporation  FRANLOVE  5/10/2016 
3/28/2017  5169744 Francesca’s Services Corporation  HARPER  8/4/2016  N/A 
Serial No.: 87/128028 Francesca’s Services Corporation  MI AMI  8/4/2016 
7/25/2017  5249009 Francesca’s Collections, Inc.  MI AMI  12/14/2016  N/A 
Serial No.: 87/269107 Francesca’s Services Corporation  STORY BY FRANCESCA’S and
Design  11/7/2013  10/21/2014  4623657 Francesca’s Services Corporation 
FRANCESCA’S COLLECTIONS INDIGO WATERS in Design  2/9/2012  10/30/2012  4232976
Francesca’s Services Corporation  FRANREWARDS  4/30/2018  N/A  Serial No.:
87/901319 [Francesca’s Services Corporation]  Francesca’s (China)  05/2018  N/A 
N/A

 

Schedule 3.05 — Page 2

 

 

Copyrights:

 

Type of Work: Visual Material Registration Number / Date: VAu001177008 /
2014-05-22 Title: francesca’s Pattern. Description: Electronic. Copyright
Claimant: Francesca’s Services Corporation Date of Creation: 2014

 

Patents:

 

None.

 

Trade Names:

 

francesca’s

 

Schedule 3.05 — Page 3

 

 

ANNEX I TO SCHEDULE 3.05

 

Site
Number  Site Name  Landlord  Landlord's Entity Name  Site Address  Suite # 
Site City  Site State  Site
Zip 001  Woodway Collection  Regency  Regency Centers, L.P.  1391 South Voss
Road     Houston  Texas  77057 003  Champions Forest Plaza  Individual  Jim R.
Smith  5468 W FM 1960     Houston  Texas  77069 004  Mockingbird Station 
Individual  CPUS MOCKINGBIRD, LP  5307 E Mockingbird Ln  105  Dallas  Texas 
75206 005  Preston Oaks SC  Regency  BRE Throne Preston Park LLC  10720 Preston
Rd     Dallas  Texas  75230 006  Uptown Park SC  Edens  Interfin Holdings LP 
1141 Uptown Park Blvd     Houston  Texas  77056 007  University Park Village 
Simon  UPV Glimcher, LP  1600 S University     Fort Worth  Texas  76107 008 
Montana Avenue  Individual  Montana/Euclid Properties LLC  1230 Montana Ave    
Santa Monica  California  90403 009  Preston Park Village  Brixmore  BRE Throne
Preston Park LLC  1900 Preston Rd.  Suite 203  Plano  Texas  75093 010  Canal
Place  Individual  Wilson Canal Place I, LLC & Wilson Canal Place II, LLC  333
Canal St     New Orleans  Louisiana  70130 011  Geneva Commons  Mid America
Asset  LPF Geneva Commons, LLC  1520 Commons Dr.  -  Geneva  Illinois  60134
012  Sherman Street  Individual  Church Street LLC  1631 Sherman Avenue    
Evanston  Illinois  60201 013  Manhattan Village  CBRE  RREEF America REIT II
Corp., BBB  3200 N Sepulveda  D10  Manhattan Beach  California  90266 014  Alamo
Quarry Market  Individual  AAT Alamo Quarry, LLC  255 E Basse Rd     San
Antonio  Texas  78209 015  Westbank Market SC  Individual  Westbank Market, LP 
3300 Bee Cave Rd     Austin  Texas  78746 016  Highland Village  Individual 
HIGHLAND VILLAGE HOLDING, INC  4022 Westheimer     Houston  Texas  77027 017 
Arboretum at Great Hills  WPG  SPG ARB ASSOCIATES, L.P.  10000 Research Blvd 
122 C-01  Austin  Texas  78759 018  2012 N Halsted Ave  Individual  Andre and
Elke Parra  2012 N Halsted Ave     Chicago  Illinois  60614 019  Girard Avenue 
Individual  Peckham Properties, Inc.  7886 Girad Avenue     La Jolla 
California  92037

 

Annex I to Schedule 3.05 — Page 1

 

 

020  Southlake Town Square  Inland Retail  RPAI Southwest Management, LLC  214
State St     Southlake  Texas  76092 021  The Forum at Carlsbad  Individual  LA
Forum Carlsbad, LLC  1923 Calle Barcelona  146  Carlsbad  California  92024 022 
The Shops at Green Valley Ranch  Dunbar Commercial  Vestar Green Valley, LLC 
2260 Village Walk     Henderson  Nevada  89052 023  Central Park SC  Individual 
HEB Grocery Company, L.P.  4001 N Lamar     Austin  Texas  78756 025  East 2nd
Street  Individual  Khedr Belmont Shores LLC  5257 E 2nd St     Long Beach 
California  90803 026  Victoria Gardens  Forest City  Forest City  7839 Kew Ave 
5620  Rancho Cucamonga  California  91739 027  Spring Creek Plaza  Individual 
SC Plaza, L.L.C.  1470 S Bryant Ave     Edmond  Oklahoma  73034 029  Saddle
Creek North  Trademark  The Shops at Saddle Creek, Inc.  7615 W Farmington Blvd 
33  Germantown  Tennessee  38138 030  Mall at St. Vincent  Rouse Properties 
MALL ST. VINCENT, LLC  1133 St. Vincent Avenue  170  Shreveport  Louisiana 
71104 031  Village Pointe SC  RED  168th and Dodge, L.P.  17151 Davenport  113 
Omaha  Nebraska  68118 032  The Shoppes at Arbor Lakes  UCR Realty  PRISA Arbor
Lakes, LLC  12121 Elm Creek Blvd  -  Maple Grove  Minnesota  55369 033 
Evergreen Walk  Poag  Evergreen Walk Lifestyle Center, LLC  200 Evergreen Way 
Suite 221  South Windsor  Connecticut  06074 034  The Summit  Bayer Properties 
Bayer Retail Company IV, L.L.C.  200 Summit Blvd  600  Birmingham  Alabama 
35243 035  Deer Park TC  DDR  DDR Deer Park Town Center LLC  20530 N Rand Rd 
344  Deer Park  Illinois  60010 036  Greenway Station SC  RED  RED Development,
LLC  1650 Deming Way  108  Middleton  Wisconsin  53562 037  Woodbury Lakes 
Ramco - Gershenson  Ramco-Gershenson Properties, L.P.  9020 Hudson Rd    
Woodbury  Minnesota  55125 038  The Avenue @ Carriage Crossing  Poag  Poag
Shopping Centers, LLC  4610  Merchant's Park Cir  557  Collierville  Tennessee 
38017 039  Orland Park Crossing  Mid America Asset  Edwards Realty Company 
14215 La Grange Rd  124  Orland Park  Illinois  60462

 

Annex I to Schedule 3.05 — Page 2

 

 

040  Easton Town Center  Steiner  Easton Town Center LLC  108 Easton Town
Center  -  Columbus  Ohio  43219 041  Crestview Hills TC  JR Anderson  Crestview
Hills Town Center  2868 Town Center Blvd  7055  Crestview Hills  Kentucky  41017
043  The Shoppes at EastChase Shopping Center  Bayer Properties  The Shoppes at
EastChase, LLC  6830 Eastchase Pkwy  -  Montgomery  Alabama  36117 044 
SouthPointe Pavilions SC  RED  RED Development, LLC  2910 Pine Lake Road  L 
Lincoln  Nebraska  68516 045  The Promenade Shops at Centerra  Poag  G&I VI
Promenade, LLC  5855 Sky Pond Dr  F124  Loveland  Colorado  80538 047  The Town
Center at Levis Commons  Hill Partners  Levis Commons, LLC  3195 Levis Commons
Blvd.  285  Perrysburg  Ohio  43551 048  Hamilton Corner  CBL Properties 
Chesterfield Mall, LLC  2115 Gunbarrel Rd  C  Chattanooga  Tennessee  37421 049 
The Pinnacle at Turkey Creek  Bayer Properties  Hart TC I-III, LLC  11347
Parkside Ave  -  Knoxville  Tennessee  37934 050  The Mall at Turtle Creek 
Rouse Properties  RPI Turtle Creek Mall, LLC  3000 E Highland Dr  413 
Jonesboro  Arkansas  72401 051  Eastern Shore Centre  Individual  Allied
Development of Alabama  30500 State Hwy 181  313  Spanish Fort  Alabama  36527
053  The Shoppes at Webb Gin  Olshan Properties  Webb Gin Property (Sub) LLC 
1350 Scenic Highway     Snellville  Georgia  30078 054  Market Street 
Trademark  IMI MSW, LLC  9595 Six Pines  Suite 980  The Woodlands  Texas  77380
055  Branson Landing  Bayer Properties  HCW Private Development, LLC  319
Branson Landing     Branson  Missouri  65616 056  Beachcliff Market Square SC 
Madison Marquette  BEACHCLIFF PROPERTIES LIMITED PARTNERSHIP  19344 Detroit Rd 
   Rocky River  Ohio  44116 057  Legacy Village  Steiner & Assoc.  Legacy
Village Investors LLC  24639 Cedar Rd     Lyndhurst  Ohio  44124 058  The Avenue
West Cobb  Poag  CP Venture Five - AWC LLC  3625 Dallas Hwy SW  850  Marietta 
Georgia  30064 059  The Shops at Friendly Center  CBL Properties  CBL - Shops at
Friendly, LLC  3326 W Friendly     Greensboro  North Carolina  27410 060 
Galleria at Tyler  GGP  Tyler Mall Limited Partnership  1240 Galleria at Tyler 
109  Riverside  California  92503 062  Southlands SC  Individual  Marc R.
Wilkow  6235 S Main St  108  Aurora  Colorado  80016

 

Annex I to Schedule 3.05 — Page 3

 

 

063  The Promenade Shops at Saucon Valley  Poag  Saucon Valley Lifestyle Center,
L.P.  2960 Center Valley Parkway  733  Center Valley  Pennsylvania  18034 064 
Midtowne  Individual  Inland National Real Estate Services, LLC  207 N
University Ave  180  Little Rock  Arkansas  72205 066  Inwood Village  CBRE  L&B
DEPP Inwood Village, L.P.  5330 West Lover's Lane  Suite 112  Dallas  Texas 
75209 068  The Bell Tower SC  Madison Marquette  Madison Marquette
BELL TOWER SHOPS, LLC  13499 US 41 SE     Fort Myers  Florida  33907 069  Mount
Pleasant Towne Centre  Bayer Properties  IMI Mount Pleasant LLC  1237 Belk
Drive     Mt. Pleasant  South Carolina  29464 070  Blakeney  Crosland  NW
Blakeney Retail LLC  9830 Rea Road  C  Charlotte  North Carolina  28277 071 
Arlington Highlands  Individual  CPT - Arlington Highlands I, LP  3900 Arlington
Highlands Blvd     Arlington  Texas  76018 072  La Palmera  Trademark  Corpus
Christi Retail Ventures LP  5488 South Padre Island  1430  Corpus Christi 
Texas  78411 073  The Shops at Highland Village  JLL  MP SHOPS AT HIGHLAND
VILLAGE, LLC  1400 Shoal Creek     Highland Village  Texas  75077 074  Village
at Stone Oak  DDR  DDR DB Stone Oak LP  22702 US 281  110  San Antonio  Texas 
78259 075  Town Center Plaza  WPG  Leawood TCP, LLC  5256 W 119th St  2000 
Leawood  Kansas  66209 076  Hill Center at Green Hills  Individual  H.G. Hill
Realty Company, LLC  4017 Hillsboro Pike     Nashville  Tennessee  37215 077 
The Avenue Murfreesboro  Hines Global  Hines Global REIT  2615 Medical Center
Pkwy     Murfreesboro  Tennessee  37129 078  Southport Row Condominiums 
Individual  MDN DEVELOPMENT, INC.  3539 N Southport     Chicago  Illinois  60657
079  Mayfaire Town Center  CBL Properties  Mayfaire SPE/B, LLC  6823 Main
Street  -  Wilmington  North Carolina  28405 080  King Street  Individual 
Properties of Historic Charleston, LLC  338 King Street     Charleston  South
Carolina  29401 081  Hill Country Galleria  CBRE  CSHV HCG Retail. LLC  12821
Hill Country Blvd  C2-115  Bee Cave  Texas  78738

 

Annex I to Schedule 3.05 — Page 4

 

 

082  The Shops at Pembroke Gardens  Anderson  JRA HHF VENTURE, LLC  505 SW 145th
Terrace  -  Pembroke Pines  Florida  33027 083  Perkins Rowe  Trademark 
Stirling Properties, LLC  10156 Perkins Rowe     Baton Rouge  Louisiana  70810
084  Park West  Howard Hughes  Parke West Retail I, LLC  9828 Northern Ave    
Peoria  Arizona  85345 085  Bridge Street Town Centre  Bayer Properties  IMI
Huntsville, LLC  340 The Bridge Street     Huntsville  Alabama  35806 086  The
Streets of Indian Lake  Individual  USPG Indian Lake, LLC  300 Indian Lake Blvd 
160  Hendersonville  Tennessee  37075 087  Vinings Jubilee  Paces  VININGS
JUBlLEE PARTNERS, LTD  4300 Paces Ferry  257  Atlanta  Georgia  30339 088 
Kierland Commons  Macerich  Kierland Greenway, LLC  15211 N Kierland Blvd  140 
Scottsdale  Arizona  85254 089  The Village at Arrowhead  Individual  Sunbelt
Stores, Inc.  20022 North 67th Ave  122  Glendale  Arizona  85308 092  3333
Magazine Street  Individual  3333, L.L.C.  3333 Magazine Street     New Orleans 
Louisiana  70115 093  Watters Creek at Montgomery Farm  Trademark  Watters Creek
Owner, LLC  843 Watters Creek Boulevard     Allen  Texas  75013 094  Dogwood
Festival Market  Inland Retail  USPG Portfolio Two, LLC  110 Dogwood Blvd  G 3B 
Flowood  Mississippi  39232 095  Renaissance at Colony Park  Mattiace 
Renaissance at Colony Park, LLC  1000 Highland Colony Pkwy  1012  Ridgeland 
Mississippi  39157 096  Birkdale Village  DDR  DDRTC Birkdale Village LLC 
16845-B Birkdale Commons Pkwy  -  Huntersville  North Carolina  28078 098 
Village Square at Dana Park Shopping Center  Whitestone Reit  Whitestone REIT 
1660 S Val Vista Dr  116  Mesa  Arizona  85204 099  Cameron Village Shopping
Center  York  Columbia Cameron Village, LLC  424 Woodburn Ave  -  Raleigh  North
Carolina  27605 100  Aspen Grove  Gerrity  DDR ASPEN GROVE LIFESTYLE CENTER
PROPERTIES, LLC  7301 S Santa Fe Dr  420-B  Littleton  Colorado  80120

 

Annex I to Schedule 3.05 — Page 5

 

  

101  The Promenade at Sagemore  Kravco-Simon  SAGEMORE MANAGEMENT COMPANY,
L.L.C.  500 Route 73 South     Marlton  New Jersey  08053 102  Mizner Park SC 
GGP  GGP-Mizner Park LLC-Retail Series  322 Plaza Real     Boca Raton  Florida 
33432 103  Casa Paloma  SCI  Sy Casa Paloma LLC  7131 West Ray Road  26 
Chandler  Arizona  85226 104  The Market Common at Myrtle Beach  JLL  BEI -
Beach LLC  3323 Reed Ave  A6-700  Myrtle Beach  South Carolina  29577 105  The
Avenue Forsyth  Starwood  Forsyth Owner 1, LP  410 Peachtree Pkwy, Bldg 100    
Cumming  Georgia  30041 106  Memorial City Mall  Metro  MEMORIAL CITY MALL, LP 
303 Memorial City Mall     Houston  Texas  77024 107  The Arboretum of South
Barrington  Starwood  Arboretum Mall Owner LLC  100 West Higgins Road     South
Barrington  Illinois  60010 108  Regency Court Shopping Center  RED  Regency
Court, L.L.C.  120 Regency Parkway  152  Omaha  Nebraska  68114 109  Crabtree
Valley Mall  Plaza Associates  CVM HOLDINGS, LLC  4325 Glenwood Ave.  1084 
Raleigh  North Carolina  27615 110  Pinnacle Hills Promenade  GGP  PINNACLE
HILLS, LLC  2203 Promenade Blvd     Rogers  Arkansas  72758 111  Thruway
Shopping Center  Saul Centers  SAUL SUBSIDIARY I LIMITED PARTNERSHIP  284 South
Stratford Rd     Winston-Salem  North Carolina  27103 112  The Promenade at
Coconut Creek  Hill Partners  Garrison Coconut Creek LLC  4425 Lyons Rd  F-104 
Coconut Creek  Florida  33073 113  The Shops at La Cantera  GGP  LA CANTERA
RETAIL LIMITED PARTNERSHIP  15900 LaCantera Pkwy     San Antonio  Texas  78256
114  Greenville Center  Individual  GREENVILLE CENTER ASSOCIATES LLC  3801
Kennett Pike     Greenville  Delaware  19807 115  City Place  Related  CITYPLACE
RETAIL, L.L.C.  701 S Rosemary Ave  157  West Palm Beach  Florida  33401 116  La
Encantada  Macerich  TWC Tucson, LLC  2905 E. Skyline Dr.  143  Tucson  Arizona 
85718 117  Wheaton Town Square  Individual  TSW 2015, LLC  231A Town Square
Wheaton  -  Wheaton  Illinois  60187

 

Annex I to Schedule 3.05 — Page 6

 

 

118   Baybrook Mall   GGP   BAYBROOK MALL, LLC   500 Baybrook Mall      
Friendswood   Texas   77546 119   Destin Commons   Turnberry   DESTIN COMMONS,
LTD   4138 Legendary Dr.   B-104   Destin   Florida   32541 120   Penn Square
Mall   Simon   PENN SQUARE MALL LIMITED PARTNERSHIP   1901 NW Expressway   1009A
  Oklahoma City   Oklahoma   73118 121   The Falls   Simon   THE FALLS SHOPPING
CENTER ASSOCIATES LLC   8888 SW 136 St.   368   Miami   Florida   33176 122  
Saint Louis Galleria   GGP   SAINT LOUIS GALLERIA   1155 St. Louis Galleria  
Suite 1162   St. Louis   Missouri   63117 123   The Forum on Peachtree Parkway  
Core Property Group   CPT Peachtree Forum I, LLC   5165 Peachtree Pkwy   235  
Norcross   Georgia   30092 124   Country Club Plaza   Macerich   Country Club
Plaza JV LLC   4724 Broadway       Kansas City   Missouri   64112 125  
SouthPark Mall   JLL   SOUTHPARK MALL LIMITED PARTNERSHIP   4400 Sharon Rd.  
E07B   Charlotte   North Carolina   28211 126   Woodland Hills Mall   Simon  
WOODLAND HILLS MALL, LLC   7021 South Memorial Dr.   184A   Tulsa   Oklahoma  
74133 127   Oak Park Mall   CBL Properties   Chesterfield Mall, LLC   11445 W
95th St.   -   Overland Park   Kansas   66214 128   Eastview Mall   Wilmorite  
EASTVIEW MALL, LLC   180 Eastview Mall   -   Victor   New York   14564 129  
5426 Walnut Street   Individual   Robert A. Crisanti, Esquire   5426 Walnut
Street       Pittsburgh   Pennsylvania   15232 130   Oxmoor Center Mall   GGP  
Hocker Oxmoor, LLC   7900 Shellbyville Rd.   D06   Louisville   Kentucky   40222
131   Bridgewater Commons   GGP   Bridgewater Commons Mall II LLC   400
Bridgewater Commons       Bridgewater   New Jersey   08807 132   Bradley Fair
Shopping Center   Individual   BF Owner, L.L.C.   2000 North Rock Rd.   134  
Wichita   Kansas   67206 133   ABQ Uptown   Simon   Hunt Uptown, LLC   2261 Q
Street       Albuquerque   New Mexico   87110 134   Village of Merrick Park  
GGP   Merrick Park, LLC   370 San Lorenzo Ave.       Coral Gables   Florida  
33416 135   Rosedale Center   JLL   PPF RTL Rosedale Shopping Center, LLC   10
Rosedale Center       Roseville   Minnesota   55113

 

Annex I to Schedule 3.05 — Page 7

 

 

136   Bayshore Town Center   Olshan Properties   Bayshore Town Center   5709 N
Centerpark Way   -   Glendale   Wisconsin   53217 137   The Avenues   Simon  
JACKSONVILLE AVENUES LIMITED PARTNERSHIP   10300 Southside Blvd.   1490B  
Jacksonville   Florida   32256 138   North Point Mall   GGP   NORTH POINT MALL,
LLC   1190 North Point Circle       Alpharetta   Georgia   30022 139   Westshore
Plaza   WPG   WPG Westshore, LLC   286 West Shore Plaza   B.6.A   Tampa  
Florida   33609 140   West County Mall   CBL Properties   West County Mall CMBS,
LLC   80 West County Center   Suite 1194   St. Louis   Missouri   63131 141  
Castleton Square   Simon   SIMON PROPERTY GROUP, L.P.,   6020 East 82nd Street  
878   Indianapolis   Indiana   46250 142   Park City Center   GGP   Park City
Center Business Trust   220 Park City Center       Lancaster   Pennsylvania  
17601 143   West Towne Mall   CBL Properties   Chesterfield Mall, LLC   42 West
Towne Mall       Madison   Wisconsin   53719 144   Derby Street Shoppes   W/S
Development   W/S/M HINGHAM PROPERTIES LLC   92 Derby St.   113   Hingham  
Massachusetts   02043 145   Galleria at Fort Lauderdale   JLL   KEYSTONE-FLORIDA
PROPERTY HOLDING CORP.   2414 E. Sunrise Blvd.       Ft. Lauderdale   Florida  
33304 146   The Streets at Southpoint   GGP   Southpoint Mall, LLC   6910
Fayetteville Road       Durham   North Carolina   27713 147   Danbury Fair Mall
  Macerich   Danbury Mall, LLC   7 Backus Avenue   G109   Danbury   Connecticut
  06810 148   Paramus Park   GGP   PARAMUS PARK SHOPPING CENTER LIMITED PAR  
1105 Paramus Park       Paramus   New Jersey   07652 149   Providence Place  
GGP   GGP - Providence Place LLC   1 Providence Place   Suite 3235   Providence
  Rhode Island   02903 150   Paddock Shops   M&J Wilkow, Ltd.   M & J Wilkow
Properties, LLC   4262 Summit Plaza Dr       Louisville   Kentucky   40241 151  
The Village of Rochester Hills   Individual   MEADOWBROOK ASSOCIATES LLC   160
N. Adams Road   -   Rochester Hills   Michigan   48309 152   Scottsdale Fashion
Square   Macerich   Scottsdale Fashion Square LLC   7014 E Camelback Rd   B156  
Scottsdale   Arizona   85251

 

Annex I to Schedule 3.05 — Page 8

 

 

154   Clay Terrace   WPG   CLAY TERRACE PARTNERS, LLC   14395 Clay Terrace Blvd.
  140   Carmel   Indiana   46032 155   Town Square Las Vegas   Fairbourne
Properties   SRMF Town Square Owner LLC   6593 Las Vegas Blvd South   167   Las
Vegas   Nevada   89119 156   Northbrook Court   GGP   Westcoast Estates   2171
Northbrook Court       Northbrook   Illinois   60062 157   The Shops at Somerset
Square   Rouse Properties   Shops at Somerset Square, LLC   140 Glastonbury Blvd
      Glastonbury   Connecticut   06033 158   The Avenue East Cobb   Poag   LCI
Property Managers, LLC as manager   4475 Roswell Rd       Marietta   Georgia  
30062 159   Polaris Fashion Place   WPG   PFP COLUMBUS, LLC   1500 Polaris
Parkway   1042   Columbus   Ohio   43240 160   Short Pump Town Center   Forest
City   SHORT PUMP TOWN CENTER, LLC   11800 West Broad St   1044   Richmond  
Virginia   23233 161   Rockaway Townsquare   Simon   ROCKAWAY CENTER ASSOCIATES
  301 Mt Hope Ave   1018   Rockaway   New Jersey   07866 162   Legacy Place  
W/S Development   Legacy Place Properties, LLC   640 Legacy Place   -   Dedham  
Massachusetts   02026 163   Westfield Annapolis   Westfield   Annapolis Mall
Limited Partnership   2002 Annapolis Mall   1484   Annapolis   Maryland   21401
164   Columbiana Centre   GGP   COLUMBIANA CENTRE, LLC   100 Columbiana Circle  
    Columbia   South Carolina   29212 166   Brookfield Square   CBL Properties  
Chesterfield Mall, LLC   95 North Moorland Road       Brookfield   Wisconsin  
53005 167   The Grove at Shrewsbury   Metrovation   Cole GP   555 Route 35   -  
Shrewsbury   New Jersey   07702 168   Haywood Mall   Simon   BELLWETHER
PROPERTIES OF SOUTH CAROLINA, LIMITED PARTNERSHIP   700 Haywood Rd.   1018  
Greenville   South Carolina   29607 169   Menlo Park Mall   Simon   SHOPPING
CENTER ASSOCIATES   100 Menlo Park   2425   Edison   New Jersey   08837 170  
South Shore Plaza   Simon   BRAINTREE PROPERTY ASSOCIATES LIMITED PARTNERSHIP  
250 Granite St.   1250   Braintree   Massachusetts   02184 171   Mall of America
  Individual   MOAC MALL HOLDINGS LLC
Mall of America Management Office   116 South Blvd   -   Bloomington   Minnesota
  55425

 

Annex I to Schedule 3.05 — Page 9

 

 

172   Independence Center   Simon   Independence Management PR, LLC   1704
Independence Ctr.   2024   Independence   Missouri   64057 173   Barracks Road
Shopping Center   Federal Realty   FEDERAL REALTY INVESTMENT TRUST   1127A Emmet
St.       Charlottesville   Virginia   22903 174   Westfield Old Orchard  
Westfield   Old Orchard Urban Limited Partnership   4999 Old Orchard Ctr.   E-45
  Skokie   Illinois   60077 176   Oakbrook Center   GGP   OAKBROOK SHOPPING
CENTER, LLC   100 Oakbrook Center   34   Oakbrook   Illinois   60523 177  
Natick Mall   GGP   NATICK MALL, LLC   1245 Worcester St   Suite 1032   Natick  
Massachusetts   01760 178   Lakeside Shopping Center   Individual   Causeway LLC
  3301 Veterans Memorial Boulevard   89   Metairie   Louisiana   70002 179  
Rivertown Crossings   GGP   GGP-Grandville L.L.C.   3700 Rivertown Pkwy SW      
Grandville   Michigan   49418 180   Garden City Shopping Center   Individual  
GATEWAY WOODSIDE, INC.   37 Hillside Dr.   -   Cranston   Rhode Island   02920
181   Waterford Lakes Town Center   WPG   SIMON PROPERTY GROUP, L.P.,   497 N
Alafaya Tr.   -   Orlando   Florida   32828 183   The Greene   Olshan Properties
  Greene Town Center LLC   73 Plum Street   -   Beavercreek   Ohio   45440 184  
Old Town Center   Federal Realty   SRI OLD TOWN, LLC   29 University Avenue  
Suite #E029   Los Gatos   California   95030 185   Stonestown Galleria   GGP  
Stonestown Shopping Center, L.P.   3251 20th Avenue       San Francisco  
California   94132 186   CoolSprings Galleria   CBL Properties   Chesterfield
Mall, LLC   1800 Galleria Blvd.       Franklin   Tennessee   37067 187   Kenwood
Towne Centre   GGP   Kenwood Mall L.L.C.   7875 Montgomery Rd.   R061  
Cincinnati   Ohio   45236 188   Riverchase Galleria   GGP   Hoover Mall Limited,
LLC   2000 Riverchase       Hoover   Alabama   35244 189   Jordan Creek Town
Center   GGP   JORDAN CREEK TOWN CENTER, LLC   101 Jordan Creek Pkwy   11172  
West Des Moines   Iowa   50266 190   Westfield Oakridge   Westfield   Oakridge
Mall LP   925 Blossom Hill Road   1204   San Jose   California   95123

 

Annex I to Schedule 3.05 — Page 10

 

 

191   The Maine Mall   GGP   GGP-Maine Mall L.L.C.   364 Maine Mall Rd.   S-174
  South Portland   Maine   04106 192   Westfield Horton Plaza   Westfield  
HORTON PLAZA LP   173 Horton Plaza   -   San Diego   California   92101 193  
Water Tower Place   GGP   WATER TOWER LLC   835 N Michigan Avenue       Chicago
  Illinois   60611 194   Altamonte Mall   GGP   ALTAMONTE MALL   451 East
Altamonte Dr       Altamonte Springs   Florida   32701 195   Alderwood Mall  
GGP   ALDERWOOD MALL L.L.C.   3000 184th St SW       Lynnwood   Washington  
98037 197   Cherry Hill Mall   PREIT   CHERRY HILL CENTER, LLC   2000 Route 38  
1260   Cherry Hill   New Jersey   08002 198   Crocker Park   Stark   CP
Commercial Delaware, LLC   161 Main Street   -   Westlake   Ohio   44145 199  
Westfield North County   Westfield   EWH ESCONDIDO ASSOCIATES, L.P.   200 E Via
Rancho Pkwy   325   Escondido   California   92025 200   Deerbrook Mall   GGP  
DEERBROOK MALL, LLC   20131 Hwy 59 N       Humble   Texas   77338 201   Pacific
Place   Individual   MPH Pacific Place LLC
c/o Madison Marquette   600 Pine Street   253   Seattle   Washington   98101 202
  Lynnhaven Mall   GGP   Lynnhaven Mall L.L.C.   701 Lynnhaven Pkwy   C15B  
Virginia Beach   Virginia   23452 203   West Town Mall   Simon   WEST TOWN MALL,
LLC   7600 Kingston Pike   1544 A   Knoxville   Tennessee   37932 204   Coral
Ridge Mall   GGP   Coral Ridge Mall   1451 Coral Ridge Ave.       Coralville  
Iowa   52241 205   Del Monte Center   Individual   Del Monte - DMCH, LLC, Del
Monte - DMSJH, LLC, Del Monte - KMBC, LLC, and Del Monte - POH, LLC, as tenants
in common   690 Del Monte Center       Monterey   California   93940 206  
Twelve Oaks Mall   Taubman   Twelve Oaks Mall, LLC   27220 Novi Road   -   Novi
  Michigan   48377 207   The Oaks Mall   GGP   OAKS MALL, LLC   6391 Newberry
Rd.   -   Gainesville   Florida   32605 208   Galleria at Roseville   Westfield
  Roseville Shoppingtown, LLC   1151 Galleria Blvd.   Suite 150   Roseville  
California   00928 209   Southcenter   Westfield   WEA Southcenter LLC   611
Southcenter Mall       Seattle   Washington   98188

 

Annex I to Schedule 3.05 — Page 11

 

 

211   Westfield Valencia   Westfield   Valencia Town Center Venture, L.P.  
24201 Valencia Blvd.   3537   Valencia   California   91355 212   Fashion Valley
Mall   Simon   FASHION VALLEY MALL, LLC   7007 Friars Road   583 A   San Diego  
California   92108 213   First Colony Mall   GGP   First Colony Mall, LLC  
16535 Southwest Frwy.       Sugar Land   Texas   77479 214   1235 Burlingame
Avenue   Individual   Henry Horn & Sons Incorporated   1235 Burlingame Ave   -  
Burlingame   California   94010 215   Arden Fair   Macerich   Arden Fair
Associates, L.P.   1689 Arden Way   1334   Sacramento   California   95815 216  
Meadowood   Simon   MEADOWOOD MALL LLC   5365 Meadowood Mall Circle   -   Reno  
Nevada   89502 217   Bethesda Row   Federal Realty   FEDERAL REALTY INVESTMENT
TRUST   4844 Bethesda Avenue       Bethesda   Maryland   20814 218   Miami
International Mall   Simon   MALL AT MIAMI INTERNATIONAL, LLC   1455 Northwest
107th Avenue   144   Doral   Florida   33172 219   The Shoppes at Farmington
Valley   W/S Development   W/S Peak Canton Properties, LLC   110 Albany Turnpike
  711   Canton   Connecticut   06019 222   The Quarter at Tropicana Casino and
Resort   Individual   TROPICANA ATLANTIC CITY CORP   2801 Pacific Avenue      
Atlantic City   New Jersey   08401 223   Circle Centre Mall   Simon   CIRCLE
CENTRE MALL LLC   49 West Maryland Street   E-16   Indianapolis   Indiana  
46204 224   Carousel Center   Pyramid   CAROUSEL CENTER COMPANY L.P   9090
Carousel Center Drive       Syracuse   New York   13290 225   Walt Whitman Mall
  Simon   WALT WHITMAN MALL, LLC   160 Walt Whitman Rd   -   Huntington Station
  New York   11746 226   The Oaks   Macerich   Macerich Oaks LLC   548 N
Hillcrest Dr   -   Thousand Oaks   California   91360 227   The Gallery at
Harborplace   GGP   Baltimore Center Associates Limited Partnership   200 East
Pratt Street       Baltimore   Maryland   21202 228   Del Amo Fashion Center  
Simon   DEL AMO FASHION CENTER OPERATING COMPANY, L.L.C.   3525 Carson Street  
175   Torrance   California   90503

 

Annex I to Schedule 3.05 — Page 12

 

 

229   Barefoot Landing   Burroughs & Chapin Co.   Barefoot Landing Commercial,
LLC   4816 Highway 17 South       North Myrtle Beach   South Carolina   29582
230   LaPlaza Mall   Simon   SIMON PROPERTY GROUP (TEXAS), L.P   2200 South 10th
Street   E02A   McAllen   Texas   78503 231   The Mall at Partridge Creek  
Starwood   Starwood Retail Property Management, LLC   17360 Hall Road   179  
Clinton Township   Michigan   48038 232   The Orchard   Benderson   RB-3
ASSOCIATES   4005 North Buffalo Road       Orchard Park   New York   14127 233  
Connecticut Post   Centennial Real Estate Management   The Connecticut Post
Limited Partnership   1201 Boston Post Road   2016   Milford   Connecticut  
06460 234   Ridgedale Center   GGP   Ridgedale Center, LLC   12323 Wayzata Blvd
      Minnetonka   Minnesota   55305 235   North East Mall   Simon   SIMON
PROPERTY GROUP (TEXAS), L.P   1101 Melbourne St   3052   Hurst   Texas   76053
236   Staten Island Mall   GGP   GGP Staten Island Mall, LLC   2655 Richmond
Avenue       Staten Island   New York   10314 237   Fox River Mall   GGP   FOX
RIVER SHOPPING CENTER, LLC   4301 West Wisconsin Avenue   120   Appleton  
Wisconsin   54913 238   Irvine Spectrum Shopping Center   Spectrum   THE IRVINE
COMPANY LLC   752 Spectrum Center Drive       Irvine   California   92618 239  
Freehold Raceway Mall   Macerich   Freemall Associates, LLC   3710 Rt. 9 H106  
-   Freehold   New Jersey   07728 240   Towson Town Center   GGP   Towson TC.
LLC   825 Dulaney Valley Road       Towson   Maryland   21204 241   Cape Cod
Mall   Simon   MAYFLOWER CAPE COD, LLC   769 Iyannough Rd   184   Hyannis  
Massachusetts   02601 242   Ocean County Mall   Simon   SIMON PROPERTY GROUP,
INC.   1201 Hooper Avenue   1081   Toms River   New Jersey   08753 243   Smith
Haven Mall   Simon   MALL AT SMITH HAVEN, LLC   313 Smith Haven Mall   L20  
Lake Grove   New York   11755 244   Reston Town Center   Individual   Reston
Town Center   11936 Market Street       Reston   Virginia   20190 245   Fashion
Centre at Pentagon City   Simon   FASHION CENTRE ASSOCIATES, LLC   1100 South
Hayes Street   Q-7   Arlington   Virginia   22202

 

Annex I to Schedule 3.05 — Page 13

 

 

246   Westfield Citrus Park   Westfield   Citrus Park Venture Limited
Partnership   7949 Citrus Park Center       Tampa   Florida   33625 247   Coral
Square   Simon   CORAL-CS/LTD. ASSOCIATES   9469 W. Atlantic Blvd.   9097 A  
Coral Springs   Florida   33071 248   Solomon Pond Mall   Simon   MALL AT
SOLOMON POND, LLC   601 Donald J Lynch Boulevard   N247   Marlborough  
Massachusetts   01752 249   Perimeter Mall   GGP   Perimeter Mall Venture, LLC  
4400 Ashford Dunwoody Road       Atlanta   Georgia   30346 250   Glenbrook
Square   GGP   GGP-Glenbrook LLC.   4201 Coldwater Road   C03   Fort Wayne  
Indiana   46805 251   Mayfair   GGP   MAYFAIR MALL, LLC   2500 N. Mayfair Road  
264   Milwaukee   Wisconsin   53226 252   Summit Mall   Simon   MALL AT SUMMIT,
LLC   3265 West Market Street   556   Akron   Ohio   44333 253   Valley Plaza
Mall   GGP   Valley Plaza Mall, LP   2701 Ming Avenue   #253   Bakersfield  
California   93304 254   Fayette Mall   CBL Properties   Fayette Mall SPE, LLC

c/o CBL & Associates, Inc.   3401 Nicholasville Road       Lexington   Kentucky
  40503 255   The Mall of Acadiana   CBL Properties   Chesterfield Mall, LLC  
5725 Johnston Street       Lafayette   Louisiana   70503 256   Battlefield Mall
  Simon   BATTLEFIELD MALL, LLC   2825 S. Glenstone   UO3A   Springfield  
Missouri   65804 257   Westgate Mall   Individual   AMARILLO MALL LLC   7701 W
Interstate 40       Amarillo   Texas   79121 258   Tacoma Mall   Simon   TACOMA
MALL PARTNERSHIP   4502 S. Steele St   670   Tacoma   Washington   98409 259  
Willowbrook Mall   GGP   Willowbrook Mall, LLC   1400 Willowbrook Mall      
Wayne   New Jersey   07470 260   The Shops at Long Wharf   Individual   Elmwal
Associates, LLC   15 Long Wharf Mall       Newport   Rhode Island   02840 261  
Coastland Center   GGP   Coastland Center, LLC   1766 Tamiami Trail   -   Naples
  Florida   34102 262   The Shops at Mission Viejo   Simon   MISSION VIEJO
ASSOCIATES, L.P.   906 Shoppes at Mission Viejo   -   Mission Viejo   California
  92691

 



Annex I to Schedule 3.05 — Page 14

 

 

263   Florida Mall   Simon   FLORIDA MALL ASSOCIATES, LTD.   8001 S. Orange
Blossom Trail   356   Orlando   Florida   32809 264   Pheasant Lane Mall   Simon
  PHEASANT LANE REALTY TRUST   310 Daniel Webster Highway   W227   Nashua   New
Hampshire   03060 265   Chesterfield Towne Center   Rouse Properties   RPI
CHESTERFIELD LLC   11500 Midlothian Turnpike   258   Richmond   Virginia   23235
266   Tysons Corner Center   Macerich   Tysons Corner Holdings LLC   7965 Tysons
Corner Center   -   McLean   Virginia   22102 267   Blackhawk Plaza   CenterCal
  CenterCal, LLC   3400 Blackhawk Plaza Cir   -   Danville   California   94506
268   The Shops at Riverside   Simon   RIVERSIDE SQUARE LIMITED PARTNERSHIP  
One Riverside Square   240   Hackensack   New Jersey   07601 269   The Mall at
Rockingham Park   Simon   MALL AT ROCKINGHAM, LLC   99 Rockingham Park Blvd.  
E135   Salem   New Hampshire   03079 270   Hamilton Town Center   Simon  
HAMILTON TOWN CENTER, LLC   13170 Harrell Parkway   400   Noblesville   Indiana
  46060 271   Ross Park Mall   Simon   PENN ROSS JOINT VENTURE   1000 Ross Park
Mall Drive   #H25   Pittsburgh   Pennsylvania   15237 272   White Marsh Mall  
GGP   White Marsh Mall, LLC   8200 Perry Hall Blvd       Baltimore   Maryland  
21236 274   Boise Towne Square   GGP   Boise Mall, LLC   350 N. Milwaukee      
Boise   Idaho   83704 275   The Town Center at Boca Raton   Simon   THE TOWN
CENTER AT BOCA RATON TRUST   6000 Glades Road   1039   Boca Raton   Florida  
33431 276   The Shoppes at Susquehanna Marketplace   Metro Commercial   Metro
Commercial Management Services, Inc.   2617 Brindle Drive   C2   Harrisburg  
Pennsylvania   17110 277   Woodland Mall   PREIT   PR Woodland Limited
Partnership   3195 28th SE   D110   Grand Rapids   Michigan   49512 279   The
Longmeadow Shops   Grove Prop.   GPT-Longmeadow, LLC   704 Bliss Rd.   -  
Longmeadow   Massachusetts   01106 280   St. Clair Square   CBL Properties  
Chesterfield Mall, LLC   151 St. Clair Square   -   Fairview Heights   Illinois
  62208

 

Annex I to Schedule 3.05 — Page 15

 

 

281   Downtown Palm Springs   Individual   DTPS B-2, LLC   175 N. Palm Canyon  
Suite 120   Palm Springs   California   92262 282   Bridgeport Village  
CenterCal   BV CenterCal, LLC   7351 SW Bridgeport Rd   -   Tigard   Oregon  
97224 283   Universal CityWalk   Individual   Universal CityWalk   1000
Universal Studios Blvd.   -   Universal City   California   91608 284   Fashion
Island   Irvine   THE IRVINE COMPANY LLC   285 Newport Center Dr.       Newport
Beach   California   92660 285   Westfield Garden State Plaza   Westfield  
Westland Garden State Plaza Limited Partnership   One Garden State Plaza   2131
  Paramus   New Jersey   07652 286   Orland Square   Simon   ORLAND, L.P.   317
Orland Square   CO4B   Orland Park   Illinois   60462 287   Westfield Mainplace
  Centennial Real Estate Management   MainPlace Shoppingtown LLC   2800 N. Main
Street   348   Santa Ana   California   92705 288   SanTan Village Regional
Center   Macerich   Westcor SanTan Village LLC   2206 E. Williams Field Rd.  
119   Gilbert   Arizona   85295 289   Coconut Point Town Center   Simon  
COCONUT POINT TOWN CENTER, LLC   23161 Fashion Drive   121   Estero   Florida  
33928 290   The Promenade at Chenal   RED   Little Rock Development Company, LLC
  17725 Chenal Parkway   C-108   Little Rock   Arkansas   72223 291   Westfield
Santa Anita   Westfield   Santa Anita Shoppingtown LP   400 Baldwin Ave.   372-L
  Arcadia   California   91007 292   Washingtonian Center   Peterson  
Washingtonian Associates L.C.   9 Grand Corner Avenue       Gaithersburg  
Maryland   20878 293   The Shoppes at River Crossing   GGP   Shoppes at River
Crossing, LLC   5080 Riverside Drive       Macon   Georgia   31210 294  
Festival at Woodholme   Regency   Woodholme Properties Limited Partnership  
1809 Reisterstown Rd       Baltimore   Maryland   21208 295   Cordova Mall  
Simon   SIMON PROPERTY GROUP, L.P.,   5100 North 9th Avenue   D-431   Pensacola
  Florida   32504 296   Poughkeepsie Galleria   Pyramid   Poughkeepsie Galleria,
LLC   2001 South Road       Poughkeepsie   New York   12601 297   Deptford Mall
  Macerich   Macerich Deptford LLC   1750 Deptford Center Rd.   2029   Deptford
  New Jersey   08096

 

Annex I to Schedule 3.05 — Page 16

 

 

298   Coligny Plaza Shopping Center   Individual   Coligny PLaza Limited
Partnership   1 N. Forest Beach Dr.   M Spc5   Hilton Head Island   South
Carolina   29928 299   Kingsgate Center   Graco   GPF Lubbock Associates Limited
Partnership   8201 Quaker Avenue       Lubbock   Texas   79424 300   Pier Park  
Simon   PIER PARK, LLC   200 Blue Fish Drive   110   Panama City Beach   Florida
  32413 301   Woodbridge Center   Madison Marquette   Woodbridge Center
Property, LLC   216 Woodbridge Center Dr.       Woodbridge   New Jersey   07095
302   Treasure Coast Square   Simon   TREASURE COAST-JCP ASSOCIATES, LTD.   3194
NW Federal Hwy.   139   Jensen Beach   Florida   34957 303   Ridge Hill   Forest
City   FC Yonkers Associates, LLC   136 Market Street   -   Yonkers   New York  
10710 304   Crossgates Mall   Pyramid   Crossgates Mall Company Newco LLC   1
Crossgates Mall Road   B232   Albany   New York   12203 305   Stoneridge SC  
Simon   STONERIDGE PROPERTIES LLC   1336 Stoneridge Mall   D-120   Pleasanton  
California   94588 306   Chandler Fashion Center   Macerich   TWC Chandler LLC  
3111 W Chandler Blvd   1196   Chandler   Arizona   85226 307   Carolina Place  
GGP   Carolina Place L.L.C.   11025 Carolina Place Parkway   A-20   Pineville  
North Carolina   28134 308   Mall of Georgia   Simon   MALL OF GEORGIA, LLC  
3333 Buford Dr.   2015   Buford   Georgia   30519 309   Town Center at Cobb  
Simon   TOWN CENTER AT COBB, LLC   400 Ernest Barrett Pkwy.   170   Kennesaw  
Georgia   30144 310   South Hills Village   Simon   SOUTH HILLS VILLAGE
ASSOCIATES, L.P.   301 S Hills Vlg   1070 A   Pittsburgh   Pennsylvania   15241
312   University Mall SC   Woodbury   University Mall Shopping Center, L.C   575
E. University Parkway       Orem   Utah   84097 314   Crossroads Center   GGP  
St. Cloud Mall L.L.C.   4201 West Division Street   B0027   St Cloud   Minnesota
  56301 315   Westfield Trumbull   Westfield   Trumbull Shopping Center #2 LLC  
5065 Main Street   2075   Trumbull   Connecticut   06611 316   Apache Mall   GGP
  Apache Mall, LLC   333 Apache Mall       Rochester   Minnesota   55902

 

Annex I to Schedule 3.05 — Page 17

 

 

317   Columbia Mall   GGP   Columbia Mall L.L.C.   2300 Bernadette Drive      
Columbia   Missouri   65203 319   Paseo Nuevo   BMW Realty   I&G Direct Estate
3, LP   727 State St.   -   Santa Barbara   California   93101 320   Market
Place Shopping Center   GGP   Champaign Market Place L.L.C.   2000 N. Neil
Street       Champaign   Illinois   61820 321   Suburban Square   Individual  
Amerishop Suburban, LP   33 Coulter Avenue   76   Ardmore   Pennsylvania   19003
322   Chesterfield Mall   Madison Marquette   Chesterfield Mall, LLC   291
Chesterfield Mall       Chesterfield   Missouri   63017 323   White Oaks Mall  
Simon   MALL AT WHITE OAKS, LLC   2501 Wabash Avenue   H05B   Springfield  
Illinois   62704 324   Miller Hill Mall   Simon   SIMON PROPERTY GROUP, L.P.,  
1600 Miller Trunk Highway   L06   Duluth   Minnesota   55811 325   Northwest
Arkansas Mall   NamDar Realty Group   MMP Arkansas, LLC   4201 N. Shiloh Drive  
1665   Fayetteville   Arkansas   72703 326   Central Mall   Individual   Fort
Smith Mall LLC   5111 Rodgers Ave.       Fort Smith   Arkansas   72903 327  
Greenwood Park Mall   Simon   GREENWOOD PARK MALL, LLC   1251 Us Highway 31 N  
#D11B   Greenwood   Indiana   46142 328   The Shops at Legacy   Individual   The
Shops at Legacy (Inland) L.P.   7201 Bishop Road   E-9   Plano   Texas   75024
329   University Park Mall   Simon   UNIVERSITY PARK MALL, LLC   6501 N. Grape
Rd.   108   Mishawaka   Indiana   46545 330   Monroeville Mall   CBL Properties
  Chesterfield Mall, LLC   225 A Monroeville Mall       Monroeville  
Pennsylvania   15146 331   Briarwood   Simon   BRIARWOOD LLC   264 Briarwood
Circle   G-106   Ann Arbor   Michigan   48108 332   Southdale Center   Simon  
SOUTHDALE LIMITED PARTNERSHIP   10 Southdale Center   1750   Edina   Minnesota  
55435 333   Bay Park Square   Simon   Simon Capital Limited Partnership   645
Bay Park Square   645   Green Bay   Wisconsin   54304 336   South County Mall  
CBL Properties   Chesterfield Mall, LLC   18 South County Centerway       St.
Louis   Missouri   63129

 

Annex I to Schedule 3.05 — Page 18

 

 

337   The Shoppes at Montage   US Properties Group   USPG Portfolio Five, LLC  
2451 Shoppes Blvd.       Moosic   Pennsylvania   18507 338   Millcreek Mall  
Cafaro   CAFARO MANAGEMENT COMPANY   654 Millcreek Mall   420   Erie  
Pennsylvania   16565 339   Westfield Southpark   Starwood   Southpark Mall, LLC
  500 Southpark Ctr       Cleveland   Ohio   44136 340   MacArthur Center  
Starwood   MacARTHUR SHOPPING CENTER LLC   300 Monticello Avenue   285   Norfolk
  Virginia   23510 341   Fair Oaks   Taubman   Taubman Fairfax Company of
Virginia, LLC   11750 Fair Oaks Mall   K-113   Fairfax   Virginia   22033 342  
Palisades Center   Pyramid   EKLECCO NEWCO LLC   2671 Palisades Center Drive   -
  West Nyack   New York   10994 343   Laurel Park Place   CBL Properties  
Chesterfield Mall, LLC   37700 West Six Mile Road       Livonia   Michigan  
48152 344   San Francisco Centre   Westfield   S.F. Centre Limited Partnership  
865 Market Street   Suite 212   San Francisco   California   94103 346   The
Mall in Columbia   GGP   The Mall in Columbia Business Trust   10300 Little
Patuxent Parkway   2800   Columbia   Maryland   21044 347   Tuttle Crossing  
Simon   TUTTLE CROSSING ASSOCIATES II LLC   5043 Tuttle Crossing Boulevard   163
  Dublin   Ohio   43016 348   Hillsdale Shopping Center   Related   HSC
Holdings, LLC   Sixty 31st Avenue   1350   San Mateo   California   94403 349  
Pecanland Mall   GGP   Pecanland Mall LLC   4700 Millhaven Road #2000   1042  
Monroe   Louisiana   71203 350   Willow Grove Mall   PREIT   WG Park, L.P.  
2500 West Moreland Road   2069   Willow Grove   Pennsylvania   19090 351   Otay
Ranch Town Center   GGP   GGP-Otay Ranch,L.P   2015 Birch Road   903   Chula
Vista   California   91915 352   Hawthorne   Centennial Real Estate Management  
Hawthorn, L.P.   1 Hawthorn Center       Vernon Hills   Illinois   60061 353  
The Crossroads   GGP   Kalamazoo Mall LLC   6650 South Westnedge Avenue   216  
Portage   Michigan   49024

 

Annex I to Schedule 3.05 — Page 19

 

 

354   Augusta Mall   GGP   Augusta Mall, LLC   3450 Wrightsboro Road      
Augusta   Georgia   30909 355   Charleston Town Center   Forest City  
Charleston Town Center SPE, LLC   3000 Charleston Town Center   1019  
Charleston   West Virginia   25389 356   NW 23rd Street   C.E. John Properties  
C.E. John Properties 22, LLC   940 NW 23rd Ave       Portland   Oregon   97210
357   The Avenue Peachtree City   Poag   CP Venture Five-Apc LLC   242 City
Circle   Ste 1120   Peachtree City   Georgia   30269 358   25 W. Jefferson  
Individual   Towne Centres Holdings, Ltd.   25 W Jefferson Ave.       Naperville
  Illinois   60540 359   Quail Springs Mall   GGP   Quail Springs Mall, LLC  
2501 West Memorial Rd.       Oklahoma City   Oklahoma   73134 360   Visalia Mall
  GGP   Visalia Mall, L.P.   2031 South Mooney Boulevard   1470   Visalia  
California   93277 361   Hyde Park   W/S Development   WS/CIP II Tampa Owner,
LLC   712 S. Village Circle Space F6       Tampa   Florida   33606 362  
Eastland Mall   Macerich   SM EASTLAND MALL, LLC   800 North Green River Road  
72   Evansville   Indiana   47715 364   Fashion Show   GGP   Fashion Show
Holding, LLC   3200 Las Vegas Blvd S.   Suite 2500   Las Vegas   Nevada   89109
365   Post Oak Mall   CBL Properties   POM-COLLEGE STATION, LLC   1500 Harvey
Road       College Station   Texas   77840 366   Neshaminy Mall   GGP  
Neshaminy Mall Joint Venture LTD PTSHP   Route 1 & Bristol Road       Bensalem  
Pennsylvania   19020 367   742 Massachusetts St   Individual   Jong Ho Kim and
Soon Ae Kim   742 Massachusetts St.       Lawrence   Kansas   66044 369  
Wareham Crossing   W/S Development   W/S Wareham Properties LLC   2421 Cranberry
Highway       Wareham   Massachusetts   02571 370   Pearland Town Center   CBL
Properties   Pearland Ground, LLC   11200 Broadway       Pearland   Texas  
77584

 

Annex I to Schedule 3.05 — Page 20

 

 

371   Boonesboro Shopping Center   Individual   J.B. Forehand & Co., Inc.   4925
Boonsboro Road       Lynchburg   Virginia   24503 372   Hulen Mall   GGP   Hulen
Mall, LLC   4800 S Hulen St.       Fort Worth   Texas   76132 373   Miracle Mile
Mall Shops   Individual   Boulevard Invest LLC   3663 Las Vegas Boulevard South
      Las Vegas   Nevada   89109 374   Firewheel Town Center   Simon   SIMON
PROPERTY GROUP (TEXAS), L.P   245 Cedar Sage Dr.       Garland   Texas   75040
375   Promenade at Briargate   Poag   IMI Colorado Springs, LLC   1885 Briargate
Parkway       Colorado Springs   Colorado   80920 376   Peninsula Town Center  
Individual   Peninsula Main VA, LLC   1661 Merchant Lane       Hampton  
Virginia   23666 377   Midtown Village   Individual   Carlyle-Cypress Tuscaloosa
I, LLC   1800 McFarland Blvd   Suite 217   Tuscaloosa   Alabama   35401 378  
2nd Street District   Individual   AMLI Austin Retail, L.P.   241 W 2nd St      
Austin   Texas   78701 379   Clocktower   Individual   Lafayette Clocktower, LLC
  3569 A & B Mt Diablo Blvd       Lafayette   California   94549 380   Oakwood
Center   GGP   OAKWOOD SHOPPING CENTER, LLC   197 Westbank Expressway      
Gretna   Louisiana   70053 381   Glen Eagle Square   Madison Marquette   Glen
Eagle Retail L.L.C.   535 Wilmington West Chester Pike       Glen Mills  
Pennsylvania   19342 382   Parkway Place   CBL Properties   Parkway Place SPE,
LLC   2801 Memorial Pkwy South   Suite 166   Huntsville   Alabama   35801 383  
Emory Point   BREIT   BREIT MF EP I LLC   855 Emory Point Drive       Atlanta  
Georgia   30329 384   Mansfield Crossing   W/S Development   Route 140 School
Street, LLC   280 School Street       Mansfield   Massachusetts   02048 385  
College Mall   Simon   Simon Property Group, L.P.   2894 East 3rd Street      
Bloomington   Indiana   47401

 

Annex I to Schedule 3.05 — Page 21

 

 

386   Tippecanoe Mall   Simon   Simon Property Group, L.P.   2415 Sagamore
Parkway South       Lafayette   Indiana   47905 387   Greenwood Mall   GGP  
Greenwood Mall L.L.C.   2625 Scottsville Road       Bowling Green   Kentucky  
42104 388   Emerald Square   Simon   Mayflower Emerald Square, LLC   999 South
Washington Street       North Attleborough   Massachusetts   02760 389   Old
Mill District   Individual   River Shops, LLC   520 Southwest Powerhouse Dr.  
Space 601   Bend   Oregon   97702 390   Oxford Valley Mall   Simon   Lincoln
Plaza Center, L.P.   2300  East Lincoln Highway       Langhorne   Pennsylvania  
19047 391   Barnes Crossing   Rouse Properties   TUP 130, LLC   1001 Barnes
Crossing Rd.       Tupelo   Mississippi   38804 393   161 E Broad Street  
Individual   Ward & O'Donnell Westfield, LLC   161 E Broad St       Westfield  
New Jersey   07090 394   The Shoppes at Union Hill   RPAI   Denville Union Hill,
L.L.C.   3056 State Route 10 West       Denville   New Jersey   07834 395  
Delray Marketplace   Kite Realty   KRG/Atlantic Delray Beach, LLC   9173
Atlantic Avenue       Delray Beach   Florida   33446 396   Shops at Wiregrass  
Forest City      Goodforest LLC   28210 Paseo Dr       Wesley Chapel   Florida  
33543 397   Hunt Valley Center   Greenbery Gibbons Commercial   Hunt Valley
Towne Centre, LLC   118 Shawan Road       Hunt Valley   Maryland   21030 398  
Exton Square Mall   PREIT   PR Exton Square Property L.P.   260 Exton Square
Parkway       Exton   Pennsylvania   19341 399   Montogomery Mall   Simon   Mall
at Montgomeryville, L.P.   282 Montgomery Mall       North Wales   Pennsylvania
  19454 400   Park Meadows   GGP   Park Meadows Mall, LLC   8505 Park Meadows
Center Drive       Lone Tree   Colorado   80124

 

Annex I to Schedule 3.05 — Page 22

 

 

401   Eastwood Town Center   RPAI   RPAI Lansing Eastwood, L.L.C.   3034 Towne
Centre Boulevard       Lansing   Michigan   48912 402   Morgantown   WPG  
Morgantown Mall Associates Limited Partnership   9707 Mall Road       Morgantown
  West Virginia   26501 403   Bellis Fair   GGP   Bellis Fair Mall, LLC   One
Bellis Fair Parkway       Bellingham   Washington   98226 404   Bowie Town
Center   WPG   BOWIE MALL COMPANY, LLC   15548 Emerald Way   B01   Bowie  
Maryland   20716 405   631 King Street   Individual   Kamil Property Management,
LLC   631 King Street       Alexandria   Virginia   22314 406   The Village  
Pelican Village, LLC   Pelican Village, L.L.C.   2885 Highway 190      
Mandeville   Louisiana   70471 407   115 S. Old Woodward   Individual   Fuller
Central Park Properties, LLC   115 S Old Woodward Ave.       Birmingham  
Michigan   48009 408   Midland Park Mall   Simon   Midland Park Mall, L.P.  
4511 North Midkiff Road       Midland   Texas   79705 409   Mall of New
Hampshire   Simon   MNH Mall, L.L.C.   1500 South Willow Street       Manchester
  New Hampshire   03103 410   Livingston Mall   Simon   Livingston Mall Venture
  112 Eisenhower Parkway   1015 B   Livingston   New Jersey   07039 411   Great
Lakes Mall   WPG   MALL AT GREAT LAKES, LLC   7850 Mentor Avenue       Mentor  
Ohio   44060 412   Spokane Valley   GGP   Spokane Mall L.L.C.   14700 East
Indiana Ave.       Spokane Valley   Washington   99216 413   Old Hickory Mall  
CBL Properties   Old Hickory Mall Venture II, LLC   2021 N. Highland Avenue    
  Jackson   Tennessee   38305 414   River Hills Mall   GGP   River Hills Mall,
LLC   1850 Adams Street       Mankato   Minnesota   56001 415   Oakway Center  
Evans, Edler & Brown   McKay Investment Company, LLC   20 Oakway Center   -  
Eugene   Oregon   97401 416   Capital Mall   Starwood   SRP Property Management,
LLC   625 Black Lake Boulevard       Olympia   Washington   98502 417  
Vancouver Mall   Centennial Real Estate Management   US Centennial Vancouver
Mall LLC   8700 NE Vancouver Mall Drive       Vancouver   Washington   98662

 

Annex I to Schedule 3.05 — Page 23

 

 

418   Roosevelt Field   Simon   The Retail Property Trust   630 Old Country Road
      Garden City   New York   11530 419   Eden Prairie Mall   Cypress Equities
  CAPREF Eden Prairie LLC   8251 Flying Cloud Drive       Eden Prairie  
Minnesota   55344 420   Woodbury Common   Individual   Kabro Associates of
Woodbury LLC   8285 Jericho Turnpike       Woodbury   New York   11797 421  
Cottonwood Mall   WPG   MALL AT COTTONWOOD, LLC   10,000 Coors Blvd. NW      
Albuquerque   New Mexico   87114 422   E. 2nd Street   Individual   The Plaza at
Cherry Creek North, LLC   2800 E. 2nd Ave   106   Denver   Colorado   80206 423
  Cielo Vista   Simon   SIMON PROPERTY GROUP (TEXAS), L.P   8401 Gateway Blvd.
West       El Paso   Texas   79925 424   Dulles Town Center   Lerner   Dulles
Town Center Mall, L.L.C   21100 Dulles Town Circle       Dulles   Virginia  
20166 425   Shoppes at Grand Prairie   The Pollard Group   Singerman Real
Estate, LLC   5201 W. War Memorial Drive       Peoria   Illinois   61615 426  
Shoppes at College Hills   Wilkow   CH Shoppes LLC   307 Veteran's Parkway      
Normal   Illinois   61761 427   McCain Mall   Simon   McCain Mall Company
Limited Partnership   3929 McCain Blvd.       Little Rock   Arkansas   72116 428
  Galleria Dallas   Simon   Galleria Mall Investors LP   13350 Dallas Parkway  
    Dallas   Texas   75240 429   Franklin Park   Starwood   SRP Property
Management, LLC   5001 Monroe Street       Toledo   Ohio   43623 430   Rookwood
Commons   Hines   HGREIT IIO Edmonson Road LLC   2687 Edmondson Rd      
Cincinnati   Ohio   45209 431   Fresno Fashion Fair   Macerich   Macerich Fresno
Limited Partnership   685 e. Shaw Avenue       Fresno   California   93710 432  
Shops at Vintage Oaks   JCC California Properties   JCC California Properties,
LLC   208 Vintage Way       Novato   California   94945 433   Summit Fair   RED
  RED Development, LLC   860 NW Blue Parkway   D-116   Lees Summit   Missouri  
64086 434   Jefferson Valley Mall   WPG   MALL AT JEFFERSON VALLEY, LLC   650
Lee Blvd. Suite       Yorktown   New York   10598 436   The Roosevelt Collection
  Poag   PR 150 Roosevelt Shops LLC   1127 S. Delano Court East       Chicago  
Illinois   60605

 

Annex I to Schedule 3.05 — Page 24

 

 

437   Shoppes at Bradley Park   Individual   Developers-Investors, Inc.   6301
Whitesville Rd   200   Columbus   Georgia   31904 438   Prien Lake Mall   Simon
  SPG PRIEN, LLC   456 West Prien Lake Rd.   G13   Lake Charles   Louisiana  
70601 439   2345 Broadway   Individual   Rymsbran Continental Corp.   2345
Broadway       New York   New York   10024 440   Southridge Mall   Simon  
Southridge Limited Partnership   5300 S 76th St       Milwaukee   Wisconsin  
53129 441   Wolfchase Galleria   Simon   GALLERIA AT WOLFCHASE, LLC   2760 N.
Germantown Pky.   139   Memphis   Tennessee   38133 442   Marketstreet at
Lynnfield   W/S Development   W/S Peak Canton Properties, LLC   427 Walnut St.  
    Lynnfield   Massachusetts   01940 443   522 Hartz Avenue   CBL Properties  
Elwood 522 Hartz, LLC   522 Hartz Ave   Suite A   Danville   California   94526
444   Northshore Mall   Simon   MS Management Associates Inc.   210 Andover St  
    Peabody   Massachusetts   01960 445   Town and Country Shopping Center  
Bokman Rock   CEP Town & Country Investors LLC   855 El Camino Real       Palo
Alto   California   94301 446   Montgomery Mall   Westfield   Montgomery Mall
LLC   7101 Democracy Blvd.   -   Bethesda   Maryland   20817 447   West Acres
Mall   Individual   West Acres Development, LLP   3902 13th Ave S       Fargo  
North Dakota   58103 448   Chestnut Hill Square   New England Development  
Chestnut Hill Square LLC   210 Boylston Street   -   Chestnut Hill  
Massachusetts   02467 449   Burr Ridge   The Pollard Group   Trademark Property
Co.   580 Village Center Drive       Burr Ridge   Illinois   60527 450   La
Centerra at Cinco Ranch   Individual   LaCenterra at Cinco Ranch, L.P.   23501
Cinco Ranch Blvd       Katy   Tennessee   77494 451   Grand Ridge Plaza  
Regency   Regency Centers Corporation   1568 Highlands Drive NE       Issaquah  
Washington   98029 452   Miracle Plaza   Individual   Miracle Tallahassee, LLC  
1817 Thomasville Road       Tallahassee   Florida   32303

 

Annex I to Schedule 3.05 — Page 25

 

 

453   Cross Creek Mall   CBL Properties   Cross Creek Mall SPE, L.P.   715 Cross
Creek Mall       Fayetteville   North Carolina   28303 454   Lynndale Shoppes  
Individual   G&C Associates of Pitt County, LLC   511 Red Banks Road      
Greenville   North Carolina   27858 455   West End   Anderson   Lincoln Retail
REIT Services, LLC   1675 West End Blvd.   Suite 3220   St. Louis Park  
Minnesota   55416 456   Oakwood Mall   GGP   OAKWOOD HILLS MALL, LLC   4800 Golf
Road       Eau Claire   Wisconsin   54701 457   Southland Mall   Rouse
Properties   Brookfield Properties (R) LLC   23000 Eureka       Taylor  
Michigan   48180 458   Wiregrass Commons   CBL Properties   Wiregrass Mall
Associates, LLC   900 Commons Drive   #78   Dothan   Alabama   36303 459  
Village Mall   Hull Storey Gibson   Hull Storey Retail Group, LLC   1627 Opelika
Road   #26   Auburn   Alabama   36830 460   River Park Square   Individual  
River Park Square, L.L.C.   808 W. Main Ave.   Suite 245   Spokane   Washington
  99201 461   Atlantic Station   Individual   SP5 Atlantic Retail Ventures, LLC
  260 18th Street   Suite 10105   Atlanta   Georgia   30363 462   Streets of
Cranberry   Inland Retail   InvenTrust Property Management, LLC./ Bldg. # 44618
  20424 Rt. 19   Suite 410   Cranberry Township   Pennsylvania   16066 463  
Southern Park Mall   WPG   Southern Park Mall, LLC   7401 Market Street      
Youngstown   Ohio   44512 464   Jefferson Pointe   Miller Capital Advisors   IMI
Jefferson Pointe LLC   4206 West Jefferson Blvd.   Suite C-2   Ft. Wayne  
Indiana   46804 465   Lexington Green   Langley Properties Co.   The Mall at
Lexington Green, LLC   161 Lexington Green Circle       Lexington   Kentucky  
40503 466   Antelope Valley Mall   Individual   Antelope Valley Mall, LLC   1233
West Rancho Vista Blvd   Suite 913   Palmdale   California   93551 467  
Longview Mall   WPG   Mall at Longview, LLC   3500 McCann Rd       Longview  
Texas   75604 468   Meriden Mall   Westfield   Meriden Square Partnership   470
Lewis Ave   Suite 72   Meriden   Connecticut   06451 469   South Shore Mall  
Westfield   Westland South Shore Mall, L.P.   1701 Sunrise Hwy   Space M70   Bay
Shore   New York   11706 470   Village at Meridian   CenterCal   Meridian
CenterCal, LLC   3540 East Longwing Lane       Meridian   Idaho   83646

 

Annex I to Schedule 3.05 — Page 26

 

 

471   Shops at Rossmoor   AEW   CPT Shops at Rossmoor, LLC   12185 Seal Beach
Boulevard   Suite N   Seal Beach   California   90740 472   Promenade at
Temecula   Forest City   Temecula Towne Center Associates L.P.   40820
Winchester Rd.       Temecula   California   92591 473   Manhattan Town Center  
CBRE   Manhattan Town Center, LLC   100 Manhattan Town Center       Manhattan  
Kansas   66502 474   Northpark Mall   Macerich   Macerich North Park Mall LLC  
320 W Kimberly Rd.       Davenport   Iowa   52806 475   Lindale   WPG   LINDALE
MALL, LLC   4444 First Ave.       Cedar Rapids   Iowa   52402 476   Cherryvale
Mall   CBL Properties   Cherryvale Mall, LLC   7200 Harrison Ave   Suite 5F28  
Rockford   Illinois   61112 478   Bel Air Mall   Rouse Properties   RPI BEL AIR
MALL, LLC   3217-B Bel Air Mall       Mobile   Alabama   36606 479   Clackamas
Town Center   GGP   Clackamas Mall L.L.C.   1200 SE 82nd Ave.   Suite E101  
Happy Valley   Oregon   97086 480   Broward Mall   Westfield   Broward Mall, LLC
  8000 W. Broward Blvd.   Suite 1707   Plantation   Florida   33388 481  
Melbourne Square   WPG   MELBOURNE SQUARE, LLC   1700 West New Haven Ave   Suite
755   Melbourne   Florida   32904 482   Seminole Town Center   WPG   Seminole
Towne Center Limited Partnership   132 Towne Center Circle       Sanford  
Florida   32771 483   Southgate Mall   Westfield   Westfield Southgate   3501
South Tamiami Trail       Sarasota   Florida   34239 483   Southgate Mall  
Westfield   Westfield Southgate   3501 South Tamiami Trail       Sarasota  
Florida   34239 484   Streets of Tanasbourne   JLL   Streets of Tanasbourne, LLC
  2095 NW Allie Ave       Hillsboro   Oregon   97124 485   Trenholm Plaza  
Edens & Avant   Trenholm Plaza (E&A), LLC   4848 Forest Drive       Columbia  
South Carolina   29206 486   Kirkwood Mall   CBL Properties   Kirkwood Mall
Acquisition LLC   744 Kirkwood Mall       Bismarck   North Dakota   58504 487  
Columbia Mall   Individual   Columbia Grand Forks, LLC   2800 Columbia Rd.      
Grand Forks   North Dakota   58201

 

Annex I to Schedule 3.05 — Page 27

 

 

488   Dakota Square   CBL Properties   Dakota Square Mall CMBS, LLC   2400 10th
Street SW       Minot   North Dakota   58701 489   Dartmouth Mall   PREIT   PR
North Dartmouth LLC   142 Dartmouth Mall   Space 1220A   Dartmouth  
Massachusetts   02747 490   Square One Mall   Simon   Mayflower Square One, LLC
  1201 Broadway       Saugus   Massachusetts   01906 491   16 State Street   New
England Development   Goulston & Storrs, P.C.   16 State Street      
Newburyport   Massachusetts   09150 492   Fox Run Mall   Simon   Morgan Stanley
  50 Fox Run Road       Newington   New Hampshire   03801 493   Pioneer Place  
GGP   Pioneer Place, LLC   700 SW 5th Ave.   Space #1180   Portland   Oregon  
97204 494   Dover Mall   Simon   Dover Mall, LLC   1365 N. Dupont Hwy.      
Dover   Delaware   19901 495   Rushmore Mall   WPG   SM RUSHMORE MALL, LLC  
2200 N. Maple Ave.       Rapid City   South Dakota   57701 496   Nittany Mall  
Individual   Nittany Centre Realty, LLC   2901 East College Ave.   Space 634  
State College   Pennsylvania   16801 497   Southern Hills Mall   CBRE   Southern
Hills Mall   4400 Sergeant Rd.       Sioux City   Iowa   51106 498   York
Galleria   CBL Properties   York Galleria Limited Partnership   One York
Galleria   Space 167   York   Pennsylvania   17402 499   Capital City Mall  
PREIT   PR Capital City Limited Partnership   3564 Capital City Mall Drive  
Space 236   Camp Hill   Pennsylvania   17011 500   Christiana Mall   GGP  
Christiana Mall LLC   132 Christiana Mall       Newark   Delaware   19702 501  
Lehigh Valley   Simon   Mall at Lehigh Valley, L.P.   107 Lehigh Valley Mall    
  Whitehall   Pennsylvania   18052 502   Moorestown Mall   PREIT   Moorestown
Mall LLC   400 Route 38 Space 1315   Space 1315   Moorestown   New Jersey  
08057 503   Wilton Mall   Macerich   Wilton Mall, LLC   3065 Route 50      
Saratoga Springs   New York   12866 504   Promenade at Virginia Gateway  
Peterson   CH Realty VII/R NOVA Promenade, L.L.C.   14009 Promenade Commons St.
      Gainesville   Virginia   20155 505   Empire Mall   Simon   SM Empire Mall,
LLC   4001 West 41st Street   705A   Sioux Falls   South Dakota   57106

 

Annex I to Schedule 3.05 — Page 28

 

 

506   Tyrone Square   Simon   Simon Capital GP   6901 Tyrone Sqaure       St.
Petersburg   Florida   33710 507   Bel Aire Plaza   Individual   Bel Aire Plaza,
LLC   3634 Bel Aire Plaza       Napa   California   94558 508   Valley View Mall
  CBL Properties   Valley View Mall SPE, LLC   4802 Valley View Blvd.      
Roanoke   Virginia   24012 509   Regency Square   Hull Storey Gibson   Hull
Storey Gibson Companies, LLC   301 Cox Creek Parkway   Suite 1032   Florence  
Alabama   35630 510   Pinnacle at Tutweiler   JLL   Tutwiler Pinnacle LLC   5018
Pinnacle Square   106   Birmingham   Alabama   35235 511   Burnsville Center  
CBL Properties   Burnsville Center SPE, LLC   1034 Burnsville Center      
Burnsville   Minnesota   55306 512   Fashion Square   CBL Properties   Fashion
Square Mall CMBS, LLC   4800 Fashion Square Mall   Space A-132   Saginaw  
Michigan   48604 513   Sikes Center   Rouse Properties   Sikes Senter, LLC  
3111 Midwestern Pkwy   Suite 680   Wichita Falls   Texas   76308 514   Fox
Valley   Centennial Real Estate Management   Fox Valley Mall LLC   195 Fox
Valley Center Drive       Aurora   Illinois   60504 515   Belden Village  
Starwood   SRP Property Management, LLC   4230 Belden Village Mall       Canton
  Ohio   44718 516   2546 Bancroft   Individual   The Mark at Berkeley, LLC  
2546 Bancroft Way       Berkeley   California   94704 517   Brook 35  
Metrovation   Sea Girt Limited Partnership   2150 Route 35       Sea Girt   New
Jersey   08750 518   King of Prussia   Simon   King of Prussia Associates   160
North Gulph Road   Suite 2700   King of Prussia   Pennsylvania   19406 519  
Rimrock Mall   Starwood   Rimrock Owner, L.P.   300 S. 24th Street W.   Suite
C-08   Billings   Montana   59102 520   Maplewood Mall   WPG   Maplewood Mall,
LLC   3001 White Bear Ave.       Maplewood   Minnesota   55109 521   Brandon
Town Center   Westfield   Brandon Shopping Center Partners, LTD.   406 Brandon
Town Center       Brandon   Florida   33511 522   Downtown Summerlin   Bayer
Properties   The Shops at Summerlin North, LP   2010 Festival Plaza Dr.   Suite
190   Las Vegas   Nevada   89135 523   Paddock Mall   WPG   Paddock Mall
Associates   3100 SW College Rd   Suite 336B   Ocala   Florida   34474

 

Annex I to Schedule 3.05 — Page 29

 

 

524   Avalon   Individual   PR Avalon Phase I Owner, LLC   4175 Avalon Boulevard
      Alpharetta   Georgia   30009 525   Broadway Square   Simon   SIMON
PROPERTY GROUP (TEXAS), L.P   4601 S. Broadway       Tyler   Texas   75703 526  
Pike and Rose   Federal Realty   FEDERAL REALTY INVESTMENT TRUST   11811 Grand
Park Ave.   Store #1228   North Bethesda   Maryland   20852 527   University
Town Center   Taubman   TB Mall at UTC LLC   140 University Town Center Drive  
    Sarasota   Florida   34243 528   Aspen Place   RED   Aspen GRF2, LLC   319
South Regent Streeet   201   Flagstaff   Arizona   86001 529   Harborside Place
  Strategic Retail Advisors   Harbourside Place, LLC   119 Front Street      
Jupiter   Florida   33477 530   Biltmore Park   Individual   Town Square West,
LLC   19 Town Square Blvd   Suite 120   Asheville   North Carolina   28803 531  
Summit at Reno   Bayer Properties   G&I VII Reno Operating LLC   13925 South
Virginia Street   230B   Reno   Nevada   89511 532   Muncie Mall   WPG   Muncie
Mall, LLC   3501 N. Granville Ave.   H11   Muncie   Indiana   47303 533  
Springfield Town Center   PREIT   PR Springfield Town Center LLC   6787
Springfield Mall       Springfield   Virginia   22150 534   Annapolis Harbour
Center   Individual   Annapolis Harbour Center Associates, LLLP   2506 Solomons
Island Road       Annapolis   Maryland   21401 535   Edgewater Mall   Individual
  American National Insurance Company   2600 Beach Boulevard   Suite 30   Biloxi
  Mississippi   39531 536   The Collection at River Park   Shea Properties  
SOCM I, LLC   591 Town Center Drive   3060   Oxnard   California   93036 537  
Mall of Louisiana   GGP   Mall of Louisiana, LLC   6401 Bluebonnet Blvd   1146  
Baton Rouge   Louisiana   70836 538   Princeton Marketfair   Madison Marquette  
Global Real Estate   3535 US Highway 1   167   Princeton   New Jersey   08540
539   Paoli Shopping Center   Brandolini Company   Paoli Shopping Center Limited
Partnership   82 East Lancaster Avenue   B-13   Paoli   Pennsylvania   19301

 

Annex I to Schedule 3.05 — Page 30

 

 

540   West Ridge Mall   WPG   WEST RIDGE MALL, LLC   1801 SW Wanamaker Rd   E01B
  Topeka   Kansas   66604 541   Town Center @ Virginia Beach   Divaris   TCA
Block 4 Retail, L.L.C.   4546 Main Street       Virginia Beach   Virginia  
23462 542   5 West 8th Street   Individual   Geenen DeKock Properties, LLC   5
West 8th Street       Holland   Michigan   49423 543   Turtle Creek Mall   CBL
Properties   RPI TURTLE CREEK MALL, LLC   1000 Turtle Creek Drive   420  
Hattiesburg   Mississippi   39402 544   Oak View Mall   GGP   Oak View Mall
L.L.C.   3001 S. 144th Street   Suite 2029   Omaha   Nebraska   68144 545   Lake
View Pointe   Individual   Lakeview Pointe Shopping Center, LLC   1920 North
Perkins Road   Suite A-4   Stillwater   Oklahoma   74075 546   Sooner Mall   GGP
  Sooner Fashion Mall L.L.C.   3301 W. Main Street       Norman   Oklahoma  
73072 547   Yorktown Center   Individual   YTC Mall Owner, LLC   203 Yorktown
Center   Suite 240   Lombard   Illinois   60148 548   Harford Mall   CBL
Properties   CBL & Associates Management, Inc.   688 Bel Air Road   Suite #15  
Bel Air   Maryland   21014 549   Mall at Robinson   Forest City   Robinson
Mall-JCP Associates, LTD   100 Robinson Centre Dr.   Space 1790   Pittsburgh  
Pennsylvania   15205 550   Hamilton Mall   Kravco   Hamilton Mall, LLC   4403
Black Horse Pike   Space 1117B   Mays Landing   New Jersey   08330 551  
Burlington Mall   Simon   Bellwether Properties of Massachusetts Limited
Partnership   75 Middlesex Turnpike   Suite 2018   Burlington   Massachusetts  
01803 552   Genessee Valley Mall   Individual   3341 South Linden Road Holdings,
LLC   3341 South Linden Rd   Space #1005   Flint   Michigan   48507 553   Mid
Rivers Mall   CBL Properties   CBL & Associates Management, Inc.   1240 Mid
Rivers Mall       St. Peters   Missouri   63376 554   Governor's Square   GGP  
Governor's Square Mall, LLC   1500 Apalachee Parkway   2060   Tallahassee  
Florida   32301 555   Northpark Mall   CBL Properties   CBL & Associates
Management, Inc.   101 North Range Line Rd   Suite 154   Joplin   Missouri  
64801 556   Arbor Place Mall   CBL Properties   CBL & Associates Management,
Inc.   6700 Douglas  Blvd   2085   Douglasville   Georgia   30135

 

Annex I to Schedule 3.05 — Page 31

 

 

557   Mall of Abilene   JLL   Partners Mall Abilene LLC   4310 Buffalo Gap Rd  
1320   Abilene   Texas   79606 558   Governor's Square   Cafaro   Governor's
Square Company   2801 Wilma-Rudolph Blvd.   415   Clarksville   Maryland   37040
559   Valley View   PREIT   PR Valley View Limited Partnership   3800 State
Highway 16   Suite 163   Lacrosse   West Virginia   54601 560   Greece Ridge
Center   Individual   Greece Ridge, LLC   238 Greece Ridge Center Dr.   Space H5
  Rochester   New York   14626 561   Pinecrest Plaza   Hawthorne   Hawthorne
Pinecrest LLC   4 Pinecrest Plaza       Southern Pines   North Carolina   28387
562   Kingwood Commons   Individual   KRG Kingwood Commons, LLC   732 Kingwood
Dr.       Kingwood   Texas   77339 563   Mesa Mall   WPG   SM MESA MALL, LLC  
2424 Highway 6   Space 84   Grand Junction   Colorado   81505 564   Columbia
Center   Simon   Columbia Mall Partnership   1321 N. Columbia Center Blvd.   507
  Kennewick   Washington   99336 565   Shelter Cove Town Center   Individual  
Shelter Cove Towne Centre, LLC   40 Shelter Cove Lane   Suite 131   Hilton Head
Is   North Carolina   29928 566   Belmar   Individual   Belmar Mainstreet
Holdings I, LLC   386 South Teller Street       Lakewood   Colorado   80226 567
  Grand Traverse Mall   Rouse Properties   Grand Traverse Mall, LLC   3200 W
South Airport Rd   506   Traverse City   Michigan   49684 568   Southgate Mall  
Individual   Southgate Mall Associates, LLP   2901 Brooks Street   D-13  
Missoula   Montana   59801 569   Beechwood Promenade   Kite Realty   KRG
Beechwood, LLC   196 Alps Road       Athens   Georgia   30606 570   985
Farmington Ave   Individual   S.B. Andrews Company LLC   985 Farmington Avenue  
    West Hartford   Connecticut   06107 571   Fashion Square Mall   Westfield  
Sherman Oaks Fashion Associates, LP   14006 Riverside Dr   211   Sherman Oaks  
California   91423 572   The Lakes Mall   CBL Properties   CBL & Associates
Management, Inc.   5600 Harvey   2045   Muskegon   Michigan   49444 573   Santa
Rosa Plaza   Simon   EMI SANTA ROSA LIMITED PARTNERSHIP   1071 Santa Rosa Plaza
  2009C   Santa Rosa   California   95401 574   Flat Iron Crossing   Macerich  
Macerich Management Company   1 West Flatiron Crossing Drive   Space #1188A  
Broomfield   Colorado   80021

 

Annex I to Schedule 3.05 — Page 32

 

 

575   Lakeside Village   Casto-Oakbridge   Casto-Oakbridge Venture, Ltd.   1437
Town Center Dr       Lakeland   Florida   33803 576   Lima Mall   WPG   Mall at
Lima, LLC   2400 Elida Road   Space #354   Lima   Ohio   45805 577   Orange Park
Mall   WPG   ORANGE PARK MALL, LLC   1910 Wells Road   Suite H22A   Orange Park
  Florida   32073 578   Walden Galleria   Pyramid   THE CLINTON EXCHANGE   One
Walden Galleria       Buffalo   New York   14225 579   Shoppes at Chino Hills  
Individual   Chino Dunhill LLC   13855 City Center Drive   Suite 3040   Chino
Hills   California   91709 580   Zona Rosa   MPI Mall Properties   Zona Rosa
Development, LLC   7250 NW 86th Terrace       Kansas City   Missouri   64153 581
  1327 Third Avenue   Heller Properties   MSH76LLC   1327 Third Avenue       New
York   New York   10021 582   3128 M Street   Individual   Georgetown One, LLC  
3128 M St NW       Washington   District of Columbia   20007 583   Village on
the Parkway   Individual   5100 Belt Line Road Investors LLC   5100 Belt Line
Road   Suite 820   Dallas   Texas   75254 584   257 Thayer Street   Individual  
GD Thayer, LLC   257 Thayer Street       Providence   Rhode Island   02906 585  
201 Newbury Street   Individual   Newmark Grubb Knight Frank   201 Newbury
Street       Boston   Massachusetts   02116 586   1001 W. North Ave   CRM
Properties   PR II LaCenterra. LP   1001 W. North Ave       Chicago   Illinois  
60642 587   1143 Connecticut Ave NW   H&R Retail   1143 Connecticut LLC   1143
Connecticut Ave NW       Washington   District of Columbia   20036 588   1027
Westwood Blvd   Individual   Duesenberg Investment Company, LLC   1027 Westwood
Blvd       Los Angeles   California   90024 589   Liberty Center   Steiner  
Liberty Center LLC   7567 Bales Street       Liberty Township   Ohio   45069 590
  Fremaux Town Center   CBL Properties   Slidell Development Company, L.L.C.  
840 Town Center Parkway       Slidell   Louisiana   70458 591   Spotsylvania
Town Center   Cafaro   Spotsylvania Mall Company   160 Spotsylvania Mall Drive  
    Fredericksburg   Virginia   22407

 

Annex I to Schedule 3.05 — Page 33

 

 

592   Rivercenter   Individual   New Rivercenter Mall II, L.P.   849 E. Commerce
St.   Suite 647   San Antonio   Texas   78205 593   318 Washington Street  
Elysee Investments   Rani Management LLC   318 Washington St       Hoboken   New
Jersey   07030 594   Winter Park Village   Individual   Winter Park Town Center,
LTD.   460 N Orlando Ave   Space #D116   Winter Park   Florida   32789 595  
Golden Triangle Mall   Individual   GTM Development, LTD.   2201 S Interstate 35
E   P-12   Denton   Texas   76205 596   West Park Mall   Madison Marquette  
CENTRO WEST PARK LLC
West Park Mall   3049 William Street   Store No. 248   Cape Girardeau   Missouri
  63703 597   Pacific City   Individual   PC Group Retail, LLC   21028 Pacific
Coast Hwy   E116   Huntington Beach   California   92648 598   152 Montague
Street   Individual   Sara Peck Limited Family Partnership   152 Montague Street
      Brooklyn   New York   11201 599   Frontier Mall   CBL Properties   RPI
TURTLE CREEK MALL, LLC   1400 Dell Range Blvd.   Suite 21   Cheyenne   Wyoming  
82009 600   2515 University Ave   Individual   R & B University Village, Ltd.  
2515 University Blvd.       Houston   Texas   77005 601   Louis Joliet Mall  
Starwood   SRP Property Management, LLC   3340 Mall Loop Dr.   Suite 1276  
Joliet   Illinois   60431 602   Sangertown Square   Pyramid   Sangertown Square
L.L.C.   1 Sangertown Square   Suite E-11   New Hartford   New York   13413 603
  The Promenade Bolingbrook   Starwood   Starwood Retail Property Management,
LLC   639 E Boughton Rd.   Suite 130   Bolingbrook   Illinois   60440 604  
Westview Promenade   Individual   Hill Management Services, Inc.   5251
Buckeyestown Pike       Frederick   Maryland   21704 605   St. Johns Town Center
  Simon   Shops at St. Johns, LLC   4712 River City Drive   Suite 113  
Jacksonville   Florida   32246 606   The Galleria at Crystal Run   Pyramid  
Pyramid Management Group, LLC   1 N Galleria Dr.   Suite C-217   Middletown  
New York   10941 607   Honey Creek Mall   CBL Properties   Honey Creek Mall, LLC
  3401 South US Hwy 41   Suite E-4   Terre Haute   Indiana   47802 608  
Eastwood Mall   Cafaro   The Marion Plaza, Inc.   5555 Youngstown-Warren Rd.  
Unit 435   Niles   Ohio   44446

 

Annex I to Schedule 3.05 — Page 34

 

 

609   Southlake Mall   Starwood   Starwood Retail Property Management, LLC  
2109 Southlake Mall   Suite CL344   Merrillville   Indiana   46410 610  
Southwest Plaza   GGP   Southwest Plaza L.L.C.   8501 W Bowles Ave.   Suite 2205
  Littleton   Colorado   80123 611   Chico Mall   JLL   Chico Mall Investors,
LLC   1950 E 20th St.   Suite G-701   Chico   California   95928 612   First and
Main   Fairmount Properties   Hudson Village Development Company, LLC   96 First
St.   Unit 320   Hudson   Ohio   44236 613   Disney Springs   Disney   Walt
Disney Parks and Resorts U.S., Inc.   1668 E Buena Vista Dr.   Suite 1P   Lake
Buena Vista   Florida   32830 614   Galleria at Sunset   Forest City   BPC
Henderson, LLC   1300 W Sunset Rd.   Suite 2313   Henderson   Nevada   89014 615
  Hamburg Pavilion   Starwood   HAP Property Owner, L.P.   2308 Sir Barton Way  
Suite 130   Lexington   Kentucky   40509 616   Mosaic District   Edens  
Eskridge (E&A), LLC   2910 District Ave   Suite C10   Merrifield   Virginia  
22031 617   The Pinnacle   Individual   Pinnacle North IV, LLC   546 Pinnacle
Parkway   Suite 609   Bristol   Tennessee   37620 618   Valley Hills Mall  
Rouse Properties   Valley Hills Mall L.L.C.   US Hwy 70 SE   Suite 235   Hickory
  North Carolina   28602 619   Colonie Center   Clifton   KRE Colonie Owner LLC
  131 Colonie Center   Suite 317   Albany   New York   12205 620   Mashpee
Commons   Individual   Mashpee Commons II, LLC   24 Central Square   Bldg 10
Suite 101   Mashpee   Massachusetts   02649 621   Highland Court   Individual  
Highland Court Oxford, LLC   1801 W. Jackson Avenue   Suite A-104   Oxford  
Mississippi   38655 622   Shops on Lane   Individual   Lane Avenue 450 LLC  
1659 West Lane Ave.   Suite B-140   Upper Arlington   Ohio   43221 623   5301 N.
Clark   Individual   Starbuck Capital II, L.L.C. and Ox Pond Capital, L.L.C.  
5301 N. Clark St.       Chicago   Illinois   60640 624   Jefferson Mall   CBL
Properties   RPI TURTLE CREEK MALL, LLC   4801 Outer Loop   C558   Louisville  
Kentucky   40219 625   Denver Pavilions   Gart Properties   DENVER PAVILIONS
OWNERCO, LLC   500 16th Street   Suite 211   Denver   Colorado   80202 626  
Beachwood Place   GGP   Beachwood Place Mall, LLC   26300 Cedar Rd.   Suite 1115
  Beachwood   Ohio   44122

 

Annex I to Schedule 3.05 — Page 35

 

 

627   Richland Mall   CBL Properties   RPI TURTLE CREEK MALL, LLC   6001 West
Waco Drive   Suite 44   Waco   Texas   76710 628   Killeen Mall   JLL   Wells
Fargo Bank, NA as Trustee for CSMS 2008-C1   2100 South WS Young Dr.   Suite
1440   Killeen   Texas   76543 629   Rolling Oaks Mall   WPG   Rolling Oaks
Mall, LLC   6909 N Loop 1604 E   Suite C01C   San Antonio   Texas   78247 630  
The Domain Phase II   Individual   Domain Retail Property Owner LP   11700 Rock
Rose   Suite 122   Austin   Texas   78758 631   Newpark Mall   Rouse Properties
  Newpark Mall, LP   2086 NewPark Mall   Suite 2041   Newark   California  
94560 632   Perry Crossing   Poag   Metropolis Lifestyle Center, LLC   351
Marketplace Mile   Suite 164   Plainfied   Indiana   46168 633   The Gardens
Mall   The Forbes Co   Forbes/Cohen Florida Properties Limited Partnership  
3101 PGA Blvd.   Suite F-100   Palm Beach Gardens   Florida   33410 634  
Victoria Mall   Hull Property Group   Victoria Mall, LP   7800 N. Navarro  
Suite 375   Victoria   Texas   77904 635   Mall at Fairfield Commons   WPG   MFC
Beavercreek, LLC   2727 Fairfield Commons   Suite E271   Beavercreek   Ohio  
45431 636   Barton Creek Square   Simon   SIMON PROPERTY GROUP (TEXAS), L.P  
2901 Capital of Texas Hwy   Suite K10   Austin   Texas   78746 637   Lakeline
Mall   Simon   Lakeline Developers   11200 Lakeline Mall Dr.   Suite K01   Cedar
Park   Texas   78613 638   Monterey Street   Copelands Properties   TMC Mission,
LLC and JCC Mission, LLC   846 Monterey Street   Suite B-104   San Luis Obispo  
California   93401 639   Johnson City Mall   WPG   Glimcher MJC, LLC   2011 N
Roan St.   Suite 21   Johnson City   Tennessee   37601 640   Uptown Plaza   CBRE
  UPTOWN PLAZA ASSOCIATES, L.L.C.   100 E. Camelback Road   Suite 104   Phoenix
  Arizona   85012 641   Sundance Square   Individual   SUNDANCE PLAZA BUILDINGS,
LLC   400 Commerce St.       Fort Worth   Texas   76102 642   The Mall at
Wellington Green   Starwood   Starwood Retail Property Management, LLC   10300
W. Forest Hills Blvd.   Suite 257   Wellington   Florida   33414 643  
Providence Marketplace   JLL   Providence Retail LLC   401 S. Mt. Juliet Rd.  
Suite 565   Mt. Juliet   Tennessee   37122

 

Annex I to Schedule 3.05 — Page 36

 

 

644   Kitsap Mall   Starwood   Starwood Retail Property Management, LLC   10315
Silverdale Way   Suite A06   Silverdale   Washington   98383 645   Corners of
Brookfield   CBRE/UCR   Brookfield Corners LLC   290 High Street   Suite E118  
Brookfield   Wisconsin   53045 646   Hill Center Brentwood   Individual   HC
Brentwood Unit A, LLC   211 Franklin Road   Suite 140   Brentwood   Tennessee  
37027 647   Patrick Henry Mall   PREIT   PR Patrick Henry LLC   12300 Jefferson
Ave.   Suite 807   Newport News   Virginia   23602 648   Southland Mall  
Individual   Revenue Properties Southland Limited Partnership   5953 West Park
Avenue   Suite 3043   Houma   Louisiana   70364 649   River Oaks Shopping Center
  Weingarten   Weingarten Realty Investors   2202 West Gray       Houston  
Texas   77019 650   Town & Country Village   Individual   Town & Country
Partnership   12850 Memorial Dr.   Suite 1150   Houston   Texas   77024 651  
Holyoke Mall   Pyramid   THE CLINTON EXCHANGE   50 Holyoke Street   B-321  
Holyoke   Massachusetts   01040 652   Northlake Mall   Starwood   TM Northlake
Mall, L.P.   6801 Northlake Mall Dr.   Suite 262   Charlotte   North Carolina  
28216 653   The Galleria   Simon   HG Galleria, LLC   5085 Westheimer   Suite
4850   Houston   Texas   77056 654   Sunrise Mall   Westfield   Sunrise Mall LLC
  1 Sunrise Mall   Suite 1280   Massapequa   New York   11758 655   Kentucky
Oaks Mall   Cafaro   Kentucky Oaks Mall Company   5101 Hinkleville Road   Suite
670   Paducah   Kentucky   42001 656   Kennedy Mall   Cafaro   Kennedy Mall,
LTD.   555 JFK Road   Suite 438   Dubuque   Iowa   52002 657   Broadway Mall  
Clifton RM   KRE BROADWAY OWNDER, LLC   358 Broadway Mall   Suite 482  
Hicksville   New York   11801 658   Parkdale Mall   CBL Properties   CBL &
Associates Management, Inc.   6155 Eastex Freeway   Suite G-712   Beaumont  
Texas   77706 659   Shops on Main   Regency Centers   RB Schererville Crossings,
LLC   79 US Highway 41   Suite 205   Schererville   Indiana   46375 660   Pueblo
Mall   Centennial RE   Renaissance Partners I, LLC   3519 Dillon Dr.   Space F-9
  Pueblo   Colorado   81008 661   Vintage Park   Individual   Vintage Dunhill
LLC   110 Vintage Park Blvd.   Suites Q & R   Houston   Texas   77070

 

Annex I to Schedule 3.05 — Page 37

 

 

662   Redmond Town Center   JSH Properties   G&I VII Redmond Retail LLC   7330
164th Ave NE   E133   Redmond   Washington   98052 663   644 State Street  
Individual   The Hawthorne Buildings, LLC   644 State Street       Madison  
Wisconsin   53703 664   Carolina Square   Individual   Carolina Square Project
LP   133 W. Franklin St.   Suite 130   Chapel Hill   North Carolina   27516 665
  Tice's Corner Marketplace   David Adam Realty   WS Tice's Corner Marketplace
L.L.C.   431 Chestnut Ridge Rd.   Space 14   Woodcliff Lake   New Jersey   07677
667   South Hill Mall   Cafaro   The Cafaro Northwest Partnership   3500 S.
Meridian St.   Suite 245   Puyallup   Washington   98373 668   The Shops at
Willow Bend   Starwood   Starwood Retail Property Management, LLC   6121 W. Park
Blvd.   Suite A219   Plano   Texas   75093 669   Algonquin Commons   Individual
  Algonquin Commons   1920 S. Randall Rd.   Suite 64   Algonquin   Illinois  
60102 670   Woodfield Mall   Simon   Woodfield Mall LLC   5 Woodfield Mall  
Suite E-130   Schaumburg   Illinois   60173 671   Shops at Clearfork   Simon  
Clearfork Retail Venture, LLC   5240 Marathon Ave.       Fort Worth   Texas  
76109 672   Stonebriar Centre   GGP   Stonebriar Mall, LLC   2601 Preston Rd.  
Suite 1055   Frisco   Texas   75034 673   Century City   Westfield   Century
City Mall, LLC   10250 Santa Monica Blvd.   Suite 2890   Los Angeles  
California   90067 674   654 West Diversey   Individual   Lincoln Park Hotel
Propco LLC   654 West Diversey       Chicago   Illinois   60614 675  
Countryside Mall   Westfield   Countryside Mall LLC   27001 US Hwy 19N   Suite
1057   Clearwater   Florida   33761 676   Broadway Market Lofts   Individual  
Historic Third Ward Development, LLC   327 N. Broadway   Space #3   Milwaukee  
Wisconsin   53202 677   Mission Valley   Westfield   Mission Valley Shoppingtown
LLC   1640 Camino Del Rio North   Suite 311   San Diego   California   92108 678
  Santa Fe Place   Spinoso   Santa Fe Mall Property Owner LLC   4250 Cerrillos
Road   Suite 1128   Santa Fe   New Mexico   87507 679   Huntington Mall  
Individual   Huntington Mall Company   500 Mall Rd.   Suite 180   Barboursville
  West Virginia   25504 680   Classen Curve   WPG   OKC Classen Curve, LLC  
5846 N. Classen Blvd.   Suite Q-03   Oklahoma City   Oklahoma   73118 681  
Pembroke Lakes Mall   GGP   Pembroke Lakes Mall LLC   11401 Pines Blvd.   Suite
546   Pembroke Pines   Florida   33026

 

Annex I to Schedule 3.05 — Page 38

 

 

682   The Shoppes at Carlsbad   Rouse Properties   RPI Carlsbad, L.P.   2525 El
Camino Real   Suite 230   Carlsbad   California   92008 683   Block 37  
Individual   108 North State Street Owner, LLC   108 North State   Suite 186  
Chicago   Illinois   60602 684   Station Park   CenterCal   Station Park
CenterCal, LLC   861 W East Promontory   Suite H-120   Farmington   Utah   84025
685   Westfield UTC   Westfield   UTC VENTURE LLC   4307 La Jolla Village Dr.  
2215   San Diego   California   92122 686   Glade Park   Individual   Glade
Lifestyle, LLC   1200 Chisholm Trail   700   Euless   Texas   76039 687   West
Village   Individual   West Village 2004 PO Limited Partnership   3699 McKinney
Ave.   501   Dallas   Texas   75204 688   Northridge Fashion Center   GGP   GGP
Northridge Fashion Center, LP   9301 Tampa Ave.   169   Northridge   California
  91324 689   The Somerset Collection North   The Forbes Co   Somerset
Collection Limited Partnership   2800 W. Big Beaver Rd.   Suite Q-121   Troy  
Michigan   48084 2001   Houston Premium Outlet   Simon   CPG Houston Holdings,
L.P.   29300 Hempstead Rd       Cypress   Texas   77433 2002   Galveston Outlet
  Tanger   Galveston Outlets, LLC   5885 Gulf Freeway       Texas City   Texas  
77591 2003   San Marcos Outlet   Simon   San Marcos Factory Stores, LTD.   3939
Interstate Highway 35 S       San Marcos   Texas   78666 2004   Mebane Outlets  
Tanger   Tanger Properties Limited Partnership   4000 Arrowhead Blvd   Suite 830
  Mebane   North Carolina   27302 2005   Outlet Shops at Oklahoma City   Horizon
Group   OKC Outlets I, LLC   7638 W Reno   Suite 545   Oklahoma City   Oklahoma
  73127 2006   Charelston Outets   Tanger   Charleston Town Center   4840 Tanger
Outlet Blvd   Suite 916   Charleston   South Carolina   29418 2007   Severville
Outlets   Tanger   Tanger Properties Limited Partnership   1645 Parkway   Suite
1400   Sevierville   Tennessee   37862 2008   Grapevine Mills   Simon  
Grapevine Mills Limited Partnership   3000 Grapevine Mills Pkwy   Suite 133  
Grapevine   Texas   76051 2009   Charlotte Outlets   Tanger   Charlotte Outlets,
LLC   5410 New Fashion Way   Suite 210   Charlotte   South Carolina   28278

 



Annex I to Schedule 3.05 — Page 39

 

 

2010   Jersey Shore Outlet   Simon   Jersey Shore Premium Outlets, LLC   One
Premium Outlets Blvd   Suite 301   Tinton Falls   New Jersey   07753 2011   The
Outlet Shoppes at Bluegrass   Horizon Group   Bluegrass Outlet Shoppes CMBS, LLC
  1155 Buck Creek Road   Suite 720   Simpsonville   Kentucky   40067 2012   Palm
Beach Outlets   New England Development   Palm Beach Outlets West Palm Beach  
1793 Palm Beach Lakes Blvd.   Suite W409   West Palm Beach   Florida   33401
2013   Paragon Outlets   Paragon   Twin Cities Outlets Eagan LLC   3925 Eagan
Outlets Pkwy   Suite 870   Eagan   Minnesota   55122 2014   Assembly Row  
Federal Realty   Street Retail, Inc   621 Assembly Row       Somerville  
Massachusetts   02145 2015   Nebraska Outlets   Nebraska Crossing Int.   Omaha
Outlets, LLC   21209 Nebraska Crossing Drive   Suite F105   Gretna   Nebraska  
68028 2016   Foley Outlets   Tanger   Coroc/Riviera L.L.C.   2601 S McKenzie  
Suite 474   Foley   Alabama   36535 2017   Fashion Outlets of Niagara Falls  
Macerich   Fashion Outlets II LLC   1900 Military Road   248   Niagara Falls  
New York   14304 2018   Deer Park Outlets   Tanger   Tanger Outlets Deer Park,
LLC   316 The Arches Circle       Deer Park   New York   11729 2019   Tanger
Outlets - Savannah   Tanger   Outlet Mall of Savannah, LLC   200 Tanger Outlet
Blvd.   Suite 341   Pooler   Georgia   31322 2020   Pittsburgh Outlet   Tanger  
Tanger Properties Limited Partnership   2200 Tanger Blvd.   Suite 517  
Pittsburgh   Pennsylvania   15301 2021   Rehoboth Beach III Outlet   Tanger  
COROC/Rehoboth III L.L.C.   36454 Seaside Outlet Dr   1710   Rehoboth Beach  
Delaware   19971 2022   Riverhead Outlet   Tanger   Tanger Properties Limited
Partnership   404 Tanger Mall Dr       Riverhead   New York   11901 2023  
Foxwoods Outlet   Tanger   FASHION OUTLETS AT FOXWOOD, LLC   455 Trolley Line
Blvd   Suite 560   Mashantucket   Connecticut   06338 2024   Concord Mills  
Simon   MALL AT CONCORD MILLS LIMITED PARTNERSHIP   8111 Concord Mills Boulevard
  Suite 226   Concord   North Carolina   28027 2025   Centralia Outlets  
Individual   R.K. Getty Corp.   1414 Lum Road       Centralia   Washington  
98531 2026   Potomac Mills   Simon   MALL AT POTOMAC MILLS, LLC   2700 Potomac
Mills Circle   Unit #908   Woodbridge   Virginia   22192

 

Annex I to Schedule 3.05 — Page 40

 

 

2027   Philadelphia Premium Outlet   Simon   CHELSEA LIMERICK HOLDINGS, LLC   18
West Lightcap Road   Space #629   Pottstown   Pennsylvania   19464 2028   Grand
Rapids Outlet   Tanger   Tanger Grand Rapids, LLC   350 84th Street SW   1050  
Byron Center   Michigan   49315 2029   Gloucester Premium Outlets   Simon  
SIMON/PREIT GLOUCESTER DEVELOPMENT, LLC   100 Premium Outlets Drive   Space #725
  Blackwood   New Jersey   08012 2030   Las Vegas Premium Outlet North   Simon  
SIMON/CHELSEA LAS VEGAS DEVELOPMENT, LLC   875 South Grand Central Pkwy   Space
#1644   Las Vegas   Nevada   89106 2031   Tucson Premium Outlets   Simon  
TUCSON PREMIUM OUTLETS, LLC   6401 West Marana Center Blvd   Space #832   Tucson
  Arizona   85742 2032   Outlets at Little Rock   New England Development   NED
LITTLE ROCK LLC   11400 Interstate 30   Space #M114   Little Rock   Arkansas  
72209 2033   Memphis Outlet   Tanger   Mid-South Outlet Shops, LLC   5205
Airways Blvd   Space #855   Southaven   Mississippi   38671 2034   St. Augustine
Outlet   Lightstone   LVP St. Augustine Outlets LLC   510 Outlets Mall Blvd.  
Suite 1060   St. Augustine   Florida   32084 2035   North Georgia Premium
Outlets   Simon   CPG Partners, L.P.   800 Highway 400 South   Suite 930  
Dawsonville   Georgia   30534 2036   Outlets of Mississippi   FFO Realty  
Bloomfield Holdings, LLC   200 Bass Pro Dr.   Suite 402   Pearl   Mississippi  
39208 2037   Outlets at Castle Rock   Craig Realty Group   Craig Realty Group -
Castle Rock, LLC   5050 Factory Shops Blvd.   Suite 0462   Castle Rock  
Colorado   80108 2038   Arundel Mills   Simon   Arundel Mills Limited
Partnership   7000 Arundel Mills Circle   Suite 465   Hanover   Maryland   21076
2039   Legends Outlet   Red Legacy   W-LD Legends Owner VII, LLC   1847 Village
West Pkwy   Suite K-111   Kansas City   Kansas   66111 2040   Shops at Park Lane
  CBRE   Northwood PL A L.P.   8080 Park Lane   Bldg A, Suite 135   Dallas  
Texas   75231 2041   Columbus Outlet   Tanger   Columbus Outlets, LLC   400
South Wilson Road   Suite 650   Sunbury   Ohio   43074 2042   Vero Beach Outlets
  Individual   TSO Vero Beach, LP   1824 94th Dr.   Suite B-190   Vero Beach  
Florida   32966 2043   Asheville Outlets   FFO Realty   Asheville Retail
Associates LLC   800 Brevard Rd.   Suite 608   Vero Beach   Florida   32966

 

Annex I to Schedule 3.05 — Page 41

 

 

2044   The Outlet Shoppes at Atlanta   Horizon Group   Atlanta Outlet Shoppes,
LLC   915 Ridgewalk Parkway   Suite H-870   Woodstock   Georgia   30188 2045  
The Outlet Collection Seattle   WPG   Glimcher Supermall Venture, LLC   1101
Outlet Collection Way   Suite 1133   Auburn   Washington   98001 2046   Hershey
Outlet   Tanger   FSH Associates, LP   46 Outlet Square   Suite 161   Hershey  
Pennsylvania   17033 2047   Myrtle Beach 17 Outlet   Tanger   TWMB Associates,
LLC   10835 Kings Rd.   Suite 790   Myrtle Beach   South Carolina   93401 2048  
Opry Mills   Simon   Opry Mills Mall Limited Partnership   433 Opry Mills Dr.  
Suite 712   Nashville   Tennessee   37214 2049   Locust Grove Outlet   Tanger  
Tanger Properties Limited Partnership   1000 Tanger Dr.   Suite 506   Locust
Grove   Georgia   30248 2050   Colorado Mills   Simon   Colorado Mills Mall
Limited Partnership   14500 W. Colfax Avenue   Suite 244   Lakewood   Colorado  
80401 2051   Daytona Beach Outlet   Tanger   Tanger Daytona, LLC   1100
Cornerstone Blvd.   Suite 1070   Daytona Beach   Florida   32117 2052   The
Outlets at Corpus Christi Bay   Individual   Lockard Outlets Corpus Christi Bay,
LLC   1223 Terry Shamsie Blvd.   Suite 411   Robstown   Texas   78380 2053  
Freeport Village Station   Individual   BERENSON FREEPORT ASSOCIATES LLC   1
Freeport Village Station   Suite 345E   Freeport   Maine   04032 2054   The
Mills at Jersey Gardens   Simon   JG ELIZABETH II, LLC   651 Kapkowski Rd.  
Suite 2224   Elizabeth   New Jersey   07201 2055   Norfolk Premium Outlets  
Simon   Norfolk Premium Outlets, LLC   1600 Premium Outlets Blvd.   Suite 816  
Norfolk   Virginia   23502 2056   Westgate Outlet   Tanger   Outlets at
Westgate, LLC   6800 North 95th Avenue   Suite 305   Glendale   Arizona   85305
2057   Howell Outlet Center   Tanger   Tanger Properties Limited Partnership  
1475 N. Buckhart Rd.   B120   Howell   Michigan   48855 2058   Lancaster Outlet
  Tanger   Tanger Properties Limited Partnership   1227 Stanley K. Tanger Blvd.
      Lancaster   Pennsylvania   17602 2059   Outlets of Des Moines   FFO Realty
  NED ALTOONA LLC   801 Bass Pro Dr. NW   Suite 660   Des Moines   Iowa   50009

 

Annex I to Schedule 3.05 — Page 42

 

 

2060   Fort Worth Outlet   Tanger   Tanger Fort Worth, LLC   15837 North Freeway
  Suite 1075   Fort Worth   Texas   76177 2063   Ontario Mills   Simon   Ontario
Mills Limited Partnership   1 Mills Circle   Suite 1016   Ontario   California  
91753 2064   Outlet at Settlers Green Streetside   Individual   1675 W.M.H., LLC
  1699 White Mountain Highway   Suite L20   North Conway   New Hampshire   03860
2065   Fashion Outlets of Chicago   0   Fashion Outlets of Chicago LLC   5220
Fashion Outlets Way   Suite 1083   Rosemont   Illinois   60018 2066   Merrimack
Premium Outlets   Simon   Merrimack Premium Outlets   80 Premium Outlets Blvd.  
Suite 673   Merrimack   New Hampshire   03054 2067   Allen Premium Outlets  
Simon   Allen Premium Outlets, L.P.   820 Stacy Rd.   Suite 632   Allen   Texas
  75013 2068   Miromar Outlets   0   Miromar Outlet West, LLC   10801 Corkscrew
Rd.   Suite 166   Estero   Florida   33928 2069   Orlando International Premium
Outlets   Simon   Orlando International Premium Outlets   4969 International Dr.
  Suite 3 E02   Orlando   Florida   32819 2070   Gilroy Premium Outlets   Simon
  Gilroy Premium Outlets   8300 Arroyo Circle   Suite B050   Gilroy   California
  95020 2071   Chicago Premium Outlets   Simon   Chicago Premium Outlets   1650
Premium Outlet Blvd.   Suite 1237   Aurora   Illinois   60502 2072   Woodburn
Premium Outlets   Simon   Woodburn Premium Outlets   1001 Arney Rd.   Suite 417
  Woodburn   Oregon   97071 2073   Round Rock Premium Outlets   Simon   Round
Rock Premium Outlets, L.P.   4401 N. IH 35   Suite 766   Round Rock   Texas  
78664 2074   Silver Sands Premium Outlets   Simon   Silver Sands GL I, LLC  
10406 Emerald Coast Parkway West   66B   Destin   Florida   32550 2075   Rio
Grande Valley Premium Outlets   Simon   Mercedes Premium Outlets, L.P.   5001 E.
Expressway 83   Suite 830   Mercedes   Texas   78570 2076   St. Louis Premium
Outlets   Simon   St. Louis Premium Outlets, LLC   18517 Outlet Blvd.   209  
Chesterfield   Missouri   63005 2077   Williamsburg Premium Outlets   Simon  
Williamsburg Outlets, L.L.C.   5715-56 Richmond Rd.   D056   Williamsburg  
Virginia   23188

 

Annex I to Schedule 3.05 — Page 43

 

 

2078   Cincinnati Premium Outlets   Simon   Cincinnati Premium Outlets, LLC  
816 Premium Outlets Dr.       Monroe   Ohio   45050 2079   Atlantic City Outlets
  Tanger   Atlantic City Associates, LLC   36 North Michigan Ave.       Atlantic
City   New Jersey   08401 2080   The Outlet Collection Riverwalk   Howard Hughes
  Riverwalk Marketplace (New Orleans), LLC   500 Port of New Orleans Place  
Suite 159   New Orleans   Louisiana   70130 2081   Grand Prairie Premium Outlets
  Simon   Grand Prairie Outlets, LLC   2950 W. Interstate 20   445   Grand
Prairie   Texas   75052 2082   Wrentham Premium Outlets   Simon   Premium Outlet
Partners, L.P.   1 Premium Outlets Blvd.   525   Wrentham   Massachusetts  
02093 2083   Birch Run Premium Outlets   Simon   Birch Run Outlets II L.L.C.  
12156 S. Beyer Rd.   V015   Birch Run   Michigan   48415 2084   Ellenton Premium
Outlets   Simon   Gulf Coast Factory Shops Limited Partnership   5461 Factory
Shops Blvd.   455   Ellenton   Florida   34222 2085   Leesburg Premium Outlets  
Simon   Premium Outlet Partners, L.P.   241 Fort Evans Rd. NE   1255   Leesburg
  Virginia   20176 2086   Pleasant Prairie Premium Outlets   Simon   Prime
Outlets at Pleasant Prairie LLC   11211 120th Ave.   520   Pleasant Prairie  
Wisconsin   53158 2087   The Crossings Premium Outlets   Simon   Chelsea Pocono
Finance, LLC   1000 Premium Outlets Dr.   B01   Tannersville   Pennsylvania  
18372 2088   Outlets at Traverse Mountain   Craig Realty Group   Outlets at
Traverse Mountain, LLC   3700 N. Cabalas Blvd.   321   Lehi   Utah   84043 2089
  San Francisco Premium Outlets   Simon   Livermore Premium Outlets, LLC   2728
Livermore Outlets Dr.       Livermore   California   94551 2090   Grove City
Premium Outlets   Simon   Grove City Factory Shops Limited Partnership   1911
Leesburg Grove City Rd.   1035   Grove City   Pennsylvania   16127 2091  
Clinton Crossing Premium Outlets   Simon   Premium Outlet Partners, L.P.   20-A
Killingworth Turnpike   234   Clinton   Connecticut   06413 2092   Aurora Farms
Premium Outlets   Simon   Premium Outlet Partners, L.P.   549 S. Chillicothe Rd.
  460   Aurora   Ohio   44202 2093   Woodbury Common Premium Outlets   Simon  
Premium Outlet Partners, L.P.   430 Dune Rd.   430   Central Valley   New York  
10917

 



Annex I to Schedule 3.05 — Page 44

 



 

SCHEDULE 3.06

 

DISCLOSED MATTERS

 

None.

 

Schedule 3.06 — Page 1

 

 

SCHEDULE 3.14

 

INSURANCE

 

Line   Carrier   Limits   Retention / Deductible   Policy   Term Property      
              Property   Hartford Fire Insurance Company   $175,355,000 Business
Personal Property
$208,546,390 Business Income Incl Extra Exp
$25,000,000 Flood except Zone A: $5,000,000 $25,000,000 Earthquake except
CA EQ: $10,000,000

Various sublimits apply   AOP - $10,000
Earth Movement - $50,000 except High Hazard County (California) $100,000
Flood - $50,000 except Flood Zone A: $500,000
Named Windstorm - $50,000   83 UUN ZH5568   10/1/2017 - 10/1/2018 Casualty      
              General Liability
Includes EBL   Hartford Underwriters Insurance Company    $1,000,000 Each
Occurrence
$1,000,000 Personal & Advertising Injury
$2,000,000 General Aggregate
$2,000,000 Products-Completed Operations Aggregate Limit
$300,000 Damage to Premises Rented to You Limit
$10,000 Medical Expense Limit   Guaranteed Cost   61 UEN HZ6462   10/1/2017 -
10/1/2018

 

Schedule 3.14 — Page 1

 

 

Auto   Trumbull Insurance Company   $1,000,000 CSL   Liability: Guaranteed Cost
APD Comp / Coll: $1,000/$1,000   61 UEN HZ6462   10/1/2017 - 10/1/2018 Umbrella
  Hartford Casualty Insurance Company   $10,000,000 Each Occurrence Limit
$10,000,000 General Aggregate Limit
$10,000,000 Products- Completed Operations Aggregate Limit   $10,000 SIR Each
Occurrence   61 XHU HZ6561   10/1/2017 - 10/1/2018 Workers Comp / Employers
Liability   Trumbull Insurance Company    WC: Statutory
EL: $1,000,000 each accident
$1,000,000 policy limit
$1,000,000 each employee   Guaranteed Cost   61 WB AT0947   10/1/2017 -
10/1/2018 Foreign                     Foreign Package   CHUBB   General
Liability:
$1,000,000 Each Occurrence
$1,000,000 Personal & Advertising Injury Aggregate
$2,000,000 Products/Completed Ops Aggregate
$1,000,000 Premises Damage Limit
$25,000 Medical Expense
Employee Benefits Liability:
$1,000,000 Each Claim
$1,000,000 Annual Aggregate
Auto Liability:
$1,000,000 CSL
$50,000 Hired Auto Physical Damage
$50,000 Medical Payments
Foreign Voluntary WC/EL:
$1,000,000 BI by Accident (Each Accident)
$1,000,000 BI by Disease (Each Employee)
$1,000,000 BI by Disease (Policy Limit)
Accidental Death & Dismemberment
$250,000 AD&D
$25,000 Medical Expense
$1,500,000 Aggregate
Commercial Property Coverage
$250,000 Per Occurrence
Employee Dishonesty - $5,000 Limit
Forgery or Alteration Coverage- $5,000 Limit   Perm Occurrence - $5,000
Employee Dishonesty - $1,000
Forgery or Alteration - $1,000   PHFD38388149 002   10/1/2017-10/1/2018

 

Schedule 3.14 — Page 2

 

 

FINPRO                     Cyber   Beazley   $3,000,000 Policy Aggregate
various sublimits    $75,000 Retention
other retentions applicable   W12E45170601   10/1/2017-10/1/2018 Employment
Practices Liability   Beazley   $5,000,000 Empl. Practices Liability Limit
$5,000,000 Third Party Event Limit
$5,000,000 Aggregate Limit of Liability
$25,000 Employment Event Sublimit    $150,000 Insured Event
$150,000 Third Party Event   V16C0B170401   10/1/2017-10/1/2018

 

Schedule 3.14 — Page 3

 

 

Fiduciary Liability   CNA   $1,000,000 Aggregate Limit of Liability   $5,000
Each Event   596353577   10/1/2017-10/1/2019 D&O - 1st Layer   XL Specialty
Insurance Co   $10,000,000 Aggregate Limit   $1,000,000 each claim
$1,000,000 Retention   ELU151173-17   7/22/2017-7/22/2018 D&O - 2nd Layer  
Allied World National Assurance Company   $10,000,000 xs $10,000,000   -  
0306-8454   7/22/2017-7/22/2018 D&O - 3rd Layer   QBE Insurance Corporation  
$10,000,000 xs $20,000,000   -   QPL0677624   7/22/2017-7/22/2018 D&O - 4th
Layer   Old Republic   $10,000,000 xs $30,000,000   -   ORPRO39754  
7/22/2017-7/22/2018 D&O - 5th Layer   Axis Insurance Company   $10,000,000 xs
$40,000,000   -   MNN624516/01/2017   7/22/2017-7/22/2018 D&O - 6th Layer  
Liberty Insurance Underwriters, Inc.   $10,000,000 xs $50,000,000   -  
DO3HAAFHMH006   7/22/2017-7/22/2018 D&O - 7th Layer   ACE American Insurance
Company   $10,000,000 xs $60,000,000   -   DOX G25592815 006  
7/22/2017-7/22/2018 D&O - 8th Layer   XL Specialty Insurance Co   $10,000,000 xs
$70,000,000   -   ELU151172-17   7/22/2017-7/22/2018 K&R   Travelers  
$1,000,000 Per Event
$50,000 Rest & Rehabilitation Expenses   -   106181687   10/1/2017-10/1/2018

 

Schedule 3.14 — Page 4

 

 

SCHEDULE 3.15

 

CAPITALIZATION AND SUBSIDIARIES

 

Subsidiaries of FHC

 

Francesca’s LLC: FHC is the Sole Member

 

Francesca’s Collections, Inc.: Francesca’s LLC is the Sole Shareholder

 

Francesca’s Services Corporation: FHC is the Sole Shareholder

 

francescas.com, Inc.: FHC is the Sole Shareholder

 

Equity Interests of Borrowers (other than FHC)

 

Francesca’s LLC:

 

100% of the membership units are owned beneficially and of record by FHC.

 

Francesca’s Collections, Inc.:

 

100% of the 1,000 shares of common stock are owned beneficially and of record by
Francesca’s LLC.

 

Francesca’s Services Corporation:

 

100% of the 1,000 shares of common stock are owned beneficially and of record by
FHC.

 

francescas.com, Inc.:

 

100% of the 1,000 shares of common stock are owned beneficially and of record by
FHC.

 

Type of Entity

 

Francesca’s Holdings Corporation, a Delaware corporation

 

Francesca’s LLC, a Delaware limited liability company

 

Francesca’s Collections, Inc., a Texas corporation

 

Francesca’s Services Corporation, a Texas corporation

 

francescas.com, Inc., a Texas corporation

 

Schedule 3.15 — Page 1

 

 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

Single Sided Lease Agreement (#301-0270064-001) dated July 21, 2017 between
Wells Fargo Bank, N.A. and Francesca's Services Corporation with payments of
$580.84 each month for 63 months from the date of acceptance of the leased
equipment.

 

Schedule 6.01 — Page 1

 

 

SCHEDULE 6.02

 

EXISTING LIENS

 

1.Liens on all funds on deposit in the DDA (as defined in the NOVA Agreement),
all funds in the Reserve Account (as defined in the NOVA Agreement), all
Transaction Receipts (as defined in the NOVA Agreement) and any amounts due to
Francesca’s Collections under the NOVA Agreement granted pursuant to the Terms
of Service, effective as of July 5, 2008 (the “NOVA Agreement”), by and among
Francesca’s Collections, Elavon (f/k/a NOVA Information System, Inc.) and
Wachovia Bank, National Association.

 

2.Liens on all funds in any Reserve Account (as defined in the Paymentech
Agreement) and any proceeds thereof granted pursuant to the Select Merchant
Payment Instrument Processing Agreement, effective as of March 30, 2012
(“Paymentech Agreement”), by and among Francesca’s Collections, Inc.,
Paymentech, LLC and JPMorgan Chase Bank, N.A.

 

3.Liens on specific leased equipment granted and proceeds thereof pursuant to
the Single Sided Lease Agreement (#301-0270064-001) dated July 21, 2017 between
Wells Fargo Bank, N.A. and Francesca's Services Corporation.

 

4.Equipment lien in favor of Walt Disney Parks and Resorts U.S., Inc. pursuant
to UCC financing statement no. 16-0013376411 filed with the Texas Secretary of
State on April 26, 2016, naming Francesca’s Collections, Inc. as Debtor.

 

5.Equipment lien on specific leased equipment and proceeds thereof in favor of
Wells Fargo Bank, N.A. pursuant to UCC financing statement no. 17-0031661479
filed with the Texas Secretary of State on September 19, 2017, naming
Francesca’s Services Corporation as Debtor.

 

Schedule 6.02 — Page 1

 

 

SCHEDULE 6.04

 

EXISTING INVESTMENTS

 

None.

 

Schedule 6.04 — Page 1

 

 

Schedule 6.10

 

EXISTING RESTRICTIONS

 

None

 

Schedule 6.10 — Page 1

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
given to them in the Credit Agreement identified below (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action, and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims, and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) preceding (the rights and
obligations sold and assigned pursuant to clause (a) and clause (b) preceding
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:           2. Assignee:         [and is an Affiliate/Approved Fund
of [identify Lender]1]       3. Borrowers:           4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement       5. Credit Agreement: The Credit Agreement, dated as of May 25,
2018, among Francesca’s Holdings Corporation, the other Loan Parties party
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent

 



 

1 Select as applicable.

 

Assignment and Assumption – Page 1

 

 

6.Assigned Interest:

 

Facility Assigned2   Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of
Commitment/Loans3       $    $      %      $    $      %      $    $      %

 

Effective Date: [____________ __, 20__] [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (that may contain material
non-public information about FHC, the other Loan Parties, and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR:       [NAME OF ASSIGNOR]

 

  By:     Name:     Title:  

 

  ASSIGNEE:       [NAME OF ASSIGNEE]

 

  By:     Name:     Title:  

 



 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Assignment and Assumption – Page 2

 

 

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Issuing Bank, and Swingline Lender

 

By:     Name:     Title:    

 

[Consented to:]5

 

[NAME OF RELEVANT PARTY]

 

By:     Name:     Title:    

 



 

4 To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5 To be added only if the consent of a Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Assignment and Assumption – Page 3

 

 

ANNEX 1

ASSIGNMENT AND ASSUMPTION

 

Credit Agreement, dated as of May 25, 2018

among

Francesca’s Holdings Corporation,

the other Loan Parties party thereto,

the lending institutions party thereto,

and

JPMorgan Chase Bank, N.A., as the Administrative Agent

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance, or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties, or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of its Subsidiaries or Affiliates, or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates, or any other Person of
any of their respective obligations under any Loan Document.

 

1.2         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it will be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, will have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any arranger, or any other Lender and their
respective Related Parties, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor, or any other Lender or their
respective Related Parties, and based on such documents and information as it
deems appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

 

Assignment and Assumption – Page 4

 

 

2.         Payments. From and after the Effective Date, the Administrative Agent
will make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees, and other amounts) to the Assignor for amounts
that have accrued to but excluding the Effective Date and to the Assignee for
amounts that have accrued from and after the Effective Date.

 

3.         General Provisions. This Assignment and Assumption is binding upon,
and inures to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, that together constitute one instrument.

 

Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System is
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption is governed by, and construed in
accordance with, the law of the State of New York.

 

Assignment and Assumption – Page 5

 

 

EXHIBIT B

 

FORM OF WRITTEN BORROWING REQUEST

 

[To Be Attached]

 

Form of Written Borrowing Request – Cover Page

 

 

FRANCESCA’S SERVICES CORPORATION

WRITTEN BORROWING REQUEST

 

Borrowing Request Date: [__________ __, 20__]



JPMorgan Chase Bank, N.A.

10 S. Dearborn Street, 22nd Floor

Chicago, IL 60603

Attention: ____________- Operations

 

Ladies and Gentlemen:

 

This Written Borrowing Request is delivered to the Administrative Agent pursuant
to Section 2.03 of that certain Credit Agreement dated as of May 25, 2018 (as
amended, restated, modified, renewed, or extended from time to time, the
“Agreement”) among Francesca’s Holdings Corporation, the other Loan Parties
party thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A. as a
Lender and as Administrative Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Written Borrowing Request have the
meanings ascribed thereto in the Agreement. On behalf of the Loan Parties, the
Borrower Representative represents that, as of this date, the conditions
precedent set forth in Section 4.02 of the Agreement are satisfied.

 

The Borrower Representative hereby notifies the Administrative Agent of the
Borrowers’ request for the following Borrowing:

 

(1)The Borrowing will be [an ABR][a Eurodollar] Borrowing

(2)The Borrowing Date of the Borrowing [must be a Business Day]: [__________ __,
20__]

(3)Aggregate Amount of the Borrowing: [$__________________]

(4)If a Eurodollar Borrowing, the duration of the applicable Interest Period
(check one): [One][Two][Three][Six] Month[s]

 

  FRANCESCA’S SERVICES CORPORATION,   as Borrower Representative         By:
                   Name:     Title:  

  

Written Borrowing Request (Francesca’s) – Solo Page

 

 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

  



 [tv495188_ex10-1img1.jpg] BORROWING BASE REPORT   Rpt #   Obligor Number:    
Date:   Loan Number: Period Covered:___________ to ____________ COLLATERAL
CATEGORY A/R Inventory Total Eligible Collateral Description       1   Beginning
Balance (Previous report - Line 8)     2   Additions to Collateral (Gross Sales
or Purchases)     3   Other Additions (Add back any non-A/R cash in line 3)    
4   Deductions to Collateral (Cash Received)     5   Deductions to Collateral
(Discounts, other)     6   Deductions to Collateral (Credit Memos, all)    
7   Other non-cash credits to A/R     8   Total Ending Collateral Balance    
9   Less Ineligible - Past Due     10  Less Ineligible  - Cross-age (___%)    
11  Less Ineligible – Foreign     12  Less Ineligible – Contra     13  Less
Ineligible - Other (attached schedule)     14  Total Ineligibles - Accounts
Receivable           15  Less Ineligible — Inventory Slow-moving     16  Less
Ineligible — Inventory Offsite not covered     17  Less Ineligible — Inventory
WIP     18  Less Ineligible – Consigned     19  Less Ineligible — Other
(attached schedule)     20  Total Ineligible Inventory          







 

Borrowing Base Certificate – Page 1

 

 



21  Total Eligible Collateral       22  Advance Rate Percentage % % 23  Net
Available - Borrowing Base Value     24  Reserves (other)     25  Total
Borrowing Base Value     25A Total Availability/CAPS     26  Revolver Line    
Total Revolver Line   27  Maximum Borrowing Limit (Lesser of 25 or 26)*    
Total Available   27A Suppressed Availability                          LOAN
STATUS       28 Previous Loan Balance (Previous Report Line 31)    

29 Less: A. Net Collections (Same as line 4)

B. Adjustments/Other _______________

   

30 Add: A. Request for Funds

B. Adjustments/Other _______________

    31 New Loan Balance     32 Letter of Credit/BA’s outstanding     33
Availability Not Borrowed (Lines 27 less 31 & 32)     34 [reserved]     Total
New Loan Balance: 35 OVERALL EXPOSURE (lines 31 & 34)     Pursuant to, and in
accordance with, the terms and provisions of that certain Credit Agreement,
dated as of May 25, 2018 (as it may be amended or otherwise modified from time
to time, the “Agreement”) among Francesca’s Holdings Corporation, the other Loan
Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, the Borrower Representative is
executing and delivering to the Administrative Agent this Borrowing Base Report
accompanied by supporting data (collectively referred to as the “Report”).  The
Borrower Representative represents and warrants to the Administrative Agent that
this Report is true and correct, and is based on information contained in the
Borrowers’ own financial accounting records.  The Borrower Representative, by
the execution of this Report, hereby ratifies, confirms, and affirms all of the
terms, conditions, and provisions of the Agreement, and certifies on this ___
day of ___________, 20__, that the Loan Parties are is in compliance with the
Agreement.  Unless otherwise defined herein, capitalized terms used herein have
the meanings ascribed thereto in the Agreement.

BORROWER NAME:

 

 

AUTHORIZED SIGNATURE:





 

Borrowing Base Certificate – Page 2

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

To:The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement, dated as of May 25, 2018, (as amended, modified, renewed, or extended
from time to time, the “Agreement”) among Francesca’s Holdings Corporation, the
other Loan Parties party thereto, the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, ON BEHALF OF THE LOAN PARTIES, THAT:

 

1.         I am the duly elected , [____________________] of the Borrower
Representative;

 

2.         I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of FHC and its Subsidiaries during the accounting period covered
by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrowers and
their consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

 

3.         The examinations described in paragraph 2 did not disclose, except as
set forth below, and I have no knowledge of (a) the existence of any condition
or event that constitutes a Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (b) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

 

4.         I hereby certify that no Loan Party has changed (a) its name, (b) its
chief executive office, (c) principal place of business, (d) the type of entity
it is, or (e) its state of incorporation or organization without having given
the Administrative Agent the notice required by Section 4.15 of the Security
Agreement;

 

5.         Schedule I hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete, and correct;

 

6.         Schedule II hereto sets forth (a) the computations necessary to
determine the Applicable Rate commencing on the Business Day this certificate is
delivered and (b) the Category from the definition of Applicable Rate determined
by the computations;

 

Compliance Certificate – Page 1

 

 

7.         Schedule III hereto sets forth any updates with respect to the Loan
Parties’ Intellectual Property that are required to be delivered pursuant to
Section 4.7 of the Security Agreement; and

 

8.         Schedule IV hereto sets forth any fees, expenses, charges, and
reserves under clause (vi) of the definition of EBITDAR that are included in the
financial statements delivered concurrently herewith..

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (a) nature of the condition or event, the period during which it has
existed and the action that the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (b) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

     

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
________, _____.

 

  FRANCESCA’S COLLECTIONS, INC.,   as Borrower Representative

 

  By:     Name:     Title:  

 

Compliance Certificate – Page 2

 

 

SCHEDULE I

 

Compliance as of _________ __, 20__ with

provisions of _____ and _____ of the Agreement

 

Compliance Certificate - Schedule I – Page 1

 

 

SCHEDULE II

 

Borrowers’ Applicable Rate Calculation

 

(i)Computation: _____________

 

(ii)Category from Grid in Definition of Applicable Rate: ________________

 

Compliance Certificate – Schedule II – Page 1

 

 

SCHEDULE III

 

Updates to Intellectual Property

 

Compliance Certificate – Schedule III – Page 1

 

 

SCHEDULE IV

 

Items Included Under Clause (vi) of the Definition of EBITDAR

 

Compliance Certificate – Schedule IV – Page 1

 

 

EXHIBIT E

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____, 20__,]
is entered into between [________________________________, a _________________]
(the “New Subsidiary”) and JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent under that certain Credit Agreement, dated as of May 25,
2018 (as the same may be amended, extended, restated, or otherwise modified from
time to time, the “Credit Agreement”), among Francesca’s Holdings Corporation,
the other Loan Parties party thereto, the Lenders party thereto, and JPMorgan
Chase Bank, N.A. (as the Administrative Agent, the Issuing Bank, the Swingline
Lender, and a Lender). All capitalized terms used herein and not otherwise
defined herein will have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.         The New Subsidiary hereby acknowledges, agrees, and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and will have all of the obligations of a Loan Party and a Loan
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions, and conditions contained in the Credit Agreement,
including (a) all of the representations and warranties of the Loan Parties set
forth in Article 3 of the Credit Agreement, (b) all of the covenants set forth
in Article 5 and Article 6 of the Credit Agreement, and (c) all of the guaranty
obligations set forth in Article 10 of the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.10 and Section 10.13 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article 10 of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, or otherwise) in accordance with the
terms of such extension or renewal.

 

2.         If required, the New Subsidiary is, simultaneously with the execution
of this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

3.         The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

 

Joinder Agreement – Page 1

 

 

            Attention:     Telecopy:    

 

4.         The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

5.         This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered will be an original, but all of which
constitute one and the same instrument.

 

6.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  NEW SUBSIDIARY:       [NEW SUBSIDIARY]

 

  By:     Name:     Title:  

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:     Name:     Title:    

 

Joinder Agreement – Page 2

 

 

EXHIBIT F-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of May 25, 2018 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Francesca’s Holdings Corporation, the other Loan Parties
party thereto, the Lenders party thereto, and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (d) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned will promptly so inform the Borrower Representative and
the Administrative Agent and (b) the undersigned will have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER]

 

  By:     Name:     Title:  



  Date: [__________ __, 20__]

 

Form of U.S. Tax Compliance Certificate – Page 1

 

 

EXHIBIT F-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of May 25, 2018 (as
the same may be amended, extended, restated, or otherwise modified from time to
time, the “Credit Agreement”), among Francesca’s Holdings Corporation, the other
Loan Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A. (as the Administrative Agent).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned will promptly
so inform such Lender in writing and (b) the undersigned will have at all times
furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein will have the meanings given to them in the Credit Agreement.

 

  PARTICIPANT:       [NAME OF PARTICIPANT]

 

  By:     Name:     Title:  



  Date: [__________ __, 20__]

 

Form of U.S. Tax Compliance Certificate – Page 1

 

 

EXHIBIT F-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of May 25, 2018 (as
the same may be amended, extended, restated, or otherwise modified from time to
time, the “Credit Agreement”), among Francesca’s Holdings Corporation, the other
Loan Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A. (as the Administrative Agent).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned will promptly so inform such Lender and (ii) the undersigned will
have at all times furnished such Lender with a properly completed and currently
effective certificate prior to the first payment to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein will have the meanings given to them in the Credit Agreement.

 

  PARTICIPANT:       [NAME OF PARTICIPANT]

 

  By:     Name:     Title:  



  Date: [__________ __, 20__]

 

Form of U.S. Tax Compliance Certificate – Page 1

 

 

EXHIBIT F-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of May 25, 2018 (as
the same may be amended, extended, restated, or otherwise modified from time to
time, the “Credit Agreement”), among Francesca’s Holdings Corporation, the other
Loan Parties party thereto, the Lenders party thereto, and JPMorgan Chase Bank,
N.A. (as the Administrative Agent).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (a) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an
IRS Form W-8IMY accompanied by a withholding statement together with an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned will promptly so inform
the Borrower Representative and the Administrative Agent and (ii) the
undersigned will have at all times furnished the Borrower Representative and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein will have the meanings given to them in the Credit Agreement.

 

Form of U.S. Tax Compliance Certificate – Page 1

 

 

  LENDER:       [NAME OF LENDER]

 

  By:     Name:     Title:  



  Date: [__________ __, 20__]

 

Form of U.S. Tax Compliance Certificate – Page 2

